Exhibit 10.4

Executed

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF FEBRUARY 3, 2015

AMONG

INLAND AMERICAN REAL ESTATE TRUST, INC.

AS BORROWER

KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

KEYBANC CAPITAL MARKETS INC.

AS JOINT LEAD ARRANGER

AND

JPMORGAN CHASE BANK, N.A.

AS SYNDICATION AGENT

J.P. MORGAN SECURITIES LLC

AS JOINT LEAD ARRANGER

AND

BANK OF AMERICA, N.A.

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

AND

THE OTHER LENDERS

FROM TIME TO TIME PARTIES HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

ARTICLE II. THE CREDIT

     27   

2.1.

  

Generally

     27   

2.2.

  

Ratable and Non Ratable Advances

     28   

2.3.

  

Periodic Principal Payments

     28   

2.4.

  

Final Principal Payment

     29   

2.5.

  

Unused Fee; Facility Fee

     29   

2.6.

  

Other Fees

     30   

2.7.

  

Minimum Amount of Each Advance

     30   

2.8.

  

Method of Selecting Types and Interest Periods for New Advances

     30   

2.9.

  

Conversion and Continuation of Outstanding Advances

     31   

2.10.

  

Changes in Interest Rate, Etc.

     31   

2.11.

  

Rates Applicable After Default

     32   

2.12.

  

Method of Payment

     32   

2.13.

  

Notes; Telephonic Notices

     32   

2.14.

  

Interest Payment Dates; Interest and Fee Basis

     33   

2.15.

  

Notification of Advances, Interest Rates and Prepayments

     33   

2.16.

  

Swingline Advances

     33   

2.17.

  

Lending Installations

     34   

2.18.

  

Non-Receipt of Funds by the Administrative Agent

     34   

2.19.

  

Replacement of Lenders under Certain Circumstances

     35   

2.20.

  

Usury

     35   

2.21.

  

Extension of Facility Termination Date

     36   

2.22.

  

Termination or Increase in Commitments

     36   

2.23.

  

Applications of Moneys Received

     37   

ARTICLE IIA LETTER OF CREDIT SUBFACILITY

     38   

2A.1

  

Obligation to Issue

     38   

2A.2

  

Types and Amounts

     39   

2A.3

  

Conditions

     39   

2A.4

  

Procedure for Issuance of Facility Letters of Credit

     40   

2A.5

  

Reimbursement Obligations; Duties of Issuing Bank

     41   

2A.6

  

Participation

     41   

2A.7

  

Payment of Reimbursement Obligations

     42   

2A.8

  

Compensation for Facility Letters of Credit

     43   

2A.9

  

Letter of Credit Collateral Account

     44   

ARTICLE III. CHANGE IN CIRCUMSTANCES

     44   

3.1.

  

Yield Protection

     44   

3.2.

  

Changes in Capital Adequacy Regulations

     45   

3.3.

  

Availability of Types of Advances

     45   

3.4.

  

Funding Indemnification

     46   

3.5.

  

Taxes

     46   

3.6.

  

Lender Statements; Survival of Indemnity

     48   

ARTICLE IV. CONDITIONS PRECEDENT

     49   

4.1.

  

Initial Advance

     49   

4.2.

  

Each Advance and Issuance

     51   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     51   

5.1.

  

Existence

     51   

5.2.

  

Authorization and Validity

     52   

 

- i -



--------------------------------------------------------------------------------

          Page  

5.3.

  

No Conflict; Government Consent

     52   

5.4.

  

Financial Statements; Material Adverse Effect

     52   

5.5.

  

Taxes

     53   

5.6.

  

Litigation

     53   

5.7.

  

Subsidiaries

     53   

5.8.

  

ERISA

     53   

5.9.

  

Accuracy of Information

     53   

5.10.

  

Regulations of the Board

     54   

5.11.

  

Material Agreements

     54   

5.12.

  

Compliance With Laws

     54   

5.13.

  

Ownership of Properties

     54   

5.14.

  

Investment Company Act

     54   

5.15.

  

Solvency

     54   

5.16.

  

Insurance

     55   

5.17.

  

REIT Status

     55   

5.18.

  

Environmental Matters

     55   

5.19.

  

Sanctions Laws and Regulations

     56   

5.20.

  

Unencumbered Properties

     56   

ARTICLE VI. COVENANTS

     57   

6.1.

  

Financial Reporting

     57   

6.2.

  

Use of Proceeds

     59   

6.3.

  

Notice of Default

     59   

6.4.

  

Conduct of Business

     59   

6.5.

  

Taxes

     60   

6.6.

  

Insurance

     60   

6.7.

  

Compliance with Laws

     60   

6.8.

  

Maintenance of Properties

     60   

6.9.

  

Inspection

     60   

6.10.

  

Maintenance of Status

     60   

6.11.

  

Dividends; Distributions; Redemptions

     60   

6.12.

  

[Intentionally Deleted]

     61   

6.13.

  

Plan Assets

     61   

6.14.

  

Liens

     61   

6.15.

  

Affiliates

     61   

6.16.

  

Consolidated Net Worth

     61   

6.17.

  

Indebtedness and Cash Flow Covenants

     62   

6.18.

  

Environmental Matters

     62   

6.19.

  

Permitted Investments

     63   

6.20.

  

Negative Pledges

     64   

6.21.

  

Subsidiary Guaranty

     64   

6.22.

  

Subordination of Advisor Fees

     65   

6.23.

  

Mergers, Consolidations and Sales of Assets

     66   

ARTICLE VII. DEFAULTS

     66   

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     68   

8.1.

  

Acceleration

     68   

8.2.

  

Amendments

     69   

8.3.

  

Preservation of Rights

     70   

ARTICLE IX. GENERAL PROVISIONS

     70   

9.1.

  

Survival of Representations

     70   

 

- ii -



--------------------------------------------------------------------------------

          Page  

9.2.

  

Governmental Regulation

     70   

9.3.

  

[Intentionally Deleted]

     70   

9.4.

  

Headings

     71   

9.5.

  

Entire Agreement

     71   

9.6.

  

Several Obligations; Benefits of the Agreement

     71   

9.7.

  

Expenses; Indemnification

     71   

9.8.

  

Numbers of Documents

     72   

9.9.

  

Accounting

     72   

9.10.

  

Severability of Provisions

     72   

9.11.

  

No Advisory or Fiduciary Responsibility

     72   

9.12.

  

Choice of Law

     73   

9.13.

  

Consent to Jurisdiction

     73   

9.14.

  

Waiver of Jury Trial

     74   

ARTICLE X. THE ADMINISTRATIVE AGENT

     74   

10.1.

  

Appointment

     74   

10.2.

  

Powers

     74   

10.3.

  

General Immunity

     74   

10.4.

  

No Responsibility for Loans, Recitals, etc.

     75   

10.5.

  

Action on Instructions of Lenders

     75   

10.6.

  

Employment of Agents and Counsel

     75   

10.7.

  

Reliance on Documents; Counsel

     75   

10.8.

  

Administrative Agent’s Reimbursement and Indemnification

     75   

10.9.

  

Rights as a Lender

     76   

10.10.

  

Lender Credit Decision

     76   

10.11.

  

Successor Administrative Agent

     76   

10.12.

  

Notice of Defaults

     77   

10.13.

  

Requests for Approval

     77   

10.14.

  

Defaulting Lenders

     78   

10.15.

  

Additional Agents

     79   

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     79   

11.1.

  

Setoff

     79   

11.2.

  

Ratable Payments

     79   

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     80   

12.1.

  

Successors and Assigns

     80   

12.2.

  

Participations

     80   

12.3.

  

Assignments

     81   

12.4.

  

Dissemination of Information

     82   

12.5.

  

Tax Treatment

     82   

12.6.

  

Confidentiality

     82   

ARTICLE XIII. NOTICES

     83   

13.1.

  

Giving Notice

     83   

13.2.

  

Change of Address

     83   

ARTICLE XIV. PATRIOT ACT

     83   

ARTICLE XV. COUNTERPARTS

     83   

 

- iii -



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    COMPLIANCE CERTIFICATE EXHIBIT B    ASSIGNMENT AGREEMENT EXHIBIT C
   LIST OF INITIAL SUBSIDIARY GUARANTORS EXHIBIT D    SUBSIDIARY GUARANTY
EXHIBIT E    BORROWER’S COUNSEL OPINION LETTER EXHIBIT F    BORROWING NOTICE
EXHIBIT G    PRICING SCHEDULE EXHIBIT H    LIST OF INITIAL UNENCUMBERED
PROPERTIES EXHIBIT I    FORM OF NOTE EXHIBIT J    FORM OF AMENDMENT REGARDING
INCREASE SCHEDULE 5.6    LITIGATION SCHEDULE 5.7    SUBSIDIARIES OF BORROWER
SCHEDULE 5.18    ENVIRONMENTAL MATTERS SCHEDULE 6.13    NON-STANDARD PERMITTED
INVESTMENTS

 

- iv -



--------------------------------------------------------------------------------

AMENDED & RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement (the “Agreement”) dated as of
February 3, 2015, is among Inland American Real Estate Trust, Inc., a
corporation organized under the laws of the State of Maryland (the “Borrower”),
KeyBank National Association, a national banking association, JPMorgan Chase
Bank, N.A., a national banking association, and the several other banks,
financial institutions and entities from time to time parties to this Agreement
(collectively, the “Lenders”), KeyBank National Association, not individually,
but as “Administrative Agent”, and JP Morgan Chase Bank, N.A., not individually
but as “Syndication Agent”.

RECITALS

A. The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing commercial real estate properties.

B. This Agreement amends and restates in its entirety that certain Credit
Agreement dated as of May 8, 2013, as amended by a First Amendment to Credit
Agreement dated as of November 5, 2013, by and among the Administrative Agent,
the Arrangers, the Syndication Agent, the Lenders and certain other banks and
the Borrower (the “Original Credit Agreement”).

C. Borrower desires to amend and restate the Original Credit Agreement to remove
the term loans, to extend the Facility Termination Date and to make certain
other changes to the terms and conditions thereof and the Administrative Agent
and the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

 

As used in this Agreement:

“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate as determined from time to time in accordance with
the definition of “Applicable Margin”.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power



--------------------------------------------------------------------------------

only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding partnership interests of a partnership or of
the outstanding membership interests in a limited liability company.

“Adjusted EBITDA” means, as of any date, the Consolidated NOI for the most
recent four (4) fiscal quarters of the Borrower for which financial results have
been reported, as adjusted by (i) adding thereto interest income and dividend
income on Marketable Securities (but only to the extent dividend income does not
constitute more than five percent (5%) of total Adjusted EBITDA), (ii) deducting
therefrom any income attributable to Excluded Tenants; (iii) adding or deducting
for, as appropriate, any adjustment made under GAAP for straight lining of
rents, gains or losses from sales of assets, extraordinary items, impairment and
other non-cash charges, depreciation, amortization, interest expenses, taxes;
(iv) deducting therefrom the applicable Capital Reserves for such period;
(v) adding thereto, without duplication, the Consolidated Group Pro Rata Share
of the aggregate Net Operating Income for such four (4) fiscal quarters from
Projects owned by Investment Affiliates at the end of such period, adjusted in
the manner set forth in clauses (i) through (iv) of this sentence, and
(vi) deducting therefrom the Borrower’s actual general and administrative
expenses and asset management fees (unless such has been subordinated to this
Facility).

“Adjusted Unencumbered NOI” means Unencumbered Pool NOI less the applicable
Capital Reserves.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including Swingline Advances.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which, as of the Agreement Effective Date, equal
$300,000,000, as such amounts may be increased or decreased hereafter in
accordance with Section 2.22 hereof.

“Agreement” is defined in the Recitals hereto.

“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Advance hereunder
has been made.

 

- 2 -



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 0.5% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month Interest Period beginning on such day,
plus 1.00% per annum.

“American Realty Capital Sale” means that certain sale of a portfolio of retail,
office and industrial net leased assets to American Realty Capital for
approximately $2,300,000,000.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Exhibit G used in calculating the interest rate applicable
to the various Types of Advances, subject to the conditions set forth in
Exhibit G with respect to the effective date of changes in such applicable
margins.

“Approved Bank” means any bank, finance company, insurance company or other
financial institution (a) which has (i)(x) a minimum net worth of $500,000,000
and/or (y) total assets of $10,000,000,000, and (ii) a minimum long-term debt
rating of (x) BBB+ or higher by S&P, and (y) Baa1 or higher by Moody’s, or
(b) which is approved by the Administrative Agent, which approval shall not be
unreasonably withheld.

“Arrangers” means, collectively, Keybanc Capital Markets Inc. and J.P. Morgan
Securities LLC in their capacities as joint lead arrangers.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of Borrower, acting singly.

“Borrower” means Inland American Real Estate Trust, Inc., a corporation
organized under the laws of the State of Maryland, and its permitted successors
and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Reserves” means for any period of four (4) consecutive fiscal quarters,
an amount equal to $0.15 per square foot for retail, $200 per unit for
multi-family and student housing, $0.15 per square foot for industrial and
triple-net leased Projects (including bank branches), and $0.25 per square foot
for office or other improved commercial real estate Projects.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” means 7.00% for retail Projects, 7.75% for office,
industrial and bank branch Projects, 6.50% for multi-family and student housing
Projects and 8.50% for all other property types.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody’s;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal

 

- 4 -



--------------------------------------------------------------------------------

Reserve System having a short term unsecured debt rating of not less than A-1+
by S&P, and not less than P-1 by Moody’s and which has a long term unsecured
debt rating of not less than A1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date three months from the date
of their purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody’s which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of
Borrower’s Capital Stock representing more than twenty-five percent (25%) of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower; provided however, that Persons acquiring Capital
Stock of Borrower from Borrower in connection with an acquisition or other
transaction with Borrower, without any agreement among such Persons to act
together to hold, dispose of, or vote such shares following the acquisition of
such shares, shall not be considered a “group” for purposes of this clause (i);
or (ii) any change in the majority of the Board of Directors or Board of
Trustees of Borrower during any twelve (12) month period, excluding any new
directors or trustees whose election by such Board or whose nomination for
election by the holders of Borrower’s Capital Stock was approved by a vote of a
majority of the directors or trustees then still in office who were either
directors or trustees at the beginning of such period or whose election or
nomination

 

- 5 -



--------------------------------------------------------------------------------

for election was previously so approved and excluding any change in directors or
trustees resulting from (w) the retirement/resignation of any director or
trustee as a result of age, illness or compliance with any written policy of
Borrower requiring retirement/resignation from the Board upon reaching the
retirement age specified in such policy or in connection with Borrower’s
majority voting policy, (x) the death or disability of any director or trustee,
or (y) satisfaction of any requirement for the majority of the members of the
board of directors or trustees of Borrower to qualify under applicable law as
independent directors or trustees or (z) the replacement of any director or
trustee who is an officer or employee of Borrower or an affiliate of Borrower
with any other officer or employee of Borrower or an affiliate of Borrower.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
on the terms and conditions set forth herein not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to
Section 12.3(b), as such amount may be modified from time to time pursuant to
the terms hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness taken into account in calculating Consolidated Interest Expense
which were required to be made during such period (excluding optional or balloon
payments) plus (c) a percentage of scheduled principal payments by any
Investment Affiliate on Indebtedness of such Investment Affiliate taken into
account in calculating Consolidated Interest Expense which were required to be
made during such period (excluding optional or balloon payments), equal to the
greater of (x) the percentage of the principal amount of such Indebtedness for
which any member of the Consolidated Group is liable and (y) the Consolidated
Group Pro Rata Share of such Investment Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total economic ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the total then-current value of such Investment
Affiliate that would be received by the Consolidated Group in the aggregate,
upon liquidation of such Investment Affiliate, after repayment in full of all
Indebtedness of such Investment Affiliate.

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to that portion of
Consolidated Outstanding Indebtedness during such period incurred by members of
the Consolidated Group plus (b) the applicable

 

- 6 -



--------------------------------------------------------------------------------

Consolidated Group Pro Rata Share of any interest expense, determined in
accordance with GAAP, of each Investment Affiliate, for such period attributable
to Indebtedness of such Investment Affiliate, whether recourse or non-recourse,
provided that Consolidated Interest Expense shall exclude (i) interest expense
on construction loans during such period to the extent such interest expense was
paid from an interest reserve established under such construction loan,
(ii) non-cash components of interest expense (including but not limited to, the
amortization of financing costs and debt premiums), (iii) nonrecurring
prepayment premiums or penalties and (iv) the interest component of any
Capitalized Lease Obligations.

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value as of such date minus (b) Consolidated Outstanding
Indebtedness as of such date.

“Consolidated NOI” means, as of any date, without duplication, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results of Borrower has been reported from all Projects owned by the
Consolidated Group at the end of such fiscal quarter.

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate outstanding on such date other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event described in Article VII.

“Defaulting Lender” means, subject to Section 10.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in

 

- 7 -



--------------------------------------------------------------------------------

Facility Letters of Credit or Swingline Loans) within two (2) Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank or Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender‘s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 10.14) upon delivery of written notice of such determination
to the Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.11 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 4% per annum and
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate otherwise applicable to the Floating Rate Advance plus 4% per
annum.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“Development Projects” means, as of any date, all Projects then under
development and all land scheduled to commence development within twelve
(12) months, provided that a Project shall no longer be included in Development
Projects (and therefore shall be valued based on its

 

- 8 -



--------------------------------------------------------------------------------

Net Operating Income) upon the earlier of (i) the expiration of the third full
fiscal quarter after substantial completion (which shall mean the receipt of a
temporary certificate of occupancy or a final certificate of occupancy) of such
Project and (ii) the last day of the first full fiscal quarter in which the
Consolidated NOI attributable to such Project divided by the applicable
Capitalization Rate exceeds the book value in accordance with GAAP of such
Project at the time it was placed into service.

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any equity interest of such
Person (except for special cash dividends or distributions payable solely in
additional equity interests of the same class) during such period, less (ii) any
amount of such dividends or distributions constituting Dividend Reinvestment
Proceeds, to (b) Funds From Operations of such Person for such period.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.

“Eligible Ground Lease” means an unsubordinated ground lease as to which no
default has occurred and is continuing beyond the expiration of any applicable
grace or cure period containing the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the date the applicable Project was added to the
Unencumbered Pool; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the
obligation of the lessor to give the holder of any mortgage on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosure, and fails to do so and
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease.

“Eligible Unencumbered Property” means any stabilized commercial property
located in the United States which, as of any date of determination, (a) is
wholly owned by the Borrower or a Wholly-Owned Subsidiary, in fee simple or
pursuant to an Eligible Ground Lease, (b) is a retail project, bank branch
project, mixed use project, multi-family or student housing project, industrial
asset or office project, (c) is not subject to any Liens securing Indebtedness
or any other Liens (other than Permitted Liens) or claims (including
restrictions on transferability or assignability) of any kind (including any
such Lien, claim or restriction imposed by the organizational documents of any
such Wholly-Owned Subsidiary), (d) is not subject to any agreement which
prohibits or limits the ability of the Borrower or any such Wholly-Owned
Subsidiary to create, incur, assume or suffer to exist any Lien thereon or upon
the Capital Stock of any such Wholly-Owned Subsidiary, (e) is not subject to any
agreement which entitles any Person to the benefit of any Lien (other than Liens
in favor of Lenders and other Permitted Liens) thereon or upon the Capital Stock
of any such Wholly-Owned Subsidiary or would entitle any Person to the benefit
of any Lien thereon or on such Capital Stock upon the occurrence of

 

- 9 -



--------------------------------------------------------------------------------

any contingency (including, without limitation, pursuant to an “equal and
ratable” clause), and (f) is not the subject of any material environmental,
title or structural issue, as evidenced by a certification of the Borrower. No
such commercial property owned by a Wholly-Owned Subsidiary shall be deemed to
be an Eligible Unencumbered Property unless (i) all Capital Stock of each entity
in the chain of ownership between such Wholly-Owned Subsidiary and Borrower is
not subject to any of the matters described in clauses (c), (d) or (e) of the
preceding sentence, (ii) no bankruptcy or insolvency has occurred and is
continuing with respect to such Wholly-Owned Subsidiary or any entity in the
chain of ownership between such Wholly-Owned Subsidiary and Borrower, (iii) such
Wholly-Owned Subsidiary has no Indebtedness (other than in favor of the Lenders)
and (iv) no such entity in the chain of ownership between such Wholly-Owned
Subsidiary and Borrower has Indebtedness other than Secured Indebtedness or
Guarantee Obligations relating solely to Secured Indebtedness of such entity’s
other direct or indirect Subsidiaries. Notwithstanding the foregoing, the
Required Lenders may, in their sole discretion, elect to approve the addition of
any Project which does not meet all of the criteria set forth in the first
sentence of this definition as an Eligible Unencumbered Property despite such
failure.

“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any

 

- 10 -



--------------------------------------------------------------------------------

liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Excluded Subsidiary” means, a Subsidiary which (A) owns Projects subject to
Indebtedness and the terms of the loan documents for such Indebtedness preclude
such Subsidiary from entering into the Subsidiary Guaranty, or (B) is an entity
which owns only direct or indirect interests in Projects that are not
Unencumbered Properties and that, in the aggregate, constitute less than 5% of
Total Asset Value, or (C) is Xenia Hotels & Resorts, Inc. or a Subsidiary of
Xenia Hotels & Resorts, Inc.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to Section 2(h)
of the Commodity Exchange Act (or any successor provision thereto), because such
Subsidiary Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender and any United States federal withholding taxes
imposed pursuant to FATCA.

“Excluded Tenants” means, as of any date, any tenant leasing more than 25,000
square feet of gross leasable area at one of the Projects that is subject to a
voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law unless such tenant’s lease obligations are
guaranteed by an entity whose then current long-term, unsecured debt obligations
are rated BBB- or above by S&P or Baa3 or above by Moody’s.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.

“Facility” is defined in Section 2.1.

“Facility Fee” is defined in Section 2.5(b).

 

- 11 -



--------------------------------------------------------------------------------

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement, including those Letters of Credit, if any, which
were issued under the Original Credit Agreement and remain outstanding on the
Agreement Effective Date.

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $50,000,000.

“Facility Termination Date” means February 2, 2019, as such date may be extended
pursuant to Section 2.21 hereof.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Fixed Charge Coverage Ratio” means, (i) Adjusted EBITDA divided by (ii) the sum
of (A) Consolidated Debt Service for the most recent four (4) fiscal quarters
for which financial results have been reported, plus (B) all Preferred
Dividends, if any, payable with respect to such four (4) fiscal quarters.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate or ABR Applicable Margin
changes.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

“Funds From Operations” means, for a given period, an amount equal to the net
income (or loss) of Borrower for such period, computed in accordance with GAAP,
excluding gains (or losses) from extraordinary items and sales of assets,
impairment and other non-cash charges, plus acquisition fees, prepayment or
defeasance costs and real estate depreciation and amortization, and after
adjustments for unconsolidated affiliates.

 

- 12 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (exclusive of contractual indemnities and guarantees of
non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified) (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefore, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Indebtedness of another member of the
Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation shall be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such guaranty is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower. Notwithstanding anything contained herein to the contrary, guarantees
of completion shall not be deemed to be Guarantee Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Guarantee Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person,
the amount of the guaranty shall be deemed to be 100% thereof except in
circumstances where such other Person has pledged cash or Cash Equivalents to
secure all or any part of such other Person’s guaranteed obligations, in which
case the amount of such guaranty shall be reduced by the amount of such cash or
Cash Equivalents, and (ii) in the case of a guaranty by a Person (whether or not
joint and several) of an obligation which also constitutes Indebtedness of such
Person, the amount of such guaranty shall be deemed to be

 

- 13 -



--------------------------------------------------------------------------------

only the guaranteed amount in excess of such Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, Guarantee Obligations
shall be deemed not to include guarantees of unused commitments or of the
repayment of construction loans to the extent that the proceeds thereunder have
not yet been drawn. All matters constituting “Guarantee Obligations” shall be
calculated without duplication.

“Hotel Disposition” means the proposed disposition of all or substantially all
of the Consolidated Group’s hotel properties, either through sales to one or
more third parties or through a distribution of the stock in the owner or owners
of such hotel properties to the shareholders in Borrower.

“Impacted Interest Period” is defined in the definition of “LIBOR Base Rate”.

“Indebtedness” means, of any Person at any date means without duplication,
(a) all indebtedness of such Person for borrowed money including without
limitation any repurchase obligation or liability of such Person with respect to
securities, accounts or notes receivable sold by such Person (excluding in any
calculation of Indebtedness of the Consolidated Group, any Indebtedness of one
member of the Consolidated Group owing to another member of the Consolidated
Group, (b) all obligations of such Person for the deferred purchase price of
property or services (other than current trade liabilities and accounts payable
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitute indebtedness for
the purposes of GAAP (excluding premiums or discounts on debt), (c) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (d) all Capitalized Lease Obligations, (e) all obligations
of such Person, contingent or otherwise, in respect of bankers’ acceptances,
(f) all Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit, (h) Swap Termination Value, to the extent the
obligations under the associated Swap Contract constitutes indebtedness for
purposes of GAAP, and (i) all liabilities secured by any lien (other than liens
for taxes not yet due and payable) on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof. Notwithstanding the foregoing, Indebtedness shall not include prepaid
rents or security deposits, tax liabilities not yet payable, or dividends or
distributions declared but not yet paid.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
a direct or indirect parent company of a Defaulting Lender, (c) a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof or (d) the Borrower or any
of its Affiliates.

“Interest Period” means with respect to each amount bearing interest at a LIBOR
based rate, a period of one, two, three or six months (or such shorter period as
the Borrower may request, provided such shorter period is available to all
Lenders) commencing on a Business Day, as selected by Borrower; provided,
however, that (a) any Interest Period which would otherwise end on a day which
is not a Business Day shall be extended to the next succeeding

 

- 14 -



--------------------------------------------------------------------------------

Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such Interest Period would
otherwise end shall instead end on the last Business Day of such calendar month.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group, but excluding (i) in all events Concord and
CDH CDO, LLC (formerly treated as a part of Concord) and (ii) to the extent
needed in calculating covenants hereunder for periods prior to the Agreement
Effective Date, the following entity previously owned by the Consolidated Group:
Brixmor.

“Investment Grade Rating” means a rating of BBB- or better from S&P and Baa3
from Moody’s.

“Issuance Date” is defined in Section 2A.4(a)(2).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. KeyBank shall be the sole Issuing
Bank.

“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

- 15 -



--------------------------------------------------------------------------------

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.

“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Based Pricing Schedule” is defined in Exhibit G.

“Leverage Ratio” means the percentage obtained by dividing Consolidated
Outstanding Indebtedness by Total Asset Value.

“LIBOR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the LIBOR Rate as determined from time to time in accordance with the
definition of “Applicable Margin”.

“LIBOR Base Rate” means, with respect to any LIBOR Rate Advance for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBOR Base Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement, and (ii) if no such rate administered by ICE Benchmark Administration
(or by such other Person that has taken over the administration of such rate for
U.S. Dollars) is available to the Administrative Agent, the applicable LIBOR
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which KeyBank or one of its
Affiliate banks offers to place deposits in U.S. dollars with first class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, in the approximate
amount of Administrative Agent’s relevant LIBOR Rate Loan and having a maturity
equal to such Interest Period.

“LIBOR Rate” means, for any Interest Period, the sum of (A) the LIBOR Base Rate
applicable thereto divided by one minus the then-current Reserve Requirement and
(B) the LIBOR Applicable Margin in effect from time to time during such Interest
Period, changing when and as the LIBOR Applicable Margin changes.

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.

 

- 16 -



--------------------------------------------------------------------------------

“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Screen Rate” has the meaning assigned to it in the definition of “LIBOR
Base Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

“Loan Documents” means the Agreement, the Notes, the Subsidiary Guaranty, the
Subordination Agreement and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Management Fees” means, with respect to each Project for any period, an amount
equal to the greater of (a) actual management fees payable with respect thereto
and (b) three percent (3%) (or in the case of triple net leased Projects, two
percent (2.0%)) per annum on the aggregate base rent and percentage rent due and
payable under leases at such Project.

“Marketable Securities” means investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents. The value of any such
assets, for purposes hereof and as of any date, shall be the market value of
such Marketable Securities.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or business of the Borrower and the Consolidated Group taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents in all material respects, or (iii) the validity or enforceability
of any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.

 

- 17 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage Note Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “Mortgage Note
Receivable” in its most recent compliance certificate.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that such term shall not include any covenant, condition or
restriction contained in any ground lease from a Governmental Authority
(provided that the foregoing limitation shall not in any way waive or modify any
of the conditions for qualification of a ground lease as an “Eligible Ground
Lease” under the definition of such term).

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period; minus the amount of all expenses (as
determined in accordance with GAAP) incurred in connection with and directly
attributable to the ownership and operation of such Project for such period,
including, without limitation, Management Fees and amounts accrued for the
payment of ground rent, real estate taxes and insurance premiums, but excluding
any general and administrative expenses related to the operation of the
Borrower, any interest expense or other debt service charges, any amortization
related to above and below market leases, any straight-lining of rents under
GAAP, impairment charges and any non-cash charges such as depreciation or
amortization of financing costs.

“Non-Core Properties” means properties that are not office, retail, bank branch,
multi-family or student housing, mixed-use or industrial Projects.

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness for
which the liability of such Person (except for liability for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate, including, without
limitation, provisions converting such Indebtedness to recourse in connection
with certain bankruptcy filings, transfer violations or other defaults (any such
liability being referred to as “Non-Recourse Carveouts”)) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of law.

 

- 18 -



--------------------------------------------------------------------------------

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” means a promissory note, in substantially the form of Exhibit I hereto
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

“Notice of Assignment” is defined in Section 12.3(b).

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents, provided, however, that the definition of ‘Obligations’
shall not create any guarantee by any Subsidiary Guarantor of any Excluded Swap
Obligations of such Subsidiary Guarantor for purposes of determining any
obligations of any Subsidiary Guarantor.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Original Credit Agreement” is defined in the Recitals hereto.

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Participants” is defined in Section 12.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means, as of any date for each Lender, the percentage of the
Aggregate Commitment which is represented by such Lender’s Commitment, or if the
Commitments have been terminated, the percentage of the total Outstanding
Facility Amount which is represented by such Lender’s outstanding Loans,
outstanding participations in Facility Letter of Credit Obligations and
obligations with respect to outstanding Swingline Advances.

“Permitted Investments” are defined in Section 6.19.

“Permitted Liens” means (a) Liens for taxes, assessments or governmental charges
or levies on a Project if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books; (b) Liens imposed by law, such as carriers’, warehousemen’s
and mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books and there is
no risk of loss, forfeiture,

 

- 19 -



--------------------------------------------------------------------------------

or sale of any interest in a Project during the pending of such proceeding;
(c) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation; (d) Easements, restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material and adverse way affect the marketability of the same or materially
and adversely interfere with the use thereof in the business of the Borrower or
its Subsidiaries; (e) the rights of tenants under leases or subleases at a
Project not interfering with the ordinary conduct of business of the owner of
such Project; (f) Liens securing judgments that do not otherwise give rise to a
Default or Unmatured Default; (g) utility deposits and other deposits to secure
the performance of bids, trade contracts (other than for borrowed money),
leases, purchase contracts, construction contracts, governmental contracts,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; and (h) Liens for
purchase money obligations for equipment (or Liens to secure Indebtedness
incurred within 90 days after the purchase of any equipment to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment, or
extensions, renewals, or replacements of any of the foregoing for the same or
lesser amount), provided that (l) the Indebtedness secured by any such Lien does
not exceed the purchase price of such equipment, (ll) any such Lien encumbers
only the asset so purchased and the proceeds upon sale, disposition, loss or
destruction thereof, and (lll) such Lien, after giving effect to the
Indebtedness secured thereby, does not give rise to a Default or Unmatured
Default.

“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.

 

- 20 -



--------------------------------------------------------------------------------

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a retail property, bank branch, multi-family or
student housing property, mixed-use property, industrial asset, office property
or another commercial property allowable under the Permitted Investments
definition.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchasers” is defined in Section 12.3(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as such an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Ratings Based Pricing Schedule” is defined in Exhibit G.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group for borrowed money with respect to which the
liability of the obligor for payment is not limited to the obligor’s interest in
specified assets securing such Indebtedness (either contractually or by virtue
of the fact that such obligor owns no material assets other than those securing
such Indebtedness), provided, however, that the existence of personal recourse
of such obligor or others for any such Indebtedness on account of Non-Recourse
Carveouts shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness. For purposes of the foregoing and for the avoidance of
doubt, (a) if the Indebtedness is partially guaranteed then the portion of such
Indebtedness that is not so guaranteed shall still not constitute Recourse
Indebtedness if it otherwise satisfies the requirements in this definition,
(b) if the liability of a guarantor under any such guaranty is itself limited
solely to specific assets of such guarantor then such Indebtedness shall only
constitute Recourse Indebtedness by virtue of such guaranty to the extent of
then-current value of such specified assets of such guarantor and (c) if such
obligor is acting as a guarantor of Indebtedness for purposes of minimizing
taxes on the creation of the deed of trust or mortgage securing such
Indebtedness and such obligor’s liability does not exceed the value of the
assets securing such Indebtedness then such obligor’s guarantee obligations
shall not constitute Recourse Indebtedness.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

- 21 -



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances, provided that, the Commitment and Advances
held by any then-current Defaulting Lender shall be subtracted from the
Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time.

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Sacramento Project” means the Project known as The Railyards, located in the
City of Sacramento, County of Sacramento, State of California which originally
consisted of approximately 205 acres.

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC and (b) any sanctions measures imposed by
the United Nations Security Council, European Union or the United Kingdom.

 

- 22 -



--------------------------------------------------------------------------------

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries; provided, however, that, with respect to the
Borrower, “Subsidiary” shall include all Persons which are required to be
consolidated with the Borrower in accordance with GAAP. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.21.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower which are required to be Subsidiary Guarantors as
of the Agreement Effective Date, substantially in the form of Exhibit D attached
to this Agreement, as the same may be amended, supplemented or otherwise
modified from time to time pursuant to Section 6.21, including any joinders
executed by additional Subsidiaries required to become Subsidiary Guarantors
from time to time hereunder.

“Substantial Portion” means, with respect to any Property of the Borrower or its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

- 23 -



--------------------------------------------------------------------------------

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding in the aggregate at any time $50,000,000.

“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
syndication agent hereunder and not in its capacity as a Lender.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Total Asset Value” means, as of any date of determination, (i) the Consolidated
NOI attributable to Projects then owned by the Borrower or a member of the
Consolidated Group (excluding 100% of the Consolidated NOI attributable to
Projects not so owned for the prior four fiscal quarters for which Consolidated
NOI is calculated) divided by the Capitalization Rate for each property type
applied to the portion of such Consolidated NOI attributable to such property
type, plus (ii) 100% of the sum of (x) the price paid for any Projects then
owned by the Borrower or a member of the Consolidated Group and first acquired
by the Borrower or a member of the Consolidated Group on or after the first day
of the most recent four prior fiscal quarters of the Borrower for which
financial results have been reported and (y) the cost of capital expenditures

 

- 24 -



--------------------------------------------------------------------------------

actually incurred in connection with such Projects, plus (iii) cash, Cash
Equivalents (including cash or Cash Equivalents held in restricted Section 1031
accounts under the sole control of any member of the Consolidated Group) and
Marketable Securities owned by the Consolidated Group as of the end of the most
recent fiscal quarter of the Borrower for which financial results have been
reported, plus (iv) Unimproved Land, Development Projects, Mortgage Note
Receivables and the Consolidated Group’s preferred equity investment in Brixmor
Residual Holding, LLC to the extent owned by the Consolidated Group as of the
end of the most recent fiscal quarter of the Borrower for which financial
results have been reported (with each such asset valued at undepreciated GAAP
book value, after taking into account any impairments), plus (v) the applicable
Consolidated Group Pro Rata Share of (A) Net Operating Income for the most
recent four fiscal quarters of the Borrower for which financial results have
been reported attributable to any Projects then owned by an Investment Affiliate
(excluding Net Operating Income attributable to Projects not so owned for such
entire prior four fiscal quarters) divided by (B) the applicable Capitalization
Rate, plus (vi) the Consolidated Group Pro Rata Share of the price paid for any
Projects then owned by an Investment Affiliate and first acquired by an
Investment Affiliate on or after the first day of such period of four prior
fiscal quarters plus (vii) the Consolidated Group Pro Rata Share of cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of such most recent fiscal quarter plus (viii) the applicable Consolidated
Group Pro Rata Shares of Unimproved Land, Development Projects and Mortgage Note
Receivables owned by Investment Affiliates as of the end of such most recent
fiscal quarter (with each such asset valued at undepreciated GAAP book value,
after taking into account any impairments).

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.

“Unencumbered Pool” means the Unencumbered Properties.

“Unencumbered Pool NOI” means, as of any date of determination, the sum of
(a) the aggregate Net Operating Income for the most recent four (4) full fiscal
quarters for which financial results of Borrower have been reported attributable
to Unencumbered Properties owned by the Borrower or a Subsidiary Guarantor for
the entirety of such period, as adjusted by deducting therefrom any income
attributable to Excluded Tenants plus, (b) in the case of any Unencumbered
Property that was owned by the Borrower or a Subsidiary Guarantor as of the last
day of such most recent period of four (4) fiscal quarters, but not so owned for
the full period, the amount of Net Operating Income that would have been earned
if such Unencumbered Property had been so owned for such period of four (4) full
fiscal quarters, as established by Borrower and reasonably approved by the
Administrative Agent on behalf of the Lenders, plus (c) in the case of any
Unencumbered Property owned by the Borrower or a Subsidiary Guarantor as of such
date of determination, but not so owned as of the last day of such most recent
period of four (4) fiscal quarters, the amount of Net Operating Income that
would have been earned if such Unencumbered Property had been so owned for such
period of four (4) full fiscal quarters, as established by Borrower and
reasonably approved by the Administrative Agent on behalf of the Lenders.

 

- 25 -



--------------------------------------------------------------------------------

“Unencumbered Pool Value” means, as of any date of determination, (a) the
aggregate Adjusted Unencumbered NOI attributable to Unencumbered Properties
included in the Unencumbered Pool as of such determination date and also owned
for the entirety of the most recent four (4) consecutive fiscal quarters for
which financial results of Borrower have been reported divided by the
Capitalization Rate applicable to each property type applied to the portion of
such Adjusted Unencumbered NOI attributable to such property type, plus (b) the
aggregate acquisition cost of all Unencumbered Properties included in the
Unencumbered Pool as of such determination date but not so owned for such period
of four (4) consecutive entire fiscal quarters. For purposes of this definition,
to the extent that the aggregate amount included in Unencumbered Pool Value on
account of any of the following categories: a) a single Project; b) Projects
leased to any single tenant; c) Projects leased to a single tenant with a
remaining lease term of less than five (5) years; or d) properties subject to a
ground lease; would exceed twenty percent (20%) of Unencumbered Pool Value, the
amount in excess of twenty percent (20%) of Unencumbered Pool Value attributable
to such category shall be disregarded in the calculation of Unencumbered Pool
Value.

“Unencumbered Property” or “Unencumbered Properties” means any Eligible
Unencumbered Property, provided that the owner of such Property has become a
Subsidiary Guarantor (if not already a Subsidiary Guarantor) and the
Administrative Agent has received a copy of the Subsidiary Guaranty, or a
joinder therein in the form attached as Exhibit A thereto, executed by such
owner.

“Unencumbered Property Due Diligence” means such information regarding a
proposed Unencumbered Property as the Administrative Agent may reasonably
request to confirm that it meets the requirements of an Eligible Unencumbered
Property, including, but not limited to, if applicable; rent roll, operating
statements, and leases.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means as of any date, land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the twelve (12) months after such date.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unscheduled Mandatory Payments” is defined in Section 2.7(b).

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations. Notwithstanding the foregoing, Unsecured Indebtedness
shall include Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.

 

- 26 -



--------------------------------------------------------------------------------

“Unsecured Interest Coverage Ratio” means, (i) Adjusted Unencumbered NOI divided
by (ii) Unsecured Interest Expense.

“Unsecured Interest Expense” means, as of any date of determination, the greater
of (a) that portion of Consolidated Interest Expense attributable to Unsecured
Indebtedness for the most recent two (2) fiscal quarters of the Consolidated
Group for which financial results have been reported, annualized, and (ii) an
amount equal to 6% of the aggregate Unsecured Indebtedness of the Consolidated
Group outstanding as of such date.

“Unsecured Leverage Ratio” means, as of any date of determination, the
percentage obtained by dividing (i) Unsecured Indebtedness of the Consolidated
Group outstanding as of such date by (ii) Unencumbered Pool Value.

“Unused Fee” is defined in Section 2.5.

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (A) twenty-five one hundredths of one percent (0.25%) per annum if the
Outstanding Facility Amount on such day is less than 50% of the Aggregate
Commitment in effect on such day or (B) fifteen one hundredths of one percent
(0.15%) per annum if the Outstanding Facility Amount on such day is equal to or
greater than 50% of the Aggregate Commitment in effect on such day.

“Wholly-Owned Subsidiary” of a Person means, as of any date, any Subsidiary of
such Person 100% of the equity securities or other equity ownership interests of
which (other than in the case of a corporation, directors’ qualifying shares,
or, in the case of any entity qualifying or desiring to qualify as a real estate
investment trust, so-called “accommodation” shareholders) are at such time
directly or indirectly owned by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II.

THE CREDIT

2.1. Generally. Subject to the terms and conditions of this Agreement, Lenders
severally agree to make Advances through the Administrative Agent to Borrower
from time to time prior to the Facility Termination Date, and to support the
issuance of Facility Letters of Credit under Article 2A of this Agreement,
provided that the making of any such Advance or the issuance of such Facility
Letter of Credit will not:

(i) cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or

 

- 27 -



--------------------------------------------------------------------------------

(ii) cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or

(iii) cause the then outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit.

The Advances may be Swingline Advances, ratable Floating Rate Advances or
ratable LIBOR Rate Advances. This facility (“Facility”) is a revolving credit
facility. Each Lender shall fund its applicable Percentage of each Advance
(other than a Swingline Advance) and no Lender will be required to fund any
amounts which, when aggregated with such Lender’s Percentage of all other
Advances then outstanding and of all Facility Letter of Credit Obligations,
would exceed such Lender’s then-current Commitment. Subject to the provisions of
this Agreement, Borrower may request Advances hereunder from time to time, repay
such Advances and reborrow Advances at any time prior to the Facility
Termination Date.

2.2. Ratable and Non Ratable Advances. Each Advance hereunder shall consist of
Loans made from the several Lenders ratably based on each Lender’s Percentage,
except for Swingline Loans which shall be made by the Swingline Lender in
accordance with Section 2.16. The ratable Advances may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Sections 2.8 and 2.9.

2.3. Periodic Principal Payments.

(a) Optional Prepayments. The Borrower may, upon at least one (1) Business Day’s
notice to the Administrative Agent (except in the case of Swingline Advances in
which case advance notice is not required), prepay the Advances, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Advances, Floating Rate Advances, Swingline Advances or a combination
thereof, and if a combination thereof, the amount allocable to each; provided,
however, that (i) any partial prepayment under this Subsection shall be in an
amount not less than $1,000,000 or a whole multiple of $100,000 in excess
thereof and; (ii) any LIBOR Rate Advance prepaid on any day other than the last
day of the applicable Interest Period must be accompanied by any amounts payable
pursuant to Section 3.4. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with any amounts payable pursuant to Section 3.4.

(b) Mandatory Prepayments. Mandatory partial principal payments shall be due
from time to time if, (i) due to any reduction in the Unencumbered Pool Value or
in the Adjusted Unencumbered NOI, whether by an Unencumbered Property failing to
continue to satisfy the requirement for qualification as an Eligible
Unencumbered Property or by a reduction in the Unencumbered Pool Value or the
Adjusted Unencumbered NOI attributable to any Unencumbered Property, the
Outstanding

 

- 28 -



--------------------------------------------------------------------------------

Facility Amount shall be in excess of the maximum amount permitted under clauses
(e) or (f) of Section 6.17 or (ii) without limiting the effect of any other
provision of this Agreement requiring such a principal payment, any of the
categories of the Obligations described in clauses (i) - (iii) of Section 2.1
shall be in excess of the maximum amount set forth in the applicable clause.
Such principal payments shall be in the amount needed to restore Borrower to
compliance with such covenants or such maximum amount. Such mandatory principal
payments shall be due and payable (i) in the case of any such reduction arising
from results reported in a quarterly financial statement of Borrower and related
compliance certificate, ten (10) Business Days after delivery of such quarterly
financial statement and compliance certificate under Section 6.1 evidencing such
reduction or (ii) in all other cases, ten (10) Business Days after Borrower’s
receipt of notice from the Administrative Agent of any such failure to continue
to qualify as an Unencumbered Property or any such reduction in the amount
contributed to the Adjusted Unencumbered NOI or Unencumbered Pool Value or of
any such excess over the applicable maximum amount.

2.4. Final Principal Payment. Any outstanding Advances and all other unpaid
Obligations with respect to the Commitments and the Advances not required to be
repaid earlier pursuant to the terms hereof shall be paid in full by the
Borrower on the Facility Termination Date.

2.5. Unused Fee; Facility Fee.

(a) Unused Fee. Until such time as Borrower elects to utilize the Ratings Based
Pricing Schedule in accordance with Exhibit G, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused revolver fee (the
“Unused Fee”) equal to an aggregate amount computed on a daily basis by
multiplying (i) the Unused Fee Percentage applicable to such day expressed as a
per diem rate, times (ii) the excess of the Commitments over the Outstanding
Facility Amount on such day. The Unused Fee shall be payable quarterly in
arrears on the first Business Day of each calendar quarter (for the prior
calendar quarter) and upon any termination of the Commitments in their entirety
or upon Borrower’s election to utilize the Ratings Based Pricing Schedule in
accordance with Exhibit G.

(b) Facility Fee. From and after the date that Borrower obtains an Investment
Grade Rating and elects to convert to the Ratings Based Pricing Schedule in
accordance with Exhibit G, a facility fee (the “Facility Fee”) shall accrue and
be payable by Borrower to the Administrative Agent for the account of each
Lender and shall be computed on a daily basis by multiplying (i) the Facility
Fee Percentage applicable to such day (as set forth on the Ratings Based Pricing
Schedule), expressed as a per diem rate, times the Aggregate Commitment in
effect on such day. The Facility Fee shall be payable quarterly in arrears on
the first Business Day of each calendar quarter (for the prior calendar quarter)
and upon any termination of the Aggregate Commitment in its entirety. Following
its receipt of any such Facility Fee, Administrative Agent shall promptly pay to
each Lender an amount equal to such Lender’s Percentage of the daily amount of
such Facility Fee, based on such Lender’s Commitment on such day. The Facility
Fee shall be computed on a 360 day year, and actual days elapsed.

 

- 29 -



--------------------------------------------------------------------------------

2.6. Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent, Syndication Agent and Arrangers pursuant to the Borrower’s
letter agreement with the Administrative Agent, the Syndication Agent and the
Arrangers dated as of January     , 2015 (the “Fee Letter”).

2.7. Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $100,000; provided, however, that, subject to Section 2.1, any Floating Rate
Advance may be in the amount of the unused aggregate Commitments.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR Rate
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) in the form attached as Exhibit F hereto (i) not later than 1:00 p.m.
Cleveland time on the Business Day immediately preceding the Borrowing Date of
each Floating Rate Advance, (ii) not later than noon Cleveland time, at least
three (3) Business Days before the Borrowing Date for each LIBOR Rate Advance
and (iii) not later than noon Cleveland time on the same Business Day as the
Borrowing Date for each Swingline Advance of:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected (and in the absence of any selection it shall
be assumed that the Borrower has selected a LIBOR Rate Advance), and

(iv) in the case of each LIBOR Rate Advance, the Interest Period applicable
thereto (and in the absence of any selection it shall be assumed that the
Borrower has selected a Interest Period of one month).

Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, (ii) 2:00 p.m. (Cleveland time), in the case of Swingline
Advances or (iii) noon (Cleveland time) in the case of all other Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the account specified by the Borrower in the Borrowing
Notice.

 

- 30 -



--------------------------------------------------------------------------------

No Interest Period may end after the Facility Termination Date, and, unless the
Lenders otherwise agree in writing, in no event may there be more than six
(6) different Interest Periods for LIBOR Rate Advances outstanding at any one
time.

2.9. Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance shall
continue as a LIBOR Rate Advance until the end of the then applicable Interest
Period therefor, at which time such LIBOR Rate Advance shall be automatically
converted as a LIBOR Rate Advance, but with an Interest Period of one month
unless the Borrower shall have given the Administrative Agent an irrevocable
notice (a “Conversion/Continuation Notice”) requesting that, at the end of such
Interest Period, such LIBOR Rate Advance either continue as a LIBOR Rate Advance
for the same or another Interest Period or be converted to an Advance of another
Type. Notwithstanding the provision for automatic conversion in the foregoing
sentence, if the effective date of any such automatic conversion is less than
one month prior to the then-current Facility Termination Date, such LIBOR Rate
Advance shall be automatically converted into a Floating Rate Advance. Subject
to the terms of Section 2.7, the Borrower may elect from time to time to convert
all or any part of an Advance of any Type into any other Type or Types of
Advances; provided that, if any conversion of any LIBOR Rate Advance shall be
made on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall be obligated to pay the amounts, if any, payable
pursuant to Section 3.4. The Borrower shall give the Administrative Agent a
Conversion/Continuation Notice regarding each conversion of an Advance to a
LIBOR Rate Advance or continuation of a LIBOR Rate Advance not later than 11:00
a.m. (Cleveland time), at least three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:

(i) the requested date which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the Interest Period applicable thereto.

2.10. Changes in Interest Rate, Etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.9 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each LIBOR Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such LIBOR Rate Advance.

 

- 31 -



--------------------------------------------------------------------------------

2.11. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that the Default Rate shall
apply, provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.

2.12. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent located in the continental United States specified in
writing at least three (3) Business Days in advance by the Administrative Agent
to the Borrower, by noon (Cleveland time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders. As provided
elsewhere herein, all Lenders’ interests in the Advances and the Loan Documents
shall be ratable undivided interests and none of such Lenders’ interests shall
have priority over the others. Each payment delivered to the Administrative
Agent for the account of any Lender or amount to be applied or paid by the
Administrative Agent to any Lender shall be paid promptly (on the same day as
received by the Administrative Agent if received prior to noon (Cleveland time)
on such day and otherwise on the next Business Day) by the Administrative Agent
to such Lender in the same type of funds that the Administrative Agent received
at its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.
Payments received by the Administrative Agent but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid. None of the funds or
assets of the Borrower that are used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are the subject of sanctions under any
Sanctions Laws and Regulations. Notwithstanding the foregoing, amounts received
from any Loan Party that is not a Qualified ECP Guarantor shall not be applied
to Obligations that are Excluded Swap Obligations.

2.13. Notes; Telephonic Notices. Each Lender is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver

 

- 32 -



--------------------------------------------------------------------------------

promptly to the Administrative Agent such written notice. The Administrative
Agent will at the request of the Borrower, from time to time, but not more often
than monthly, provide notice of the amount of the outstanding Aggregate
Commitment, the Type of Advance, and the applicable interest rate, if for a
LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit and
indemnity in form and substance reasonably acceptable to the Borrower, if a Note
is mutilated, destroyed, lost or stolen, Borrower shall deliver to such Lender,
in substitution therefore, a new note containing the same terms and conditions
as such Note being replaced.

2.14. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance shall be payable on each Payment Date, at maturity, whether by
acceleration or otherwise, and upon any termination of the Aggregate Commitment
in its entirety. Interest, Unused Fees, Facility Letter of Credit Fees and all
other fees shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to noon
(Cleveland time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.15. Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.

2.16. Swingline Advances. In addition to the other options available to the
Borrower hereunder, the Swingline Commitment shall be available for Swingline
Advances subject to the following terms and conditions. Swingline Advances shall
be made available for same day borrowings provided that notice is given in
accordance with Section 2.8 hereof. All Swingline Advances shall bear interest
at the Floating Rate. No Swingline Advance may be made to repay a Swingline
Advance, but Borrower may repay Swingline Advances from subsequent pro rata
Advances hereunder. Each Lender irrevocably agrees to purchase its Percentage of
any Swingline Advance made by the Swingline Lender regardless of whether the
conditions for disbursement are satisfied at the time of such purchase,
including the existence of a Default hereunder provided that Swingline Lender
did not have actual knowledge of such Default at the time the Swingline Advance
was made and provided further that no Lender shall be required to have total
outstanding Loans plus its Percentage of Facility Letters of Credit exceed its
Commitment. If by noon on the fourth (4th) Business Day after such a Swingline
Advance was made, such Swingline Advance has not been repaid or covered by a
Borrowing Notice for an Advance to repay such Swingline Advance, the Swingline
Lender will notify the Lenders of their obligations to purchase their respective
Percentages of such Swingline Advance. Such purchase shall take place on the
same Business Day as the date of the request by Swingline Lender so long as such
request is made before 1:00 p.m. (Cleveland time) and otherwise on the first
Business Day following the date of such request. All requests for purchase shall
be in

 

- 33 -



--------------------------------------------------------------------------------

writing. From and after the date it is so purchased, each such Swingline Advance
shall, to the extent purchased, (i) be treated as a Loan made by the purchasing
Lenders and not by the selling Lender for all purposes under this Agreement and
the payment of the purchase price by a Lender shall be deemed to be the making
of a Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note, and (ii) shall no longer be considered a Swingline Advance except
that all interest accruing on or attributable to such Swingline Advance for the
period prior to the date of such purchase shall be paid when due by the Borrower
to the Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Loans for the period from and after
the date of such purchase shall be paid when due by the Borrower to the
Administrative Agent for the benefit of the purchasing Lenders. If prior to
purchasing its Percentage of a Swingline Advance one of the events described in
Section 7.7 or Section 7.8 shall have occurred and such event prevents the
consummation of the purchase contemplated by the preceding provisions, each
Lender will purchase an undivided participating interest in the outstanding
Swingline Advance in an amount equal to its Percentage of such Swingline
Advance. From and after the date of each Lender’s purchase of its participating
interest in a Swingline Advance, if the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lender and is required
to be returned to the Borrower, each Lender will return to the Swingline Lender
any portion thereof previously distributed by the Swingline Lender to it. If any
Lender fails to so purchase its Percentage of any Swingline Advance, such Lender
shall be deemed to be a Defaulting Lender hereunder.

2.17. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time; provided that such change does not increase the amounts
payable by the Borrower under Article III. All terms of this Agreement shall
apply to any such Lending Installation and the Notes shall be deemed held by
each Lender for the benefit of such Lending Installation. Each Lender may, by
written or telex notice at least three (3) Business Days in advance to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the time
at which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the

 

- 34 -



--------------------------------------------------------------------------------

Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
(1) Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.

2.19. Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender which (a) shall be owed amounts pursuant to
Sections 3.1, 3.2 or 3.5, (b) is not capable or receiving payments without any
deduction or withholding of United States federal income tax pursuant to
Section 3.5, or (c) cannot maintain its LIBOR Rate Loans at a suitable Lending
Installation pursuant to Section 3.3, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
applicable legal or regulatory requirements affecting the Lenders, (ii) no
Default and (after notice to the Borrower) no Unmatured Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 3.4 if any LIBOR Rate Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender or an Approved Bank, and the terms and conditions of such replacement,
shall be reasonably satisfactory to the Administrative Agent, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 12.3 (provided that the Borrower shall be obligated to pay
the processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 3.5 and (viii) any such replacement shall
not be deemed to be a waiver of any rights which the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender.

2.20. Usury. This Agreement and each Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate which could subject any Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the Loan Documents, Borrower is at
any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

- 35 -



--------------------------------------------------------------------------------

2.21. Extension of Facility Termination Date. The Borrower shall have the option
to extend the Facility Termination Date for a period of one (1) additional year,
upon satisfaction of the following conditions precedent:

(i) The Borrower shall provide Administrative Agent with written notice (the
“Extension Notice”) of the Borrower’s intent to exercise such extension option
not more than one hundred eighty (180) and not less than sixty (60) days prior
to the initial Facility Termination Date;

(ii) As of the date of the Borrower’s delivery of notice of its intent to
exercise such extension option, and as of the effective date of such extension,
no Default or Unmatured Default shall have occurred and be continuing and the
Borrower shall so certify in writing; and

(iii) On or before the initial Facility Termination Date, the Borrower shall pay
to Administrative Agent for the benefit of the Lenders an extension fee (the
“Extension Fee”) for the extension so exercised in an amount equal to one fifth
of one percent (0.15%) of the then-current Commitment of each Lender.

Any such extension shall become effective upon receipt of the Extension Notice
and the payment of the Extension Fee.

2.22. Termination or Increase in Commitments.

(a) Borrower shall have the right, upon at least three (3) Business Days notice,
to terminate or cancel, in whole or in part, the unused portion of the Aggregate
Commitment in excess of the Outstanding Facility Amount, provided that each
partial reduction shall be in a minimum amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof. Any partial termination of the Aggregate
Commitment shall be applied to reduce each Lender’s Commitment on a pro rata
basis. Once terminated or reduced, the Aggregate Commitment may not be
reinstated or increased thereafter.

(b) Provided Borrower has not exercised any right to terminate or reduce the
Aggregate Commitment and provided no Default or Unmatured Default has occurred
and is then continuing, the Borrower shall also have the right from time to time
to increase the Aggregate Commitment from the amount of $300,000,000 up to a
maximum of $600,000,000 by either adding new Approved Banks as Lenders to
provide new Commitments or obtaining the agreement of one or more existing
Lenders to increase their Commitments. Any such increase by existing Lenders
shall be at the sole discretion of such Lenders and no Lender shall have any
obligation to increase any of its Commitments. The Administrative Agent’s
approval of any such new Lenders shall not be unreasonably withheld or delayed.
On the effective date of any such increase, the Borrower shall pay to the
Administrative Agent, the Syndication Agent and the Arrangers any amounts due to
them under the Fee Letter on account of such increase and shall pay to each new
lender or then-existing Lender providing such additional Commitment the up-front
fee agreed to by the Borrower in its commitment letter with such party. Such
increases shall be evidenced by the execution and delivery of an Amendment
Regarding

 

- 36 -



--------------------------------------------------------------------------------

Increase in the form of Exhibit J attached hereto by the Borrower, the
Administrative Agent and the new Lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof. In addition, on or before
the effective date of any such increase, the Subsidiary Guarantors shall execute
a consent to such increase ratifying and continuing their obligations under the
Subsidiary Guaranty. Upon each such increase in the aggregate Commitments,
within five (5) Business Days (in the case of any Floating Rate Advance then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any LIBOR Rate Advance then outstanding), as applicable,
each Lender’s Percentage shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Lenders such that the outstanding principal amount of
Loans of each Lender shall be equal to such Lender’s Percentage (as
recalculated). The Lenders agree to cooperate in any required sale and purchase
of outstanding Advances to achieve such result. In no event shall the aggregate
Commitments exceed $600,000,000 without the approval of all of the Lenders.

2.23. Applications of Moneys Received. All moneys collected or received by the
Administrative Agent on account of the Facility directly or indirectly,
including any moneys collected with respect to certain Swap Contracts to the
extent provided in Subsection 2.23(iv) below, shall be applied in the following
order of priority:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys;

(ii) to the reimbursement of any amounts due to the Lenders in accordance with
Article IV;

(iii) to the payment of any issuance fee due to the Issuing Bank pursuant to
Section 2A.8(b), to the payment of any Unused Fees or Facility Fees then due,
and to the payment of any fees to the Administrative Agent then due;

(iv) to the payment of accrued and unpaid interest then due to the Lenders
(other than Defaulting Lenders) under any Loan Documents to and including the
date of such application (ratably, and without duplication, according to the
accrued and unpaid interest due under each of the Loan Documents);

(v) (a) in case the entire unpaid principal of the Loans shall not have become
due and payable, (i) the whole amount received as interest and Facility Letter
of Credit Fees then due to the Lenders (other than Defaulting Lenders) as their
respective Percentages appear, provided that any interest attributable to
Swingline Loans (if then due) shall be payable to the Swingline Lender, on a pro
rata basis with the interest paid on ratable Advances (ii) the whole amount, if
any, received as principal first to the Swingline Lender to repay any
outstanding Swingline Loans and then (x) unless a Default has occurred and is
then continuing, first to Floating Rate Advances in accordance with the Lenders’

 

- 37 -



--------------------------------------------------------------------------------

respective Percentages, and second to LIBOR Rate Advances in accordance with the
Lenders’ respective Percentages or (y) if a Default has occurred and is then
continuing, on a pro rata basis to the Lenders as their respective Percentages
appear, and (iii) provided that at or prior to the execution of any Swap
Contract with one or more Lenders or their respective Affiliates, the Lenders or
Lenders’ Affiliates party thereto and the Borrower shall have delivered written
notice to Administrative Agent that such Swap Contract has been entered into and
that collection of the obligations thereunder are to be governed by this
Section 2.23, the whole amount, if any, received as principal to each Lender and
Affiliate of a Lender under any such Swap Contract on a pro rata basis to pay
towards any such obligations then due, or (b) in case the entire unpaid
principal of the Loans shall have become due and payable, as a result of a
Default or otherwise, to the payment of the whole amount then due and payable on
the Loans for principal, together with interest thereon at the Default Rate or
the interest rate, as applicable, first to the Lenders (other than Defaulting
Lenders) as their respective Percentages appear until all Loans held by such
Lenders and all interest thereon has been paid in full, second to the Letter of
Credit Collateral Account until the full amount of Facility Letter of Credit
Obligations is on deposit therein and last, to each Lender and Affiliate of a
Lender under any of the Swap Contracts referenced in clause (a)(iii) of this
Subsection 2.23(v) on a pro rata basis until the full amount of obligations
under such Swap Contracts then due are repaid;

(vi) To the payment of any other reimbursement or indemnification obligations of
Borrower then due to the Lenders (other than the Defaulting Lenders) under any
Loan Documents, on a pro rata basis in accordance with the respective amounts
due to such Lenders; and

(vii) to the payment of any sums due to the Defaulting Lenders in accordance
with their respective Percentages of such aggregate unpaid sums (provided that
Administrative Agent shall have the right to set-off against such sums any
amounts due from such Defaulting Lender).

ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1 Obligation to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower herein
set forth, the Issuing Bank hereby agrees to issue for the account of the
Borrower, one or more Facility Letters of Credit in accordance with this Article
IIA, from time to time during the period commencing on the Agreement Effective
Date and ending on a date thirty (30) days prior to the then current Facility
Termination Date.

 

- 38 -



--------------------------------------------------------------------------------

2A.2 Types and Amounts. The Issuing Bank shall not have any obligation to:

(i) issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii) issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the
then-current Aggregate Commitment or (2) the then-applicable Outstanding
Facility Amount would exceed the then-current Aggregate Commitment or (3) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or

(iii) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date beyond
the then-current Facility Termination Date, provided, further, that a Facility
Letter of Credit may, as a result of its express terms or as the result of the
effect of an automatic extension provision, have an expiration date of not more
than one year beyond the Facility Termination Date, so long as the Borrower
delivers to the Administrative Agent for the benefit of the Lenders no later
than the then Facility Termination Date either (1) cash collateral for such
Letter of Credit for deposit into the Letter of Credit Collateral Account in an
amount equal to the stated amount of such Letter of Credit, (2) a backup Letter
of Credit having terms acceptable to the Administrative Agent and issued by a
domestic financial institution having a rating assigned by Moody’s or S&P to its
senior unsecured debt of AA/Aa2 or better or (3) other collateral satisfactory
to the Administrative Agent. Upon the expiration, cancellation or termination of
a Facility Letter of Credit for which cash, a backup Letter of Credit or other
collateral has been provided pursuant to the preceding clause (1), (2) or (3),
the Administrative Agent shall promptly return any such backup Letter of Credit
to the Borrower or release such collateral if such extension is not exercised or
is not exercisable.

2A.3 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:

(i) the proposed Facility Letter of Credit shall be reasonably satisfactory to
the Issuing Bank as to form and content;

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii) there shall not exist any Default.

 

- 39 -



--------------------------------------------------------------------------------

2A.4 Procedure for Issuance of Facility Letters of Credit.

(a) Borrower shall give the Issuing Bank and the Administrative Agent at least
three (3) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”)
and shall (i) immediately provide the Issuing Bank and the Administrative Agent
with a telecopy of the written notice required hereunder which has been signed
by an Authorized Officer or a telex containing all information required to be
contained in such written notice and (ii) promptly provide the Issuing Bank and
the Administrative Agent (in no event later than the requested date of issuance)
with the written notice required hereunder containing the original signature of
an authorized officer; such notice shall be irrevocable, except as provided in
Section 2A.4(b)(i) below, and shall specify:

1. the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

2. the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

3. the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day), subject to Section 2A.2(iii) above;

4. the purpose for which such Facility Letter of Credit is to be issued;

5. the Person for whose benefit the requested Facility Letter of Credit is to be
issued; and

6. any special language required to be included in the Facility Letter of
Credit.

Such notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).

(b) Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices unless the Issuing
Bank has actually received (i) written notice from the Borrower specifically
revoking the Letter of Credit Request with respect to such Facility Letter of
Credit given not later than the Business Day immediately preceding the Issuance
Date, or (ii) written or telephonic notice from the Administrative Agent stating
that the issuance of such Facility Letter of Credit would violate Section 2A.2.

(c) The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).

(d) The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

 

- 40 -



--------------------------------------------------------------------------------

2A.5 Reimbursement Obligations; Duties of Issuing Bank.

(a) The Issuing Bank shall promptly notify the Borrower and the Administrative
Agent (who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit. Any such draw shall not be deemed to be a default hereunder but shall
constitute an Advance of the Facility in the amount of the Reimbursement
Obligation with respect to such Facility Letter of Credit and shall bear
interest from the date of the relevant drawing(s) under the pertinent Facility
Letter of Credit at the Floating Rate; provided that if a Default regarding the
non-payment of any monetary obligations to the Administrative Agent or the
Lenders exists at the time of any such drawing(s), then the Borrower shall
reimburse the Issuing Bank for drawings under a Facility Letter of Credit issued
by the Issuing Bank no later than the next succeeding Business Day after the
payment by the Issuing Bank and until repaid such Reimbursement Obligation shall
bear interest at the Default Rate.

(b) Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.

2A.6 Participation.

(a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit in accordance with the procedures set forth in this Article IIA, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and all related rights hereunder and under the
Subsidiary Guaranty and other Loan Documents.

(b) In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to the
Issuing Bank pursuant to Section 2A.5 hereof, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Lender’s Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Lender’s payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan

 

- 41 -



--------------------------------------------------------------------------------

by such Lender and shall constitute outstanding principal under such Lender’s
Note. The failure of any Lender to make available to the Administrative Agent
for the account of the Issuing Bank its Percentage of the unreimbursed amount of
any such payment shall not relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent for the account of such Issuing
Bank its Percentage of the unreimbursed amount of any payment on the date such
payment is to be made, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made. Any
Lender which fails to make any payment required pursuant to this Section 2A.6(b)
shall be deemed to be a Defaulting Lender hereunder.

(c) Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly pay to
each Lender which has funded its participating interest therein, in immediately
available funds, an amount equal to such Lender’s Percentage thereof.

(d) Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or any Lender.

(e) The obligations of a Lender to make payments to the Administrative Agent for
the account of the Issuing Bank with respect to a Facility Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set-off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.

2A.7 Payment of Reimbursement Obligations.

(a) The obligation of the Borrower to pay to the Administrative Agent for the
account of the Issuing Bank the amount of all Advances for Reimbursement
Obligations, interest and other amounts payable to the Issuing Bank under or in
connection with any Facility Letter of Credit when due shall be absolute and
unconditional, irrespective of any claim, set-off, defense or other right which
the Borrower may have at any time against any Issuing Bank or any other Person,
under all circumstances, including without limitation any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any

 

- 42 -



--------------------------------------------------------------------------------

Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower and the
beneficiary named in any Facility Letter of Credit);

(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v) the occurrence of any Default.

(b) In the event any payment by the Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent or
Issuing Bank in connection with any receivership, liquidation, reorganization or
bankruptcy proceeding, each Lender which received such distribution shall, upon
demand by the Administrative Agent, contribute such Lender’s Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Issuing Bank or the Administrative Agent upon the
amount required to be repaid by the Issuing Bank or the Administrative Agent.

2A.8 Compensation for Facility Letters of Credit.

(a) The Borrower shall pay to the Administrative Agent, for the ratable account
of the Lenders (including the Issuing Bank), based upon the Lenders’ respective
Percentages, a per annum fee (the “Facility Letter of Credit Fee”) as a
percentage of the face amount of each Facility Letter of Credit outstanding
equal to the LIBOR Applicable Margin in effect from time to time while such
Facility Letter of Credit is outstanding. The Facility Letter of Credit Fee
relating to any Facility Letter of Credit shall accrue on a daily basis and
shall be due and payable in arrears on the first Business Day of each calendar
quarter following the issuance of such Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Facility Termination Date
or any other earlier date that the Advances and Facility Letter of Credit
Obligations are due and payable in full. The Administrative Agent shall promptly
remit such Facility Letter of Credit Fees, when paid, to the other Lenders in
accordance with their Percentages thereof. The Borrower shall not have any
liability to any Lender for the failure of the Administrative Agent to promptly
deliver funds to any such Lender and shall be deemed to have made all such
payments on the date the respective payment is made by the Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.

(b) The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (a) $1,500 and (b) one-eighth of
one percent (0.125%) of the face amount of each Facility Letter of Credit
payable by the Borrower on the Issuance Date for each such Facility Letter of
Credit and on the date of any increase therein or extension thereof. The Issuing
Bank shall also be entitled to receive its reasonable out-of-pocket costs and
the Issuing Bank’s customary administrative charges of issuing, amending and
servicing Facility Letters of Credit and processing draws thereunder.

 

- 43 -



--------------------------------------------------------------------------------

2A.9 Letter of Credit Collateral Account.

The Borrower hereby agrees that it will immediately upon the occurrence of a
Default, or prior to the Facility Termination Date if a Facility Letter of
Credit is outstanding and unexpired on such date as provided in
Section 2A.2(iii) above, establish a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1. The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make upon the Facility Termination Date
related to any such outstanding and unexpired Facility Letter of Credit or after
a Default on account of any outstanding Facility Letters of Credit as described
in Section 8.1. In addition to the foregoing, the Borrower hereby grants to the
Administrative Agent, for the benefit of the Lenders holding a Commitment, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Lenders acknowledge and agree that the Borrower has no obligation
to fund the Letter of Credit Collateral Account unless and until so required
under Section 2A.2(iii) or Section 8.1 hereof.

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1. Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(a) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Rate Loans, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than the Reserve Requirement and any other reserves
and assessments taken into account in determining the interest rate applicable
to LIBOR Rate Advances), or

(c) imposes any other condition the direct result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or

 

- 44 -



--------------------------------------------------------------------------------

any applicable Lending Installation in connection with its LIBOR Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of LIBOR Rate Loans, by a material amount,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within fifteen (15) days of demand by such Lender, Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender, acting in
good faith and not on an arbitrary or capricious basis, using any reasonable
method, determines is attributable to this Agreement, its outstanding credit
exposure hereunder or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change”, regardless of
the date adopted, issued, promulgated or implemented. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, including transition rules, and any amendments
to such guidelines, rules and regulations adopted prior to the Agreement
Effective Date.

3.3. Availability of Types of Advances. If any Lender in good faith determines
that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and, if required by such applicable law, rule, regulation or directive,
require any LIBOR Rate Loans of the affected Type be converted to Floating Rate
Loans; or if any Lender in good faith determines that (i) deposits of a type or
maturity appropriate to match

 

- 45 -



--------------------------------------------------------------------------------

fund LIBOR Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination, then, if for any reason whatsoever the provisions of Section 3.1
are inapplicable, the Administrative Agent shall, with written notice to
Borrower, suspend the availability of the affected Type of Advance with respect
to any LIBOR Rate Advances made after the date of any such determination.

3.4. Funding Indemnification. If any payment of a ratable LIBOR Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Rate Advance and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.

3.5. Taxes.

(a) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) the Borrower
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.

(b) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(c) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses so long as the Administrative Agent
or such Lender has promptly paid any such Taxes or Other Taxes) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within thirty (30) days of the date the Administrative Agent or such
Lender makes demand therefore pursuant to Section 3.6.

 

- 46 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 3.5, the Borrower shall
not be obligated to indemnify the Administrative Agent or any Lender against, or
reimburse them for, any Excluded Taxes.

(d) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date it becomes a party to the Agreement,
(i) deliver to each of the Borrower and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered included in “Excluded
Taxes”.

(e) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (d), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any Note pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate following receipt of such documentation.

 

- 47 -



--------------------------------------------------------------------------------

(g) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(h) If the U.S. Internal Revenue Service or any other governmental authority of
the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(h) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in

 

- 48 -



--------------------------------------------------------------------------------

the absence of manifest error. Determination of amounts payable under such
Sections in connection with a LIBOR Rate Loan shall be calculated as though each
Lender funded its LIBOR Rate Loan through the purchase of a deposit of the type
and maturity corresponding to the deposit used as a reference in determining the
LIBOR Rate applicable to such Loan, whether in fact that is the case or not.
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable thirty (30) days after receipt by the Borrower of
such written statement. The obligations of the Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement. Notwithstanding the foregoing, a Lender shall not have the right to
request payment of amounts under Sections 3.1, 3.2 or 3.5 to the extent that
such amounts relate to obligations accruing more than one hundred twenty
(120) days prior to the date upon which such Lender requests payment from the
Borrower, provided however that, if any change in law giving rise to such
increased costs is retroactive, then the 120-day period referred to above shall
be extended to include the period of retroactive effect thereof.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1. Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder, or issue the initial Facility Letter of Credit hereunder,
unless and until (a) the Borrower shall, prior to or concurrently therewith,
have paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrower shall have furnished to the Administrative Agent
the following:

(a) The duly executed originals of this Agreement (with sufficient originals
thereof for each of the Lenders), the Notes payable to each of the Lenders, the
Subsidiary Guaranty and any other additional Loan Documents;

(b) (A) Certificates of good standing for each Loan Party from its state of
organization, certified by the appropriate governmental officer and dated not
more than thirty (30) days prior to the Agreement Effective Date, and
(B) foreign qualification certificates for each Loan Party certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Effective Date, for each jurisdiction in which an Unencumbered
Property owned by such Loan Party is located;

(c) Copies of the formation documents (including code of regulations, if
appropriate) of the Loan Parties, certified by an officer of the Borrower or
such other Loan Party, as appropriate, together with all amendments thereto;

(d) Incumbency certificates, executed by officers of the Loan Parties, which
shall identify by name and title and bear the signature of the Persons
authorized to sign this Agreement and the additional Loan Documents and to make
borrowings hereunder on behalf of such parties, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the applicable Loan Party;

 

- 49 -



--------------------------------------------------------------------------------

(e) Copies, certified by a Secretary or an Assistant Secretary of the applicable
Loan Party, of the Board of Directors’ resolutions (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for the Administrative
Agent) authorizing the Advances provided for herein, with respect to the
Borrower, and the execution, delivery and performance of this Agreement and the
additional Loan Documents to be executed and delivered by the applicable Loan
Party;

(f) A written opinion of the Loan Parties’ counsel, addressed to the Lenders in
substantially the form of Exhibit E hereto or such other form as the
Administrative Agent may reasonably approve;

(g) A certificate, signed by an Authorized Officer of the Borrower, stating that
on the Agreement Effective Date no Default or Unmatured Default has occurred and
is continuing, and there has been no change in the financial condition or
business of the Borrower and the Consolidated Group taken as a whole since the
date of the most recent financial statements delivered to the Administrative
Agent which would have a Material Adverse Effect (other than the SEC
investigation or the derivative action as disclosed in Borrower’s September 30,
2014 10-Q) and that all representations and warranties of the Borrower are true
and correct in all material respects as of the Agreement Effective Date;

(h) The most recent financial statements of the Borrower;

(i) UCC financing statement searches with respect to the Borrower and each of
the other Loan Parties from the state of its organization and with respect to
each owner of an Initial Unencumbered Property from the state in which such
Unencumbered Property is located;

(j) Written money transfer instructions, addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;

(k) A pro forma compliance certificate in the form of Exhibit A, utilizing the
covenants established herein and executed by the Borrower’s chief financial
officer or chief accounting officer;

(l) Evidence that all fees due to each of the Lenders with respect to this
Agreement have been paid;

(m) The Unencumbered Property Due Diligence;

(n) The absence of any action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or Governmental Authority that
is reasonably expected to have a material adverse effect on the Borrower and the
Consolidated Group, taken as a whole, or that is reasonably expected to have a
material adverse effect on any transaction contemplated hereby or on the ability
of the Borrower or the Subsidiary Guarantors, taken as a whole, to perform their
respective obligations under the Loan Documents, other than the SEC
investigation or the derivative action as disclosed in Borrower’s September 30,
2014 10-Q;

 

- 50 -



--------------------------------------------------------------------------------

(o) Evidence satisfactory to the Administrative Agent of payment in full of all
amounts due to any lender under the Original Credit Agreement which is not
continuing as a Lender hereunder and of acceptance by it of the termination of
its commitment thereunder; and

(p) Such other documents as the Administrative Agent or its counsel may have
reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a lender upon delivery of its executed signature page to the
Administrative Agent without conditions for release or, if a Lender delivers its
signature page with conditions for release, notice from that Lender to the
Administrative Agent (or its counsel) that such conditions for release have been
met.

4.2. Each Advance and Issuance. The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:

(a) Prior to, and after giving effect to such Advance or issuance, there shall
not exist any Default or Unmatured Default; and

(b) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date with respect to the Loan Parties in existence
on such Borrowing Date, except (i) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date or (ii) for changes in factual circumstances which are permitted by this
Agreement.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) (in the case of the initial
Borrowing Notice) and (b) have been satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence. Borrower is a corporation duly organized and validly existing
under the laws of the State of Maryland, with its principal place of business in
Oak Brook, Illinois and is duly qualified as a foreign corporation, properly
licensed (if required), in good standing and has

 

- 51 -



--------------------------------------------------------------------------------

all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except where the failure to be so qualified, licensed
and in good standing and to have the requisite authority would not have a
Material Adverse Effect. Each of the Borrower’s Subsidiaries are duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and have all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.

5.2. Authorization and Validity. The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity,
or by the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a proceeding of equity or at law.

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Borrower or the other Loan Parties of the Loan Documents, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower, or any of Borrower’s
Subsidiaries or the Borrower’s or any Subsidiary’s articles of incorporation,
operating agreements, partnership agreement, or by-laws, or the provisions of
any indenture, instrument or agreement to which the Borrower or any of
Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required as a condition to the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

5.4. Financial Statements; Material Adverse Effect. All consolidated financial
statements of the Loan Parties heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended and include
all material contingent obligations, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Effective Date, there was no change in the business, properties,
or condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

- 52 -



--------------------------------------------------------------------------------

5.5. Taxes. The Loan Parties have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by the
Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided or
such taxes, the failure to make payment of which when due and payable will not
have, in the aggregate, a Material Adverse Effect. No tax liens have been filed
and no claims are being asserted with respect to such taxes. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.6. Litigation. Except as set forth on Schedule 5.6 hereto or as set forth in
written notice to the Administrative Agent from time to time, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Loan Parties which could reasonably be expected to have a Material
Adverse Effect.

5.7. Subsidiaries. Schedule 5.7 hereto contains, an accurate list of all
Subsidiaries of the Borrower, setting forth their respective jurisdictions of
incorporation or formation and the percentage of their respective capital stock
or partnership or membership interest owned by the Borrower or other
Subsidiaries as of the date hereof. All of the issued and outstanding shares of
capital stock of such Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.

5.8. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $40,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $40,000,000 the fair
market value of the assets of all such underfunded Plans.

5.9. Accuracy of Information. No information, exhibit or report furnished by the
Loan Parties to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

 

- 53 -



--------------------------------------------------------------------------------

5.10. Regulations of the Board. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of Regulations T, U or X of the Board of Governors of the Federal Reserve
System.

5.11. Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could have
a Material Adverse Effect, or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default would constitute a Default hereunder.

5.12. Compliance With Laws. The Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. The Loan Parties have not received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.

5.13. Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries will have good and marketable title, free of all Liens other
than those permitted by Section 6.14, to all of the Unencumbered Properties.

5.14. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.15. Solvency.

(a) Immediately after the Agreement Effective Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (i) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the Property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis

 

- 54 -



--------------------------------------------------------------------------------

will not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.

(b) The Borrower and its Subsidiaries on a consolidated basis have not incurred
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

5.16. Insurance. The Loan Parties carry, or cause to be carried, insurance on
their Projects, including each Unencumbered Property, with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:

(a) Property and casualty insurance (including coverage for flood and other
water damage for any Project located within a 100-year flood plain) in the
amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

(b) Builder’s risk insurance for any Project under construction in the amount of
the construction cost of such Project;

(c) Loss of rental income insurance in the amount not less than one year’s gross
revenues from the Projects; and

(d) Comprehensive general liability insurance in the amount of $20,000,000 per
occurrence.

5.17. REIT Status. Borrower is qualified as a real estate investment trust under
Section 856 of the Code and currently is in compliance in all material respects
with all provisions of the Code applicable to the qualification of the Borrower
as a real estate investment trust.

5.18. Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
as disclosed on the environmental assessments delivered to the Administrative
Agent pursuant to this Agreement or on Schedule 5.18 attached hereto or to the
extent that the facts and circumstances giving rise to any the failure of such
representations and warranties to be true and correct, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(i) To the best knowledge of the Borrower, with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

 

- 55 -



--------------------------------------------------------------------------------

(ii) Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Projects, nor does the Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.

(iii) To the best knowledge of the Borrower, Materials of Environmental Concern
have not been transported or disposed of to or from the Projects of the Borrower
and its Subsidiaries in violation of, or in a manner or to a location which
could reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern migrated or
been generated, treated, stored or disposed of at, on or under any of the
Projects of the Borrower and its Subsidiaries in violation of, or in a manner
that could give rise to liability of the Borrower or any Subsidiary under, any
applicable Environmental Laws.

(iv) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrower and its Subsidiaries.

(v) To the best knowledge of the Borrower, there has been no release or threat
of release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

5.19. Sanctions Laws and Regulations. None of the Borrower or the other Loan
Parties, or to the best of Borrower’s knowledge any of their respective
directors or officers acting or benefiting in any capacity in connection with
this Agreement, or any of their respective Affiliates, is a Designated Person.
In addition, Borrower hereby agrees to provide to any Lender with any additional
information that any Lender deems necessary from time to time in order to ensure
compliance with all applicable Laws concerning money laundering and similar
activities.

5.20. Unencumbered Properties. As of the Agreement Effective Date, Exhibit H is
a correct and complete list of all Unencumbered Properties. Each of the
Unencumbered Properties included by Borrower in calculations of the Unencumbered
Pool Value satisfies all of the requirements contained in this Agreement for the
same to be included therein.

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain for the Consolidated Group
a system of accounting established and administered in accordance with GAAP, and
furnish to the Administrative Agent and the Lenders:

(a) As soon as available, but in any event not later than sixty (60) days after
the close of each of the first three fiscal quarters of any fiscal year, for the
Consolidated Group, an unaudited consolidated balance sheet as of the close of
each such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows of the Consolidated Group for such period
and the portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the previous year, all
certified by the Borrower’s chief financial officer or chief accounting officer;

(b) Together with the quarterly and annual financial statements required
hereunder, the following reports, all certified by an Authorized Officer of the
Borrower:

(1) a schedule listing all Projects of the Borrower and its Subsidiaries and
summary information for each such Project, including location, square footage,
occupancy, Net Operating Income and debt, and

(2) a statement of the Adjusted Unencumbered NOI and occupancy percentage of the
Unencumbered Pool as of the end of the prior fiscal quarter.

(c) As soon as available, but in any event not later than ninety (90) days after
the close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by the Borrower’s existing certified public accountant or another independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent;

 

- 57 -



--------------------------------------------------------------------------------

(d) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit A
hereto signed by the Borrower’s chief financial officer, chief accounting
officer or chief operating officer showing the calculations and computations
necessary to determine compliance with this Agreement as of the last day of the
period covered by such quarterly or annual financial statement, including
without limitation such information as is reasonably requested by the
Administrative Agent to determine compliance as of such date with the covenants
contained in Sections 6.16 and 6.17 of this Agreement, and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof;

(e) As soon as possible and in any event within ten (10) days after a
responsible officer of the Borrower knows thereof, the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in an Event of Default under Section 7.10
of this Agreement;

(f) As soon as possible and in any event within ten (10) days after receipt by a
responsible officer of the Borrower, a copy of (i) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any Material of Environmental Concern into the environment,
and (ii) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in the case of either (i) or (ii) could have a Material
Adverse Effect;

(g) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished,
including without limitation all form 10-K and 10-Q reports filed with the SEC;
and

(h) Such other information (including, without limitation, financial statements
for the Borrower, statements detailing the contributions to Consolidated NOI
from individual Projects and non-financial information) as the Administrative
Agent may from time to time reasonably request.

At the Borrower’s option, the Borrower may deliver information required to be
delivered pursuant to this Section 6.1 by posting any such information to an
internet website maintained by the Borrower or to the website of the Securities
and Exchange Commission (www.sec.gov). Any such information provided in such
manner shall only be deemed to have been delivered to the Administrative Agent
or a Lender (i) on the date on which the Administrative Agent or such Lender, as
applicable, receives notice from the Borrower that such information has been
posted and (ii) only if such information is publicly available without charge on
such website. If for any reason, the Administrative Agent or a Lender either did
not receive such notice or after reasonable efforts was unable to access such
website, then the Administrative Agent or such Lender, as applicable, shall not
be deemed to have received such information. In addition to any manner permitted
by Article XIII, the Borrower may notify the Administrative Agent or a

 

- 58 -



--------------------------------------------------------------------------------

Lender that information has been posted to such a website by causing an e-mail
notification to be sent to an e-mail address specified from time to time by the
Administrative Agent or such Lender, as applicable. Notwithstanding the
foregoing, (i) the Administrative Agent and each Lender is responsible for
signing up, and agrees to signup, for e-mail notifications, if any, permitted by
the Borrower’s internet website and by submitting the e-mail address to which
the Administrative Agent or such Lender, as the case may be, desires to have
e-mail notifications delivered to the Administrative Agent or such Lender and
the Administrative Agent and each Lender hereby agree that such e-mail
notifications to such e-mail addresses will satisfy the notification
requirements of this Section 6.1, and (ii) failure of the Administrative Agent
or any Lender to signup for such e-mail notifications or to keep such e-mail
addresses current shall relieve the Borrower from any obligation to provide
e-mail notifications to the Administrative Agent or such Lender in order to for
the Borrower to be entitled to deliver information required to be delivered
pursuant to this Section 6.1 by posting such information to the Borrower’s
internet website.

6.2. Use of Proceeds. The Borrower will use, and will cause each of its
Subsidiaries to use, the proceeds of the Advances for its own account for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of its business, including without limitation the repayment of
Indebtedness, Property acquisitions, capital expenditures, development,
redevelopment, capital reserves and working capital. The Borrower will not, nor
will it permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender, or (ii) to fund any
purchase of, or offer for, a controlling portion of the Capital Stock of any
Person, unless the board of directors or other manager of such Person has
consented to such offer. The Borrower shall not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity
(i) to fund any activities or business of or with any Designated Person, or in
any country or territory, that at the time of such funding is the subject of any
sanctions under any Sanctions Laws and Regulations, or (ii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement. No Loan or Facility Letter of Credit, use of proceeds
or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions Law or Regulation.

6.3. Notice of Default. The Borrower will give notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect promptly after
obtaining knowledge thereof.

6.4. Conduct of Business. The Borrower will do, and will cause each Loan Party
to do, all things necessary to remain duly incorporated or duly qualified,
validly existing and in good standing as a trust, corporation, limited liability
company, general partnership or limited partnership, as the case may be, in its
jurisdiction of incorporation/formation (except with respect to mergers not
prohibited hereunder and Permitted Investments) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct their businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material

 

- 59 -



--------------------------------------------------------------------------------

Adverse Effect. Neither the Borrower nor its Subsidiaries may undertake any
business other than the acquisition of commercial properties, providing mortgage
note receivables, engaging in construction activities and any business
activities and investments incidental thereto (including investments in
Marketable Securities) and certain additional activities permitted within the
limitations imposed on such additional activities pursuant to Section 6.19
below.

6.5. Taxes. The Borrower will pay, and will cause each of its Subsidiaries to
pay, when due all taxes, assessments and governmental charges and levies upon
them or their income, profits or Projects, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

6.6. Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain insurance which is consistent with the representation contained in
Section 5.16 on all their Projects and the Borrower will furnish to the
Administrative Agent upon reasonable request full information as to the
insurance carried.

6.7. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

6.8. Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects, in good condition and repair, working order and
condition, ordinary wear and tear excepted, in each case where the failure to so
maintain, preserve, protect and keep in good condition and repair will have a
Material Adverse Effect.

6.9. Inspection. The Borrower will, and will cause each of its Subsidiaries to,
permit the Administrative Agent upon reasonable notice and during normal
business hours and subject to rights of tenants, by its representatives and
agents, to inspect any of the Projects, corporate books and financial records of
the Borrower and each of its Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Administrative Agent may designate.

6.10. Maintenance of Status. The Borrower shall at all times maintain its status
as a real estate investment trust in compliance with all applicable provisions
of the Code relating to such status.

6.11. Dividends; Distributions; Redemptions. The Borrower and its Subsidiaries
shall be permitted to declare and pay dividends on their Capital Stock, to make
distributions with respect thereto from time to time and to honor requests to
redeem their Capital Stock, provided, however, that in no event shall the
Borrower: (i) pay any such dividends or make any such distributions or honor any
redemption requests on any Capital Stock (including without limitation the
declaration and payment of Preferred Dividends or the making of distributions to
holders of shares in the Borrower), if such dividends and distributions paid and
redemption requests

 

- 60 -



--------------------------------------------------------------------------------

honored on account of the then-current fiscal quarter and the three immediately
preceding fiscal quarters, in the aggregate for such period, would cause the
Dividend Payout Ratio to exceed 95% for such period or (ii) without the consent
of the Administrative Agent and the Required Lenders, pay any such dividends or
make any such distributions or make any such redemptions if (A) any Default has
occurred and is then continuing or (B) any Unmatured Default arising under
Section 7.1 or Section 7.2 hereof has occurred and is then continuing, provided
however that Borrower and its Subsidiaries shall in all cases be permitted to
distribute whatever amount of dividends and distributions is necessary to
maintain the Borrower’s tax status as a real estate investment trust, which
dividends and distributions may be made in cash or in Capital Stock at the
Borrower’s option.

6.12. [Intentionally Deleted].

6.13. Plan Assets. The Borrower hereby covenants and agrees that (i) Borrower
shall not use any Plan Assets to repay or secure the Obligations, (ii) no assets
of the Borrower or any Subsidiary Guarantor are or will be Plan Assets,
(iii) each Plan will be in compliance with all applicable requirements of ERISA
and the Code except to the extent any defects can be remedied without material
liability to the Borrower under Revenue Procedure 2008-50 or any similar
procedure and except to the extent that such non-compliance would not have a
Material Adverse Effect, and (iv) the Borrower will not have any liability under
Title IV of ERISA or Section 412 of the Code with respect to any Plan which
would have a Material Adverse Effect.

6.14. Liens. The Borrower will not, nor will it permit any of its Subsidiaries
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for Permitted Liens and Liens on
Properties which are not then included in the Unencumbered Pool, but only to the
extent such Liens will not result in a Default in any of Borrower’s covenants
herein.

6.15. Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not a member of the Consolidated Group
except upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arms-length transaction, but excluding in all events any such transactions,
payments or transfers which are either disclosed in filings made by the Borrower
with the Securities and Exchange Commission or related to any internalization of
the business management services currently provided to the Borrower by the
Advisor or any similar transactions.

6.16. Consolidated Net Worth. The Consolidated Group shall maintain, as of the
last day of each fiscal quarter based upon Borrower’s compliance certificate
required by Section 6.1(d) hereof for such fiscal quarter, a Consolidated Net
Worth of not less than $2,000,000,000 plus seventy-five percent (75%) of the
equity contributions or sales of treasury stock received by the Borrower after
the Agreement Effective Date (other than proceeds received before the end the of
fiscal quarter immediately following a fiscal quarter in which there was a
redemption, retirement or repurchase of ownership or equity interests in
Borrower, without duplication, up to the amount paid by Borrower in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that Borrower shall not have increased its Consolidated
Net Worth as a result of any such proceeds).

 

- 61 -



--------------------------------------------------------------------------------

6.17. Indebtedness and Cash Flow Covenants. The Borrower shall not permit:

(a) The Leverage Ratio to be more than sixty percent (60%) at any time;

(b) The Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter
based upon Borrower’s compliance certificate required by Section 6.1(d) hereof
to be less than 1.50 to 1.00;

(c) The aggregate amount of Secured Indebtedness of the Consolidated Group which
is also Recourse Indebtedness to be greater than ten percent (10%) of Total
Asset Value at any time;

(d) The aggregate amount of Consolidated Outstanding Indebtedness which bears
interest at an interest rate that is not fixed through the maturity date of such
Indebtedness to exceed twenty-five percent (25%) of Total Asset Value at any
time, unless all of such Indebtedness in excess of such amount is subject to a
Swap Contract that effectively converts the interest rate on such excess to a
fixed rate;

(e) The Unsecured Interest Coverage Ratio, as of the last day of any fiscal
quarter based upon Borrower’s compliance certificate required by Section 6.1(d)
hereof to be less than 1.75 to 1.00; provided that no breach of this
Section 6.17(e) shall occur unless and until Borrower has failed to make the
principal payments required to restore compliance with this covenant as provided
in Section 2.3(b);

(f) The Unsecured Leverage Ratio to be more than sixty percent (60%) at any
time, provided that no breach of this Section 6.17(f) shall occur unless and
until Borrower has failed to make the principal payments required to restore
compliance with this covenant as provided in Section 2.3(b); or

(g) The Unencumbered Pool Value to be less than $250,000,000, or there to be
fewer than fifteen (15) Unencumbered Properties, at any time.

6.18. Environmental Matters. Borrower and its Subsidiaries shall:

(i) Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect, provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the Agreement Effective Date or (ii) at
Projects subsequently acquired by the Borrower or its Subsidiaries as of the
date of such acquisition, to add provisions to such effect.

 

- 62 -



--------------------------------------------------------------------------------

(ii) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect, or (iii) the failure to
so comply could not reasonably be expected to have a Material Adverse Effect .

(iii) Defend, indemnify and hold harmless Administrative Agent and each Lender,
and their respective officers and directors from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of any
indemnified party. This indemnity shall continue in full force and effect
regardless of the termination of this Agreement.

6.19. Permitted Investments. The Consolidated Group’s activities shall be
limited to acquiring commercial properties, holding the Consolidated Group’s
interests in Concord, CDH CCO, LLC and Oak Property & Casualty, LLC, providing
Mortgage Notes Receivable, engaging in construction activities and any business
activities and investments incidental thereto (including Investments in
Marketable Securities) except that the following additional Investments
(“Permitted Investments”) shall also be permitted so long as the aggregate value
of the Permitted Investments under each of the following clauses (i) through
(v), tested as of the last day of any fiscal quarter based on Borrower’s
compliance certificate for such quarter, shall not exceed the individual
percentage of Total Asset Value limits stated in such clause and the aggregate
value of the Permitted Investments under all such clauses on a combined basis
shall not at any time exceed twenty-five percent (25%) of Total Asset Value:

(i) Unimproved Land (other than land included in the definition of Development
Projects) — (valued at undepreciated GAAP book value, after taking into account
any impairments) — five percent (5%) of Total Asset Value;

 

- 63 -



--------------------------------------------------------------------------------

(ii) Investments in Investment Affiliates (valued at the portion of Total Asset
Value attributable to such entity or its assets as the case may be) — fifteen
percent (15%) of Total Asset Value;

(iii) Development Projects (valued at undepreciated GAAP book value, after
taking into account any impairments) — twelve and one-half percent (12.5%) of
Total Asset Value;

(iv) Mortgage Note Receivables (valued at undepreciated GAAP book value, after
taking into account any impairments) — five percent (5%) of Total Asset Value;
and

(v) Non-Core Properties, not including properties, or interests in properties
included in subsection (i), (iii) or (iv) above (valued at undepreciated GAAP
book value, after taking into account any impairments) — five percent (5%) of
Total Asset Value.

Notwithstanding anything to the contrary contained herein, the Sacramento
Project shall not be subject to, or included in, the calculation of the
Permitted Investments limitations.

6.20. Negative Pledges. The Borrower agrees that neither the Borrower nor any
other members of the Consolidated Group shall enter into or be subject to any
agreement governing Indebtedness which contains a Negative Pledge other than
(i) restrictions on further subordinate Liens on Projects encumbered by a
mortgage, deed to secure debt or deed of trust securing such Indebtedness, or on
the direct or indirect ownership interests in the owners of such encumbered
Projects or (ii) covenants in any Unsecured Indebtedness requiring (A) that the
Consolidated Group maintain a pool of unencumbered properties of a size
determined by reference to the total amount of Unsecured Indebtedness of the
Consolidated Group on substantially similar terms to those provisions contained
herein regarding the Unencumbered Pool (including without limitation clauses
(e) and (f) of Section 6.17 above) or (B) that the Consolidated Group not incur
Secured Indebtedness which is also Recourse Indebtedness in excess of the
maximum percentage of Total Asset Value contained in clause (c) of Section 6.17
above, but that do not generally prohibit the encumbrance of the Borrower’s or
the Consolidated Group’s assets, or the encumbrance of any specific assets.

6.21. Subsidiary Guaranty. Borrower shall cause each of its existing
Subsidiaries listed on Exhibit C, which includes the owners of each Unencumbered
Property, along with all other current subsidiaries of Borrower, excluding only
the Excluded Subsidiaries, to execute and deliver to the Administrative Agent
the Subsidiary Guaranty. Borrower shall cause each Subsidiary which is hereafter
acquired or formed (other than Excluded Subsidiaries) to execute and deliver to
the Administrative Agent a joinder in the Subsidiary Guaranty in the form of
Exhibit A attached to the form of Subsidiary Guaranty within five (5) Business
Days after the acquisition or formation of such Subsidiary. Borrower covenants
and agrees that each Subsidiary which it shall cause to execute the Subsidiary
Guaranty shall be fully authorized to do so by its supporting organizational and
authority documents and shall be in good standing in its state of organization
and in the case of any Subsidiary which is the owner of an

 

- 64 -



--------------------------------------------------------------------------------

Unencumbered Property, shall be in good standing in the state in which such
Property is located. If a Subsidiary that was not required to join in the
Subsidiary Guaranty because it was an Excluded Subsidiary as of the Agreement
Effective Date shall subsequently not be precluded from doing so, then Borrower
shall cause such Subsidiary to join in the Subsidiary Guaranty within five
(5) Business Days after such Subsidiary ceased to be an Excluded Subsidiary. The
delivery by Borrower to the Administrative Agent of any such joinder shall be
deemed a representation and warranty by Borrower that each Subsidiary which
Borrower caused to execute the Subsidiary Guaranty has been fully authorized to
do so by its supporting organizational and authority documents and is in good
standing in its state of organization and in the case of a Subsidiary which is
the owner of an Unencumbered Property, is in good standing in the state in which
such Property is located. From time to time Borrower may request, upon not less
than five (5) Business Days prior written notice to the Administrative Agent,
that a Subsidiary Guarantor owning an Unencumbered Property be released from the
Subsidiary Guaranty, which release (the “Release”) shall be effected by the
Administrative Agent if all of the following conditions are satisfied as of the
date of such Release:

(a) Borrower shall have delivered a compliance certificate showing pro forma
compliance with the covenants set forth in herein after giving effect to such
Release; and

(b) If after giving effect to such Release the resulting reduction in the
Unencumbered Pool Value and Unencumbered Pool NOI would cause a breach of either
Section 6.17(e) or Section 6.17(f), Borrower shall have repaid such Advances, if
any, as may be required to reduce the outstanding Advances to the maximum amount
of Advances that can be outstanding without creating such a breach of
Section 6.17(e) or Section 6.17(f).

In connection with a Release, Borrower shall deliver to the Administrative Agent
a certificate from Borrower’s chief executive officer or chief financial officer
regarding the matters referred to in the immediately preceding clauses (a) and
(b). Notwithstanding the foregoing, the Administrative Agent shall not be
obligated to release any such Subsidiary from the Subsidiary Guaranty if
(i) such Subsidiary owns any other Unencumbered Properties that are not being so
released from such status or (ii) a Default or Unmatured Default has occurred
and is then continuing. In addition, effective as of the date on which Borrower
receives an Investment Grade Rating or any date thereafter on which Borrower
maintains such an Investment Grade Rating, Borrower may request, upon not less
than five (5) Business Days prior written notice to the Administrative Agent,
the release of all Subsidiary Guarantors from the Subsidiary Guaranty other than
those which have outstanding Recourse Indebtedness or Guarantee Obligations
(other than the Subsidiary Guarantee), which release shall be effected by the
Administrative Agent so long as no Default or Unmatured Default shall have
occurred and be then continuing.

6.22. Subordination of Advisor Fees. Any fees payable to the Advisor by the
Borrower or any other member of the Consolidated Group will be payable no more
frequently than quarterly, shall be subordinated to payment of all Obligations
then due and payable to the Administrative Agent or the Lenders as provided in
the subordination agreement attached as Exhibit K and shall not be paid unless
the Borrower is in compliance with all of its obligations under the Loan
Documents at the time of such payment and no Unmatured Default or Default then
exists hereunder.

 

- 65 -



--------------------------------------------------------------------------------

6.23. Mergers, Consolidations and Sales of Assets. The Borrower will not, and
will not permit any Subsidiary which is an owner of an Unencumbered Property
(unless such Subsidiary is released or being released as a Subsidiary Guarantor
at such time) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it. In addition, the Borrower
will not permit the Consolidated Group, in the aggregate, to sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) during any period of four (4) consecutive fiscal quarters assets
of the Consolidated Group representing an aggregate value of more than
twenty-five percent (25%) of the Total Asset Value in effect on the first day of
such period, provided that all such calculations of value shall exclude the
Hotel Disposition and the American Realty Capital Sale. Notwithstanding the
foregoing, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing: (i) any Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, provided that following such transaction Borrower remains an entity
organized under the laws of the United State of America, (ii) any Subsidiary may
merge into any other member of the Consolidated Group in a transaction in which
the surviving entity is a member of the Consolidated Group and remains an entity
organized under the laws of the United State of America, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another member of the Consolidated Group and (iv) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Nonpayment of any principal payment due hereunder or under any Note when
due.

7.2. Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.3. The breach of any of the terms or provisions of Sections 6.2, 6.4, 6.10,
6.11, 6.13, 6.16, 6.17, 6.19, 6.20, 6.21, 6.22 or 6.23.

7.4. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, or any material certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made, provided that
the facts or conditions giving rise to such falsity are not corrected by the
Borrower within thirty (30) days after written notice of such falsity from the
Administrative Agent.

 

- 66 -



--------------------------------------------------------------------------------

7.5. The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent.

7.6. The default by the Borrower or any other member of the Consolidated Group
or any Investment Affiliate beyond any applicable notice and cure period in the
payment of any amount due under, or the performance of any term, provision or
condition contained in, any agreement with respect to (A) Recourse Indebtedness
of the Borrower or of any other member of the Consolidated Group if the
aggregate amount of Recourse Indebtedness so in default exceeds $50,000,0000
(provided that if the total underlying Indebtedness so in default exceeds the
portion which constitutes Recourse Indebtedness, only the portion that
constitutes Recourse Indebtedness shall be taken into account in determining
such $50,000,000 threshold), or (B) any Non-Recourse Indebtedness of the
Borrower or any other member of the Consolidated Group or any Investment
Affiliate in excess of $150,000,000 in the aggregate, excluding for purposes of
such calculation the existing Non-Recourse Indebtedness in the amount of
$253,123,490.07 secured by the Consolidated Group’s AT&T St. Louis and AT&T
Chicago Projects (any such Indebtedness causing the applicable threshold in
clause (A) or clause (B) to be exceeded being referred to herein as “Material
Indebtedness”) or any other event shall occur or condition exist, which causes
or permits any such Material Indebtedness to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.

7.7. The Borrower or any Subsidiary Guarantor shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) fail to contest in good faith any appointment or proceeding described in
Section 7.8 or (vi) admit in writing its inability to pay its debts generally as
they become due.

7.8. A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Subsidiary Guarantor or for any Substantial
Portion of the Property of the Borrower or any Subsidiary Guarantor or a
proceeding described in Section 7.7(iv) shall be instituted against the Borrower
or any Subsidiary Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety
(90) consecutive days.

 

- 67 -



--------------------------------------------------------------------------------

7.9. The Borrower or any Subsidiary Guarantor shall fail within ninety (90) days
to pay, bond or otherwise discharge any judgments or orders for the payment of
money (to the extent not covered by insurance as to which the insurer has been
notified of such judgment or order and has not issued a notice denying coverage
thereof) in an amount which, when added to all other judgments or orders
outstanding against the Borrower or any Subsidiary Guarantor would exceed
$50,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.

7.10. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $10,000,000 in any year or
(ii) $40,000,000 for all periods.

7.11. Any Change in Control shall occur.

7.12. Failure to complete any direct remediation obligation within the time
period permitted by law or governmental order (or within a reasonable time in
light of the nature of the problem if no specific time period is so established)
with respect to material environmental problems at Projects owned by the
Borrower or any of its Subsidiaries whose aggregate book values are in excess of
$100,000,000 after all administrative hearings and appeals have been concluded,
and if litigation is applicable to such obligation, after a final non-appealable
judgment of a court of competent jurisdiction has been entered. Notwithstanding
the foregoing, the Sacramento Project shall not be subject to this Section 7.12
and the value thereof shall be excluded in any calculation of the $100,000,000
amount described in this Section 7.12.

7.13. The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided.

7.14. Any Governmental Authority shall issue any order or other directive
requiring the Borrower to make any payment in excess of $50,000,000 after all
administrative hearings and appeals have been concluded, and if litigation is
applicable to such obligation, after a final non-appealable judgment of a court
of competent jurisdiction has been entered .

7.15 The attempted disavowal, revocation or termination by the Borrower or any
Loan Party of any of the Loan Documents.

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.7 or 7.8 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender. If any other Default occurs, so long as a Default exists
Lenders shall have no obligation to make any Loans and the Required Lenders, at
any time prior to the date that such Default has been fully cured, may
permanently

 

- 68 -



--------------------------------------------------------------------------------

terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon if the Required Lenders
elected to accelerate (i) the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within thirty (30) days after a
request for direction, as the Administrative Agent deems in the best interests
of the Lenders, in its sole discretion), shall use its good faith efforts to
collect all amounts owed by the Borrower and any Guarantor under the Loan
Documents by exercising all rights and remedies provided for under this
Agreement or otherwise available at law or in equity, including without
limitation by filing and diligently pursuing judicial action.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account. Such funds shall be promptly applied by the
Administrative Agent to reimburse the Issuing Bank for drafts drawn from time to
time under the Facility Letters of Credit and associated issuance costs and
fees. Such funds, if any, remaining in the Letter of Credit Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.

If, within ten (10) days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:

(a) Extend the Facility Termination Date (except as provided in Section 2.21),
or forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or the Unused Fee, reduce the Applicable Margins or Unused Fee
Percentage or modify the underlying interest rate options (or modify any
definition herein used in calculating such options which would have the effect
of modifying such options) or extend the time of payment of any such principal,
interest or facility fees.

 

- 69 -



--------------------------------------------------------------------------------

(b) Release any Subsidiary Guarantor from the Subsidiary Guaranty, except as
expressly provided for herein;

(c) Reduce the percentage specified in the definition of Required Lenders.

(d) Increase the Aggregate Commitment beyond $600,000,000 provided that no
Lender’s Commitment can be increased without the consent of such Lender;

(e) Amend the definitions of Commitment or Percentage;

(f) Permit the Borrower to assign its rights under this Agreement.

(g) Amend Sections 6.21, 8.1, 8.2, or 11.2.

(h) Waive any Default under Section 7.1.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

8.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

ARTICLE IX.

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Notes and the
making of the Loans herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. [Intentionally Deleted].

 

- 70 -



--------------------------------------------------------------------------------

9.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

9.6. Several Obligations; Benefits of the Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. The Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to the Agreement and
their respective successors and assigns.

9.7. Expenses; Indemnification. The Borrower shall reimburse the Administrative
Agent for any reasonable out-of-pocket costs and expenses (including, without
limitation, all reasonable fees for consultants and reasonable fees and expenses
for attorneys for the Administrative Agent, which attorneys may be employees of
the Administrative Agent) paid or incurred by the Administrative Agent in
connection with the amendment or modification of the Loan Documents. The
Borrower also agrees to reimburse the Administrative Agent for any reasonable
internal charges and out-of-pocket costs and expenses (including, without
limitation, all reasonable fees and expenses for attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent, plus, if reasonably determined by the Administrative Agent to be needed
due to differences between the Administrative Agent and the Lenders, one
additional outside law firm retained to act as special counsel to the Lenders)
paid or incurred by the Administrative Agent in connection with the collection
and enforcement of the Loan Documents (including, without limitation, any
workout). The Borrower further agrees to indemnify the Administrative Agent,
each Lender and their Affiliates, and their respective directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all reasonable fees and reasonable
expenses for attorneys of the indemnified parties, all reasonable expenses of
litigation or preparation therefor whether or not the Administrative Agent, or
any Lender is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the Projects, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder, except to the extent
that any of the foregoing arise (a) out of the gross negligence or willful
misconduct of the party seeking indemnification therefor or of any Affiliate of
such party or (b) from claims of an indemnified party against any Affiliate of
such indemnified party. To the extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against any of the foregoing
indemnified parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Loan or Facility Letter of
Credit or the use of the proceeds thereof and (y) the Administrative Agent

 

- 71 -



--------------------------------------------------------------------------------

and the Lenders shall not assert, and hereby waives, any claim against any of
the Borrower and any other Loan Party, or any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, any Loan or Facility Letter
of Credit or the use of the proceeds thereof. The obligations of the Borrower
under this Section shall survive the termination of this Agreement.

9.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.9. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP as in effect from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease under GAAP as of the Agreement Effective Date and any similar
lease entered into after the Agreement Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as Capital
Lease Obligations.

9.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.11. No Advisory or Fiduciary Responsibility. The relationship between the
Borrower, on the one hand, and the Lenders, the Administrative Agent and the
Syndication Agent, on the other, shall be solely that of borrower and lender.
Neither the Administrative Agent nor the Syndication Agent nor any Lender shall
have any fiduciary responsibilities to the Borrower. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Syndication Agent and the Arrangers are arm’s-length

 

- 72 -



--------------------------------------------------------------------------------

commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Syndication Agent and the Arrangers, on the other hand, (B) each of the Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Syndication
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor the Syndication Agent nor any
Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Syndication Agent, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Syndication Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party, or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent, the Syndication
Agent and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty to the Borrower or any other Loan Party in connection with any
aspect of any transaction contemplated hereby. Neither the Administrative Agent
nor the Syndication Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.

9.12. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

9.13. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT FOR NORTHERN
DISTRICT OF ILLINOIS OR STATE COURT LOCATED IN CHICAGO, ILLINOIS IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY

 

- 73 -



--------------------------------------------------------------------------------

LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.

9.14. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1. Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided for in this Agreement and/or the other Loan
Documents to be taken by the Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.

 

- 74 -



--------------------------------------------------------------------------------

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made by anyone other than the
Administrative Agent or one of its Affiliates in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith with respect to anyone other than the Administrative Agent or one of
its Affiliates; (v) the value, sufficiency, creation, perfection, or priority of
any interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor.

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action, other than
liability, cost or expense that arises from the Administrative Agent’s gross
negligence or willful misconduct.

10.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for those amounts which are specifically
reimbursable by Borrower under this Agreement and the other Loan Documents, to
the extent not so reimbursed by Borrower, (ii) for

 

- 75 -



--------------------------------------------------------------------------------

any other expenses incurred by the Administrative Agent on behalf of the Lenders
in connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents pursuant to the Administrative Agent’s
obligations hereunder which are not specifically reimbursable by Borrower under
this Agreement or any other Loan Document, to the extent not actually reimbursed
by Borrower, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including without limitation, for any such
amounts incurred by or asserted against the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders), or the enforcement of any of the terms thereof or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct or a breach of the Administrative Agent’s express obligations and
undertakings to the Lenders. The obligations of the Lenders and the
Administrative Agent under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

10.9. Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

10.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.

10.11. Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility so long as KeyBank continues to be a
Lender. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Administrative Agent. If the Administrative Agent
has been grossly negligent in the performance of its obligations hereunder, the
Administrative Agent may be removed at any time by written notice received by
the Administrative Agent from

 

- 76 -



--------------------------------------------------------------------------------

other Lenders holding in the aggregate at least two-thirds of that portion of
the Aggregate Commitment not held by the Administrative Agent or its affiliates,
such removal to be effective on the date specified by such other Lenders. Upon
any such resignation or removal, such other Lenders shall appoint, on behalf of
the Borrower and the Lenders, a successor Administrative Agent which appointment
shall, provided no Default or Unmatured Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its Affiliates that are Qualified Institutions as a
successor Agent) If no successor Administrative Agent shall have been so
appointed by such other Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent shall appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000 (a “Qualified Institution”). Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

10.12. Notice of Defaults. If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender. Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall promptly notify each of the Lenders of
such fact.

10.13. Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or by such earlier date as is conspicuously noted in
such request if the Administrative Agent has made a reasonable determination
that the Borrower has a legitimate business reason for seeking such consent or
approval on an expedited basis) after such written request from the
Administrative Agent. If the Lender does not so respond to a request with a ten
(10) Business Day response time, that Lender shall be deemed to have approved
the request. If the Lender does not so respond to request with less than a ten
(10) Business Day response time, that Lender shall be deemed to have denied the
request.

 

- 77 -



--------------------------------------------------------------------------------

10.14. Defaulting Lenders. At such time as a Lender becomes a Defaulting Lender,
such Defaulting Lender’s right to vote on matters which are subject to the
consent or approval of the Required Lenders, each affected Lender or all Lenders
shall be immediately suspended until such time as the Lender is no longer a
Defaulting Lender, except that (i) the amount of the Commitment of the
Defaulting Lender may not be increased and (ii) the Facility Termination Date
(as to such Defaulting Lender’s Loans and Commitment only) may not be extended
other than as expressly provided under Section 2.21, without its consent. If a
Defaulting Lender has failed to fund its pro rata share of any Advance and until
such time as such Defaulting Lender subsequently funds its pro rata share of
such Advance, all Obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal of, interest on and fees relating to the
Loans funded by the other Lenders in connection with any such Advance in which
the Defaulting Lender has not funded its pro rata share (such principal,
interest and fees being referred to as “Senior Loans” for the purposes of this
section). All amounts paid by the Borrower or the Guarantors and otherwise due
to be applied to the Obligations owing to such Defaulting Lender pursuant to the
terms hereof shall be distributed by the Administrative Agent to the other
Lenders in accordance with their respective pro rata shares (recalculated for
the purposes hereof to exclude the Defaulting Lender) until all Senior Loans
have been paid in full provided, however, in no event will any such distribution
to the other Lenders give rise to any liability of the Borrower to the
Defaulting Lender. After the Senior Loans have been paid in full equitable
adjustments will be made in connection with future payments by the Borrower to
the extent a portion of the Senior Loans had been repaid with amounts that
otherwise would have been distributed to a Defaulting Lender but for the
operation of this Section 10.14. This provision governs only the relationship
among the Administrative Agent, each Defaulting Lender and the other Lenders;
nothing hereunder shall limit the obligation of the Borrower to repay all Loans
in accordance with the terms of this Agreement. The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.

Notwithstanding the foregoing, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Article XI shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third, as
the Borrower may request (so long as no Default or Unmatured Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth (so long as no Default or Unmatured Default
exists), to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s (x) potential future funding obligations with
respect to Loans under this Agreement and (y) potential future funding
obligations to purchase participations in Facility Letter of Credit Obligations,
in accordance with Section 2A.6; fifth, to the payment of any amounts owing to
the

 

- 78 -



--------------------------------------------------------------------------------

Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Unmatured Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

10.15. Additional Agents. The Syndication Agent and the Co-Documentation Agents
designated on the cover of the Agreement shall not have any rights or
obligations under the Loan Documents as a result of such designation or of any
actions undertaken in such capacity, such parties having only those rights or
obligations arising hereunder in their capacities as a Lender.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or any of the Subsidiary
Guarantors becomes insolvent, however evidenced, or any Default occurs, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender to or for the credit or account of the Borrower or
such Subsidiary Guarantor, as the case may be, may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due, provided however that any such offset and
application shall only be made after such Lender has obtained the prior written
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

- 79 -



--------------------------------------------------------------------------------

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3. The parties to the Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under the Agreement and any Note to its trustee in support of its obligations to
its trustee, provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent and Borrower may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

12.2. Participations.

(1) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (other than an Ineligible Institution) (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of any such Note for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

- 80 -



--------------------------------------------------------------------------------

(2) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than those amendments, modifications or
waivers with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
clauses (a), (b) or (e) of Section 8.2 hereof.

(3) Benefit of Setoff. Each Lender shall retain the right of setoff provided in
Section 11.1 and shall not be permitted to share such right with any
Participant.

12.3. Assignments.

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any other
Lender or to any Affiliate of such Lender or of any other Lender without the
prior approval of the Borrower, or to one or more other entities, with the prior
approval of the Borrower, which approval of the Borrower (i) shall not be
unreasonably withheld or delayed and shall be deemed given if not withheld
within five (5) Business Days after written request for such approval from the
Administrative Agent and (ii) shall not be required if a Default or Unmatured
Default has occurred and is then continuing (such permitted assignees
hereinafter referred to as “Purchasers”), all or any portion of its rights and
obligations under the Loan Documents provided that any assignment of only a
portion of such rights and obligations shall be in an amount not less than
$5,000,000 (it being understood and agreed that no Lender may hold an
unparticipated interest of less than $5,000,000 unless such Lender’s interest
has been reduced to zero). Notwithstanding the foregoing, no such assignment may
be made to an Ineligible Institution. Such assignment shall be substantially in
the form of Exhibit B hereto or in such other form as may be agreed to by the
parties thereto. The consent of the Administrative Agent shall be required prior
to an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof or an entity that manages a Lender. Such consent
shall not be unreasonably withheld or delayed.

(b) Effect; Effective Date. Upon (i) delivery to the Administrative Agent and
Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3(a), and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender, and the transferor Lender (other than a transferor Lender
transferring to an Affiliate of such Lender unless such Affiliate is a Qualified
Institution) shall automatically be released on the effective date of such
assignment, with respect to the

 

- 81 -



--------------------------------------------------------------------------------

percentage of the Aggregate Commitment and Loans assigned to such Purchaser.
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(b), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that replacement Notes are
issued to such transferor Lender and new Notes or, as appropriate, replacement
Notes, are issued to such Purchaser, in each case in principal amounts
reflecting their Commitment, as adjusted pursuant to such assignment.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject in
each case to the confidentiality provisions of Section 12.6.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

12.6. Confidentiality. Each of Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and advisors, including accountants and legal counsel (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
Lender requested to make such disclosure promptly informs the Borrower of such
request if lawfully permitted to do so, so that the Borrower may have an
opportunity to object and/or seek an appropriate protective order at the
Borrower’s sole cost and expense, and provided further that the Borrower agrees
that in no event shall any such notification be required in respect of any
disclosure to bank regulatory authorities having jurisdiction over any Lender,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or the enforcement of rights under the Loan Documents,
(f) subject to receipt of a written agreement from such Person containing
provisions substantially the same as those of this Section, to any Transferee or
prospective Transferee of any of its rights or obligations under this Agreement,
(g) with the written consent of Borrower, (h) to any member of the Consolidated
Group, or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower, which source is not bound by a contractual or other
obligation of confidentiality to any Person. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

- 82 -



--------------------------------------------------------------------------------

ARTICLE XIII.

NOTICES

13.1. Giving Notice. All notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
facsimile (if confirmed in writing as provided below), or by email (if confirmed
in writing as provided below) and addressed or delivered to such party at its
address set forth below its signature hereto or at such other address (or to
counsel for such party) as may be designated by such party in a notice to the
other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received and any notice, if transmitted by
email or facsimile, shall be deemed given when transmitted (provided a copy of
such notice is also sent by overnight delivery service which is scheduled for
delivery no later than the first Business Day after the date of such email or
facsimile).

13.2. Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

ARTICLE XIV.

PATRIOT ACT

Each Lender hereby notifies the Borrower and the Subsidiary Guarantors that
pursuant to the requirements of the USA Act (Title III of Pub. L. 107-56 (signed
into law on October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower and the Subsidiary Guarantors,
which information includes the name and address of the Borrower and the
Subsidiary Guarantors and other information that will allow such Lender to
identify the Borrower and the Subsidiary Guarantors in accordance with the Act.
The Borrower agrees to cooperate for itself and on behalf of the Subsidiary
Guarantors with each Lender and provide true, accurate and complete information
to such Lender in response to any such request.

ARTICLE XV.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by email or
telephone, that it has taken such action.

(Remainder of page intentionally left blank.)

 

- 83 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation By:

/s/ Jack Potts

Name:

Jack Potts

Title:

Executive Vice President – Chief

Financial Officer and Treasurer

 

2809 Butterfield Road Oak Brook, IL 60523 Phone: 630-570-0620 Facsimile:
630-570-0620 Attention: Jack Potts, Chief Financial Officer With a copy to: DLA
Piper LLP (US) 203 North LaSalle Street Suite 1900 Chicago, IL 60601 Phone:
312-368-4088 Facsimile: 312-251-5735 Attention: James M. Phipps, Esq.

CREDIT AGREEMENT

SIGNATURE PAGE OF INLAND AMERICAN REAL ESTATE TRUST, INC.



--------------------------------------------------------------------------------

COMMITMENT: KEYBANK NATIONAL ASSOCIATION, $42,5000,000 Individually and as
Administrative Agent By:

/s/ Nathan Weyer

Print Name: Nathan Weyer Title: Vice President KeyBank National Association 1200
Abernathy Road NE Suite 1550 Atlanta, GA 30328 Phone: 770-510-2130 Facsimile:
770-510-2195 Attention: Nathan Weyer

CREDIT AGREEMENT

SIGNATURE PAGE OF KEYBANK NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

COMMITMENT: JPMORGAN CHASE BANK, N.A., $42,500,000 Individually and as
Syndication Agent By:

/s/ Carrie A. Reichert

Print Name: Carrie A. Reichert Title: Senior Credit Banker JPMorgan Chase Bank,
N.A. 10 South Dearborn 19th Floor Chicago, IL 60606 Phone: 312-325-5031
Facsimile: 312-325-5174 Attention: Carrie A. Reichert

CREDIT AGREEMENT

SIGNATURE PAGE OF JPMORGAN CHASE BANK, N.A.



--------------------------------------------------------------------------------

COMMITMENT: BANK OF AMERICA, N.A., $37,500,000 Individually and as
Co-Documentation Agent By:

/s/ Patty Gardenhire

Print Name: Patty Gardenhire Title: Vice President Bank of America, N.A. 421
Fayetteville Street Raleigh, NC 27601 Phone: 919-829-6683 Facsimile:
919-234-6868 Attention: Patty Gardenhire

CREDIT AGREEMENT

SIGNATURE PAGE OF BANK OF AMERICA, N.A.



--------------------------------------------------------------------------------

COMMITMENT: WELLS FARGO BANK, NATIONAL $37,500,000 ASSOCIATION, Individually and
as Co-Documentation Agent By:

/s/ Winita V. Lau

Print Name: Winita V. Lau Title: Senior Vice President Wells Fargo Bank, N.A. 10
South Wacker Drive Suite 3200 Chicago IL 60606 Phone: 312-269-4848 Facsimile:
312-782-0969 Attention: Winita V. Lau

CREDIT AGREEMENT

SIGNATURE PAGE OF WELLS FARGO BANK, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

COMMITMENT: BMO HARRIS BANK, N.A. $35,000,000 By:

/s/ Aaron Lanski

Print Name: Aaron Lanski Title: Managing Director BMO HARRIS BANK, N.A. c/o BMO
Capital Markets 115 South LaSalle Street, #35W Chicago, IL 60606 Phone:
(312) 461-2238 Facsimile: (312) 461-2968 Attention: Gwendolyn Gatz

CREDIT AGREEMENT

SIGNATURE PAGE OF BMO HARRIS BANK, N.A.



--------------------------------------------------------------------------------

COMMITMENT: FIFTH THIRD BANK, $35,000,000 an Ohio banking corporation By:

/s/ Michael Glandt

Print Name: Michael Glandt Title: Vice President Fifth Third Bank 222 South
Riverside Plaza Suite 30 Chicago, IL 60606 Phone: 312-704-5914 Facsimile:
312-704-7364 Attention: Michael Glandt

CREDIT AGREEMENT

SIGNATURE PAGE OF FIFTH THIRD BANK



--------------------------------------------------------------------------------

COMMITMENT: PNC BANK, NATIONAL ASSOCIATION $35,000,000 By:

/s/ Joel Dalson

Print Name: Joel Dalson Title: Vice President PNC BANK, NATIONAL ASSOCIATION 1
North Franklin Suite 2150 Chicago, IL 60606 Phone: 312-338-2226 Facsimile:
312-384-4623 Attention: Joel Dalson

CREDIT AGREEMENT

SIGNATURE PAGE OF PNC BANK, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

COMMITMENT: CITIZENS BANK, NATIONAL ASSOCIATION $35,000,000 By:

/s/ Kerri Colwell

Print Name: Kerri Colwell Title: Senior Vice President Citizens Bank, National
Association 1215 Superior Avenue Cleveland, OH 44114 Phone: 216-277-0200
Facsimile: 216-277-4588 Attention: Kerri Colwell

CREDIT AGREEMENT

SIGNATURE PAGE OF CITIZENS BANK, NATIONAL ASSOCIATION



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

 

  Re: Amended and Restated Credit Agreement dated as of             , 2015 (as
amended, modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) among INLAND AMERICAN REAL ESTATE TRUST, INC.(the “Borrower”),
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and the other lenders
parties thereto from time to time (“Lenders”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal period
covered by the financial statements being delivered to the Lenders pursuant to
the Agreement together with this Certificate.

The Borrower hereby further certifies to the Lenders that:

1. Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

2. Review of Condition. The Borrower has reviewed the terms of the Agreement,
including, but not limited to, the covenants of the Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of the Borrower
through the applicable reporting period.

3. Covenants. To the Borrower’s actual knowledge, during the reporting period,
the Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrower, except as expressly noted on Schedule B hereto.

4. No Default. To the Borrower’s actual knowledge, no Default exists as of the
date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this     
day of             , 201    .

 

INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

SCHEDULE A TO COMPLIANCE CERTIFICATE

COMPLIANCE CALCULATION METHOD

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B TO COMPLIANCE CERTIFICATE

EXCEPTIONS, IF ANY

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and                      (the “Assignee”) is dated
as of             , 201    . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Exhibit “I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include the consent of the Administrative Agent and
the Borrower to the extent required by Section 12.3(a) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4. PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Loans assigned to the Assignee hereunder which is outstanding on the Effective
Date. The Assignee will promptly remit to the Assignor (i) the portion of any
principal payments assigned hereunder and received from the

 

B-1



--------------------------------------------------------------------------------

Administrative Agent and (ii) any amounts of interest on Loans and fees received
from the Administrative Agent to the extent either (i) or (ii) relate to the
portion of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date and have not been previously paid by the Assignee to the
Assignor. In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.

5. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants: (a) that it is the legal and beneficial owner
of the interest being assigned by it hereunder, (b) that such interest is free
and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Credit
Agreement has not been modified or amended except as described in Item 1 of
Schedule 1, (e) that the Assignor is not in default under the Credit Agreement,
and (f) that, to the best of Assignor’s knowledge, the Borrower is not in
default under the Credit Agreement. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to the Assignor
and that the Assignor makes no other representation or warranty of any kind to
the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents,
(v) inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

6. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (v) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1.

7. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable

 

B-2



--------------------------------------------------------------------------------

attorneys’ fees) and liabilities incurred by the Assignor in connection with or
arising in any manner from the Assignee’s non-performance of the obligations
assumed by Assignee under this Assignment Agreement on and after the Effective
Date. The Assignor agrees to indemnify and hold the Assignee harmless against
any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignee in
connection with or arising in any manner from the Assignor’s non-performance of
the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.

8. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.

9. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

10. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

11. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Illinois.

12. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

[Remainder of page intentionally left blank]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

ASSIGNOR: [                    ] By:  

 

Name:  

 

Title:  

 

ASSIGNEE: [                    ] By:  

 

Name:  

 

Title:  

 

 

B-4



--------------------------------------------------------------------------------

Attachment to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

[to be provided by KeyBank]

 

B-5



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

 

1. Description and Date: Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of [            ], 2015, [describe amendments, if any]
among Inland American Real Estate Trust, Inc., as “Borrower” and KeyBank
National Association as “Administrative Agent” and the Several Lenders From Time
to Time Parties Hereto, as Lenders.

 

2. Date of Assignment Agreement:             , 201    .

 

3. Amounts (As of Date of Item 2 above):

 

a.    Commitment of Assignor under Credit Agreement.    $    ,000,000 b.   
Assignee’s Percentage of Commitment of Assignor purchased under this Assignment
Agreement.**        %

 

4.      Amount of Assignor’s Commitment Purchased under this Assignment
Agreement.    $            

 

5. Proposed Effective Date:             , 201    

Accepted and Agreed:

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Title:  

 

 

** Percentage taken to 10 decimal places.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT

            , 201    

 

To:    KeyBank National Association         127 Public Square         Cleveland,
Ohio 44114         Attention: Real Estate Capital      BORROWER:         Inland
American Real Estate Trust, Inc.        

 

       

 

        Attention:  

 

   From:    [NAME OF ASSIGNOR] (the “Assignor”)    [NAME OF ASSIGNEE] (the
“Assignee”)

1. We refer to that Credit Agreement (the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

2. This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 12.3(b) of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of             , 201     (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Credit Agreement. The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3(b)
of the Credit Agreement have been delivered to the Administrative Agent,
provided that the Effective Date shall not occur if any condition precedent
agreed to by the Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to the Administrative Agent notice
of the assignment and delegation referred to herein. The Assignor will confer
with the Administrative Agent before the date specified in Item 5 of Schedule 1
to determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Administrative Agent to
determine the Effective Date pursuant to Section 3

 

B-7



--------------------------------------------------------------------------------

hereof if it occurs thereafter. The Assignor shall notify the Administrative
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee. At the request of the Administrative
Agent, the Assignor will give the Administrative Agent written confirmation of
the satisfaction of the conditions precedent.

5. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Administrative Agent prepare and cause the Borrower
to execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Administrative Agent the original Note received by it
from the Borrower upon its receipt of a new Note in the appropriate amount.

6. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

7. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

8. The Assignee authorizes the Administrative Agent to act as its agent under
the Loan Documents in accordance with the terms thereof. The Assignee
acknowledges that the Agent has no duty to supply information with respect to
the Borrower or the Loan Documents to the Assignee until the Assignee becomes a
party to the Credit Agreement.*

 

* May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR     NAME OF ASSIGNEE By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

B-8



--------------------------------------------------------------------------------

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

Title:  

 

 

IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY INLAND AMERICAN REAL ESTATE
TRUST, INC., as Borrower By:  

 

Title:  

 

[Attach photocopy of Schedule 1 to Assignment]

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF INITIAL SUBSIDIARY GUARANTORS

 

IA Austin Walden Park, L.L.C. IA Austin West Creek, L.L.C. IA Chesapeake
Commons, L.L.C. IA Chesapeake Crossroads, L.L.C. IA Communities Group, Inc. IA
Communities Partners, Inc. IA Continental Cranberry Specialty Partner, L.P. IA
Continental Morse, L.L.C. IA Cranberry General Partner DST IA Cranberry Limited
Partner DST IA Cranberry Specialty GP DST IA Cranberry Specialty GP DST IA
Cranberry Specialty, L.P. IA Dothan Pavilion, L.L.C. IA Fultondale Promenade,
L.L.C. IA Gahanna Morse, L.L.C. IA Grafton Port Washington, L.L.C. IA
Hendersonville Indian Lake Member, L.L.C. IA Hendersonville Indian Lake, L.L.C.
IA MAC Corporation IA McKinney Towne Crossing GP, L.L.C. IA McKinney Towne
Crossing Limited Partnership IA McKinney Towne Crossing LP, L.L.C. IA Monroe
Poplin, L.L.C. IA Morse Member, L.L.C. IA Newnan Coweta, L.L.C. IA Port
Charlotte Peachland, L.L.C. IA Sherman Town Center II GP, L.L.C. IA Sherman Town
Center II Limited Partnership IA Sherman Town Center II LP, L.L.C. IA Sparks
Crossing, L.L.C. IA Tulsa 71st, L.L.C. IA Wilson Heritage, L.L.C. IA Wylie
Woodbridge LP, L.L.C. MB East Humble Atascocita GP, L.L.C. MB East Humble
Atascocita Limited Partnership MB East Humble Atascocita LP, L.L.C. MB Fabyan
Randall Plaza Batavia, L.L.C. MB Highlands Ranch Ridgeline, L.L.C. MB Houston
Cypress GP, L.L.C.

 

C-1



--------------------------------------------------------------------------------

MB Houston Cypress Limited Partnership MB Houston Cypress LP, L.L.C. MB Houston
Eldridge GP, L.L.C. MB Houston Eldridge Limited Partnership MB Houston Eldridge
LP, L.L.C. MB Houston Eldridge Town Center GP, L.L.C. MB Houston Eldridge Town
Center Limited Partnership MB Houston Eldridge Town Center LP, L.L.C. MB Houston
Highland GP, L.L.C. MB Houston Highland Limited Partnership MB Houston Highland
LP, L.L.C. MB Houston New Forest II GP, L.L.C. MB Houston New Forest II Limited
Partnership MB Houston New Forest II LP, L.L.C. MB Houston Winchester GP, L.L.C.
MB Houston Winchester Limited Partnership MB Houston Winchester LP, L.L.C. MB
Houston Windemere GP, L.L.C. MB Houston Windemere Limited Partnership MB Houston
Windemere LP, L.L.C. MB Lincoln Mall, L.L.C. MB Pittsburgh Bridgeside DST MB
REIT (Florida), Inc. MB Sherman Town Center GP, L.L.C. MB Sherman Town Center
Limited Partnership MB Sherman Town Center LP, L.L.C. MB Sioux City Lakeport,
L.L.C. MB Spring Town Center III GP, L.L.C. MB Spring Town Center III Limited
Partnership MB Spring Town Center III LP, L.L.C. MB Spring Town Center Limited
Partnership MB Spring Town Center LP, L.L.C. MB Spring Town Center GP, L.L.C. MB
Tomball Town Center GP, L.L.C. MB Tomball Town Center Limited Partnership MB
Tomball Town Center LP, L.L.C. University House Denver, L.L.C. University House
Fullerton, L.L.C. University House Gainesville, L.L.C. University House
Lafayette, L.L.C. University House Mesa, L.L.C. University Partners, L.L.C.
Woodbridge Crossing GP, L.L.C. Woodridge Crossing, L.P.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

SUBSIDIARY GUARANTY

This Subsidiary Guaranty (the “Guaranty”) is made as of             , 2015 by
the parties identified in the signature pages thereto, and any Joinder to
Guaranty hereafter delivered (collectively, the “Subsidiary Guarantors”), to and
for the benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. Inland American Real Estate Trust, Inc., a corporation organized under the
laws of the State of Delaware (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a revolving credit facility available to
Borrower in an aggregate principal amount of $300,000,000, subject to possible
future increase to an aggregate of $600,000,000 (the “Facility”).

B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in an Amended and Restated Credit
Agreement of even date herewith among Borrower, KeyBank, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Credit Agreement”). All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

C. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Subsidiary Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors, jointly and severally, absolutely, unconditionally,
and irrevocably guaranty to each of the Lenders and shall be surety for:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), and (ii) the maximum amount of the Facility
Indebtedness not subject to avoidance under Title 11 of the United States Code,
as same may be amended from time to time, or any applicable state law (the
“Bankruptcy Code”). To that end, to the extent such obligations would otherwise
be subject to avoidance under the Bankruptcy Code if Subsidiary Guarantors are
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Subsidiary Guarantor’s
obligations hereunder shall be reduced to that amount which, after giving effect
thereto, would not render such Subsidiary Guarantor insolvent, or leave such
Subsidiary Guarantor with an unreasonably small capital to conduct its business,
or cause such Subsidiary Guarantor to have incurred debts (or intended to have
incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Subsidiary Guaranty each other
Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based on their respective maximum liabilities hereunder) of such
payment or payments made by such Subsidiary Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment to the
payment in full of the Facility Indebtedness to Lenders.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.

 

D-2



--------------------------------------------------------------------------------

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Subsidiary Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations,
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations and
(vi) any defense which Subsidiary Guarantors may have against the Administrative
Agent or the Lenders or the holder of a Note arising from or based in any way
upon any invalidity or unenforceability of the Credit Agreement or any other
Loan Documents or any provision or provisions therein. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Subsidiary Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders. Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Subsidiary Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Subsidiary Guarantors to enforce this Subsidiary
Guaranty.

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or by the Administrative Agent or

 

D-3



--------------------------------------------------------------------------------

the Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Subsidiary Guaranty have been performed, notwithstanding any
act or thing which might otherwise operate as a legal or equitable discharge of
a surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Subsidiary Guaranty or any
of the Administrative Agent and the Lenders’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with each other and
with any and all other guarantees given in connection with the Facility from
time to time. Subsidiary Guarantors agree that this Subsidiary Guaranty may be
enforced by the Administrative Agent and the Lenders without the necessity at
any time of resorting to or exhausting any security or collateral, if any, given
in connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither Subsidiary Guarantors’ obligations
under this Subsidiary Guaranty nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under a Note, the Credit Agreement or any other Loan Document or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower. This Subsidiary Guaranty shall
continue to be effective and be deemed to

 

D-4



--------------------------------------------------------------------------------

have continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Subsidiary Guarantors pursuant to the preceding sentence
shall survive any termination, cancellation, or release of this Subsidiary
Guaranty.

6. This Subsidiary Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.

7. If: (i) this Subsidiary Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Subsidiary Guaranty, a Note, the Credit Agreement, or any Loan Document;
(iii) an attorney is retained to enforce any of the other Loan Documents or to
provide advice or other representation with respect to the Loan Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Subsidiary
Guaranty, a Note, the Credit Agreement, any of the Loan Documents, or any
property securing the Facility Indebtedness (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent alleging a
breach by the Administrative Agent of its duties under the Loan Documents), then
Subsidiary Guarantors shall pay to the Administrative Agent or such Lender upon
demand all reasonable attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Subsidiary Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Subsidiary Guaranty is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Subsidiary Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Subsidiary Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Subsidiary Guaranty shall continue
in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness. Subsidiary
Guarantors will not seek,

 

D-5



--------------------------------------------------------------------------------

accept, or retain for Subsidiary Guarantors’ own account, any payment from
Borrower on account of such subordinated debt at any time when a Default exists
under the Credit Agreement or the Loan Documents, and any such payments to
Subsidiary Guarantors made while any Default then exists under the Credit
Agreement or the Loan Documents on account of such subordinated debt shall be
collected and received by Subsidiary Guarantors in trust for the Lenders and
shall be paid over to the Administrative Agent on behalf of the Lenders on
account of the Facility Indebtedness without impairing or releasing the
obligations of Subsidiary Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Subsidiary Guaranty and agree, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Subsidiary Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Subsidiary Guaranty. Subsidiary Guarantors hereby consent to the
jurisdiction of either the Illinois Courts located in Chicago, Illinois, or the
United States District Court for the Northern District of Illinois, in any
action, suit, or proceeding which the Administrative Agent or a Lender may at
any time wish to file in connection with this Subsidiary Guaranty or any related
matter. Subsidiary Guarantors hereby agree that an action, suit, or proceeding
to enforce this Subsidiary Guaranty may be brought in such state or federal
court in the State of Illinois and hereby waives any objection which Subsidiary
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and

 

D-6



--------------------------------------------------------------------------------

properly addressed with postage prepaid, shall be deemed given when received;
any notice, if transmitted by facsimile, shall be deemed given when transmitted.
Notice may be given as follows:

 

To Subsidiary Guarantors:

c/o Inland American Real Estate Trust, Inc.

Inland American Business Manager & Advisor, Inc.

2809 Butterfield Road

Oak Brook, Illinois 60523

Attention: Jack Potts

Phone: (630) 570-0620

Facsimile: (630) 570-0620

With a copy to:

DLA Piper LLP (US)

203 North LaSalle Street

Suite 1900

Chicago, IL 60601

Phone: (312) 368-4088

Facsimile: (312) 251-5735

Attention: James M. Phipps, Esq.

To KeyBank as Administrative Agent and as a Lender:

KeyBank National Association

1200 Abernathy Road NE

Suite 1500

Atlanta, Georgia 30368

Attention: Kevin Murray

Telephone: (770) 510-2168

Facsimile: (770) 510-2195

With a copy to:

Dentons US LLP

233 South Wacker Drive

Suite 7800

Chicago, Illinois 60606

Attention: Patrick G. Moran, Esq.

Telephone: (312) 876-8132

Facsimile: (312) 876-7934

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Subsidiary Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Subsidiary Guarantors
and shall inure to the benefit of the Administrative Agent’s and the Lenders’
respective successors and assigns.

 

D-7



--------------------------------------------------------------------------------

15. This Subsidiary Guaranty shall be construed and enforced under the internal
laws of the State of Illinois.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS SUBSIDIARY GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS SUBSIDIARY GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Subsidiary
Guaranty. From and after delivery of such joinder, the Subsidiary delivering
such joinder shall be a Subsidiary Guarantor, and be bound by all of the terms
and provisions of this Subsidiary Guaranty. From time to time certain Subsidiary
Guarantors shall be released from their obligations under this Subsidiary
Guaranty by the Administrative Agent upon satisfaction of the conditions to such
release established pursuant to Section 6.21 of the Credit Agreement.

 

D-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.

 

[Names of Subsidiary Guarantors] By:   INLAND AMERICAN REAL ESTATE TRUST, INC.,
a Maryland corporation, its sole member By:  

 

Its:  

 

 

FEIN:  

 

 

D-9



--------------------------------------------------------------------------------

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO SUBSIDIARY GUARANTY

THIS JOINDER is executed as of             , 201     by the undersigned, each of
which hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated
as of             , 2015 executed for the benefit of KeyBank National
Association, as agent for itself and certain other lenders, with respect to a
loan from the Lenders to Inland American Real Estate Trust, Inc. (“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]

 

FEIN NO.                 By:  

 

        By:  

 

        Its:  

 

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF BORROWER’S COUNSEL

            , 2015

KeyBank National Association,

as Administrative Agent for the Lenders

127 Public Square, 8th Floor

Cleveland, Ohio 44114

 

  Re: Amended and Restated Credit Agreement dated as of             , 2015 (the
“Credit Agreement”), by and among Inland American Real Estate Trust, Inc., a
corporation organized under the laws of the State of Delaware (the Borrower”),
KeyBank National Association, a national banking association, and the several
banks, financial institutions and other entities from time to time parties to
the Credit Agreement (collectively, the “Lenders”) and KeyBank National
Association, not individually, but as “Administrative Agent”

Ladies and Gentlemen:

We have acted as counsel for the “Loan Parties” (as such term and all other
capitalized terms used herein and not otherwise defined are defined in the
Credit Agreement) in connection with a revolving credit facility available to
Borrower in an aggregate principal amount of $300,000,000, subject to possible
future increase to an aggregate of $600,000,000 (the “Loan”), which Loan is
being made pursuant to the Credit Agreement.

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the limited liability company agreements of the Subsidiary Guarantors
and the other Loan Parties and all such corporate and other records of the Loan
Parties, with such declarations and agreements, and certificates of officers and
representatives of the Loan Parties and with such other documents, and we have
made such other examinations and investigations as we have deemed necessary as a
basis for the opinions expressed below.

We have examined the originals of the following documents, each of which is
executed by the Lenders or of which the Lenders are the benefited parties (all
of which are sometimes collectively referred to as the “Loan Documents”):

 

  1. The Credit Agreement; and

 

  2. [describe Notes, Subsidiary Guaranty, and other Loan Documents].

Based upon the foregoing, we are of the opinion that:

 

  1. Borrower is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware. Borrower has all requisite
power and authority to own its properties, carry on its business and deliver and
perform its obligations under the Loan Documents.

 

E-1



--------------------------------------------------------------------------------

  2. Each of the Subsidiary Guarantors is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
[Delaware]. Each of the Subsidiary Guarantors has all requisite power and
authority to own its properties, carry on its business and deliver and perform
its obligations under the Loan Documents.

 

  3. The execution, delivery, and performance by each of the entities comprising
the Loan Parties of the Loan Documents to which it is a party has been duly
authorized by all necessary action of such entity and does not (i) require any
consent or approval of any partner or shareholder of such entity or any other
person or entity excepting such consents or approvals as have actually been
obtained; (ii) violate any provision of any law, rule, or regulation of the
United States or the State of Illinois, or any provision of the partnership or
corporate or limited liability company law presently in effect having
applicability to the Loan Parties; (iii) violate any provision of the
organizational documents of the Loan Parties; (iv) violate any presently
existing statutory or administrative provision or judicial decision applicable
to the Loan Parties; or (v) result in a breach of, or constitute a default
under, any agreement or instrument affecting the Loan Parties.

 

  4. Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Loan Parties, (b) constitutes the legal,
valid, and binding obligations of the Loan Parties, and (c) is enforceable in
accordance with its terms.

 

  6. To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Loan Parties
of the Loan Documents.

 

  7. To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Loan Parties before any court or governmental entity or
instrumentality which could reasonably be expected to have a Material Adverse
Effect (as defined in the Credit Agreement).

 

  8. The Loan Documents are governed by the laws of the State of Illinois, and
the Loan, including the interest rate applicable to the Notes and all fees and
charges paid or to be paid by or on behalf of the Borrower in connection with
such Loan pursuant to the applicable Loan Documents, is not in violation of the
usury laws of the State of Illinois.

 

E-2



--------------------------------------------------------------------------------

The opinions expressed herein are expressly made subject to and qualified by the
following:

(a) We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Loan Parties.

(b) This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.

(c) This opinion is limited to the laws of the State of Illinois and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.

(d) We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.

(e) The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

 

Very truly yours,

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

BORROWING NOTICE

Date:

KeyBank National Association

Real Estate Capital

127 Public Square, OH-01-27-0839

Cleveland, OH 44114

Attention: [                    ]

Borrowing Notice

Inland American Real Estate Trust, Inc. (“Borrower”) hereby requests an Advance
pursuant to Section 2.8 of the Amended and Restated Credit Agreement dated as of
            , 2015 (as amended or modified from time to time, the “Credit
Agreement”), among Inland American Real Estate Trust, Inc., the Lenders
referenced therein, and you, as an administrative agent for the Lenders.

An Advance is requested to be made in the amount of $        , to be made on
            . Such Advance shall be a [LIBOR] [Floating Rate] Advance. [The
applicable Interest Period shall be             .]

The proceeds of the requested loan shall be directed to the following account:

 

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

In support of this request, Inland American Real Estate Trust, Inc. hereby
represents and warrants to the Administrative Agent and the Lenders that
acceptance of the proceeds of such Advance by the Borrower shall be deemed to
further represent and warrant that (i) such proceeds shall only be used for the
purposes set forth in Section 6.2 of the Credit Agreement and (ii) all
requirements of Section 4.2 of the Credit Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.

 

Date:  

 

Inland American Real Estate Trust, Inc.,

a Maryland corporation,

By:  

 

Name:  

 

Its:  

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

APPLICABLE MARGINS

The interest due hereunder with respect to the Advances and the Facility Letter
of Credit Fees with respect to Facility Letters of Credit shall vary from time
to time and shall be determined by reference to the Type of Advance and the
Leverage Ratio in effect as of the last day of the most recent fiscal quarter of
the Borrower for which financial results have been reported. Any such change in
the Applicable Margin shall be made on the fifth (5th) day subsequent to the
date on which the Administrative Agent receives a compliance certificate
pursuant to Section 6.1(d) with respect to the preceding fiscal quarter of
Borrower. Such changes shall be given prospective effect only, and no
recalculation shall be done with respect to interest or Facility Letter of
Credit Fees accrued prior to the date of such change in the Applicable Margin.
If any such compliance certificate shall later be determined to be incorrect and
as a result a higher Applicable Margin should have been in effect for any
period, Borrower shall pay to the Administrative Agent for the benefit of the
Lenders all additional interest and fees which would have accrued if the
original compliance certificate had been correct, as shown on an invoice to be
prepared by the Administrative Agent and delivered to Borrower, on the next
Payment Date following delivery of such invoice. The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate in effect from time to time during any
Interest Period with respect to Loans shall be determined as follows (the
“Leverage Based Pricing Schedule”):

 

Leverage Ratio

   LIBOR
Applicable Margin     ABR
Applicable Margin  

£ 45%

     1.40 %      0.40 % 

> 45%, £ 50%

     1.55 %      0.55 % 

> 50%, £ 55%

     1.70 %      0.70 % 

> 55%

     2.00 %      1.00 % 

Notwithstanding the foregoing, effective as of the date on which Borrower
receives an Investment Grade Rating or any date thereafter on which Borrower
maintains such an Investment Grade Rating, Borrower may elect, upon not less
than five (5) Business Days prior written notice to the Administrative Agent,
for the per annum Applicable Margins that will be either added to the Alternate
Base Rate to determine the Floating Rate or added to LIBOR Base Rate (as
adjusted for any Reserve Requirement) to determine the LIBOR Rate in effect from
time to time during any Interest Period with respect to Loans, as well as the
Facility Fee due under Section 2.5(b) thereafter to be determined as follows
(the “Ratings Based Pricing Schedule”):

 

Rating

   LIBOR
Applicable Margin     ABR
Applicable Margin     Facility
Fee Percentage  

At least A- or A3

     0.875 %      0 %      0.125 % 

At least BBB+ or Baa1

     0.925 %      0 %      0.150 % 

At least BBB or Baa2

     1.05 %      0.05 %      0.200 % 

At least BBB- or Baa3

     1.30 %      0.30 %      0.250 % 

Below BBB- or Baa3

     1.70 %      0.70 %      0.300 % 

 

G-1



--------------------------------------------------------------------------------

If S&P and Moody’s assign ratings which correspond to two different but adjacent
levels in the Ratings Based Pricing Schedule, the Applicable Margins and
Facility Fee Percentage will be determined based on the level corresponding to
the higher of such two adjacent levels of ratings. If S&P and Moody’s assign
ratings which correspond to two different, non-adjacent levels in the Ratings
Based Pricing Schedule, the Applicable Margins and Facility Fee Percentage will
be determined based on the level which is one (1) level above the lowest of such
ratings. In the event that only one of S&P and Moody’s assigns a rating, then
the Applicable Margins and Facility Fee Percentage will be determined based on
such single rating.

Any such election by Borrower shall be irrevocable and the Ratings Based Pricing
Schedule shall apply throughout the remaining term of the Loan. Any subsequent
change in any of the Borrower’s ratings which would cause a different level to
be applicable shall be effective as of the first day of the first calendar month
immediately following the month in which the Administrative Agent receives
written notice delivered by the Borrower that such change in a rating has
occurred; provided, however, if the Borrower has not delivered the notice
required but the Administrative Agent becomes aware that any of the Borrower’s
ratings have changed, then the Administrative Agent shall adjust the level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware of such change in Borrower’s ratings.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF INITIAL UNENCUMBERED PROPERTIES

 

Unencumbered Pool

                        

JDE

  

Property

  

Property
Type

  

Address

  

City

  

State

  

Owning Entity

  

Formation
State

48002    Bridgeside    Office    100 Technology Drive    Pittsburgh    PA    MB
Pittsburgh Bridgeside DST    Delaware 48007    Denver Highlands    Office   
8822 South Ridgeline Blvd.    Highlands Ranch    CO    MB Highlands Ranch
Ridgeline, L.L.C.    Delaware 44503    Eldridge Town Center    Retail    12330
Fm 1960 Rd W    Houston    TX    MB Houston Eldridge Town Center Limited
Partnership    Illinois 44504    NTB Eldridge    Retail    12150 Fm 1960 Rd W   
Houston    TX    MB Houston Eldridge Limited Partnership    Illinois 44505   
Atascocita Shopping Center    Retail    7072 Fm 1960 East    Houston    TX    MB
East Humble Atascocita Limited Partnership    Illinois 44506    Winchester Town
Center    Retail    9344 Jones Road    Houston    TX    MB Houston Winchester
Limited Partnership    Illinois 44510    Cypress Town Center    Retail    12220
Jones Road    Houston    TX    MB Houston Cypress Limited Partnership   
Illinois 44514    Highland Plaza    Retail    1520 S Mason Rd    Katy    TX   
MB Houston Highland Limited Partnership    Illinois 44520    Tomball Town Center
   Retail    14060 Fm-2920 Road    Tomball    TX    MB Tomball Town Center
Limited Partnership    Illinois 44524    Windermere Village    Retail    12020
Fm 1960 Rd W    Houston    TX    MB Houston Windemere Limited Partnership   
Illinois 44527    Spring Town Center    Retail    21106 Kuykendahl Rd.    Spring
   TX    MB Spring Town Center Limited Partnership    Illinois 44531    Sherman
Town Center    Retail    3606 Town Center    Sherman    TX    MB Sherman Town
Center Limited Partnership    Illinois 44555    Lincoln Mall    Retail    622
George Washington Highway    Lincoln    RI    MB Lincoln Mall, L.L.C.   
Delaware

 

H-1-1



--------------------------------------------------------------------------------

Unencumbered Pool

                        

JDE

  

Property

  

Property
Type

  

Address

  

City

  

State

  

Owning Entity

  

Formation
State

44557    Fabyan Randall Plaza    Retail    1980 Fabyan Parkway    Batavia    IL
   MB Fabyan Randall Plaza Batavia, L.L.C.    Delaware 44564    New Forest
Crossing II    Retail    6025 Sam Houston Parkway    Houston    TX    MB Houston
New Forest II Limited Partnership    Illinois 44566    Market at Morse    Retail
   1320-1380 North Hamilton Road    Gahanna    OH    IA Gahanna Morse, L.L.C.   
Delaware 44569    Crossroads at Chesapeake Square    Retail    4107 Portsmouth
Boulevard    Chesapeake    VA    IA Chesapeake Crossroads, L.L.C.    Delaware
44570    Chesapeake Commons    Retail    4107 Portsmouth Boulevard    Chesapeake
   VA    IA Chesapeake Commons, L.L.C.    Delaware 44615    Spring Town Center
III    Retail    21106 Kuykendahl Rd.    Spring    TX    MB Spring Town Center
III Limited Partnership    Illinois 44616    Lakeport Commons    Retail    5101
Sergeant Road    Sioux City    IA    MB Sioux City Lakeport, L.L.C.    Delaware
44618    Streets of Cranberry    Retail    20406 - 20436 Route 19    Cranberry
Twnshp    PA    IA Cranberry Specialty, L.P.    Illinois 44619    McKinney Town
Center    Retail    1940 North Central Expressway    McKinney    TX    IA
McKinney Towne Crossing Limited Partnership    Illinois 44648    Poplin Place   
Retail    2901 W US HWY 74    Monroe    NC    IA Monroe Poplin, L.L.C.   
Delaware 44651    Street of Indian Lake    Retail    1418 Callender Lane   
Hendersonville    TN    IA Hendersonville Indian Lake, L.L.C.    Delaware 44662
   Peachland Promenade    Retail    24123 Peachland Blvd    Port Charlotte    FL
   IA Port Charlotte Peachland, L.L.C.    Delaware 44669    Coweta Crossing   
Retail    370 Bullsboro Drive    Newnan    GA    IA Newnan Coweta, L.L.C.   
Delaware 44686    Dothan Pavilion    Retail    4601 Montgomery Hwy    Dothan   
AL    IA Dothan Pavilion, L.L.C.    Delaware 44689    Heritage Crossing   
Retail    3401 Raleigh Road Parkway    Wilson    NC    IA Wilson Heritage,
L.L.C.    Delaware 44690    Promenade Fultondale    Retail    Walkers Chapel
Road & I-65    Fultondale    AL    IA Fultondale Promenade, L.L.C.    Delaware
44691    Tulsa Hills    Retail    7336 S Olympia Avenue W    Tulsa    OK    IA
Tulsa 71st, L.L.C.    Delaware 44694    Sherman Town Center II    Retail    845
North Creek Drive    Sherman    TX    IA Sherman Town Center II Limited
Partnership    Illinois 44695    Sparks Crossing    Retail    101 Los Altos   
Sparks    NV    IA Sparks Crossing, L.L.C.    Delaware

 

H-1-2



--------------------------------------------------------------------------------

Unencumbered Pool

                        

JDE

  

Property

  

Property
Type

  

Address

  

City

  

State

  

Owning Entity

  

Formation
State

44704    Grafton Commons    Retail    Port Washington Road / Hwy 60    Grafton
   WI    IA Grafton Port Washington, L.L.C.    Delaware 44730    Walden Park   
Retail    14005 N US HWY    Austin    TX    IA Austin Walden Park, L.L.C.   
Delaware 44731    West Creek    Retail    4404 William Cannon    Austin    TX   
IA Austin West Creek, L.L.C.    Delaware 48802    Woodbridge    Retail    3400 W
FM 544 #660    Wylie    TX    Woodridge Crossing, L.P.    Delaware 48902    UH
Gainesville    Student Housing    725 NW 13th Street    Gainesville    FL   
University House Gainesville, L.L.C.    Delaware 48909    University House
Lafayette    Student Housing    511 Bertrand Drive    Lafayette    LA   
University House Lafayette, L.L.C.    Delaware 48919    ASU Polytechnic   
Student Housing    5937 S. Twining    Mesa    AZ    University House Mesa,
L.L.C.    Delaware 48921    UH Fullerton    Student Housing    555 N
Commonwealth Dr    Fullerton    CA    University House Fullerton, L.L.C.   
Delaware 48922    UH Fullerton Retail    Student Housing    555 N Commonwealth
Dr    Fullerton    CA    University House Fullerton, L.L.C.    Delaware   
Asbury Green    Student Housing    2400 E Asbury Avenue    Denver    CO   
University House Denver, L.L.C.    Delaware

 

H-1-3



--------------------------------------------------------------------------------

EXHIBIT I

NOTE

            , 2015

Inland American Real Estate Trust, Inc., a corporation organized under the laws
of the State of Maryland (the “Borrower”), promises to pay to the order of
[                    ] (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to Article II of the
Credit Agreement (as the same may be amended or modified, the “Agreement”)
hereinafter referred to, in immediately available funds at the main office of
KeyBank National Association in Cleveland, Ohio, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement, dated as of
            , 2015 among the Borrower, KeyBank National Association individually
and as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

I-1



--------------------------------------------------------------------------------

This Note shall be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation By:  

 

Name:  

 

Title:  

 

 

I-2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF INLAND AMERICAN REAL ESTATE TRUST, INC.,

DATED             , 2015

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Maturity
Principal
Amount
Paid    Unpaid
Balance                                    

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

AMENDMENT REGARDING INCREASE

This Amendment to the Credit Agreement (the “Agreement”) is made as of
            , 201    , by and among Inland American Real Estate Trust, Inc. (the
“Borrower”), KeyBank National Association, as “Administrative Agent,” and one or
more existing or new “Lenders” shown on the signature pages hereof.

R E C I T A L S

A. Borrower, Administrative Agent and certain other Lenders have entered into an
Amended and Restated Credit Agreement dated as of             , 2015 (as
amended, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, the Lenders initially agreed
to provide Borrower with Commitments in an aggregate principal amount of up to
$300,000,000. The Borrower and the Agent on behalf of the Lenders now desire to
amend the Credit Agreement in order to, among other things (i) increase the
Aggregate Commitment to $            ; and (ii) admit [name of new banks] as
“Lenders” under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.

2. From and after             ,          (the “Effective Date”) (i) [name of new
banks] shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment. The Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender.

3. From and after the Effective Date, the Aggregate Commitment shall equal
             Million Dollars ($    ,000,000).

4. For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

 

J-1



--------------------------------------------------------------------------------

5. The Borrower hereby represents and warrants that, as of the Effective Date,
there is no Default or Unmatured Default, the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects as of such date (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date, and (ii) for changes in factual circumstances disclosed in
writing to the Administrative Agent and not prohibited under this Agreement) and
the Borrower has no offsets or claims against any of the Lenders.

6. As expressly modified as provided herein, the Credit Agreement shall continue
in full force and effect.

7. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

     INLAND AMERICAN REAL ESTATE TRUST, INC.,      a Maryland corporation       
By:  

 

     Name:  

 

     Title:  

 

     Address:         

 

      

 

      

 

       KEYBANK NATIONAL ASSOCIATION,      as Administrative Agent        By:  

 

     Name:  

 

     Title:  

 

     127 Public Square, 8th Floor        OH-01-27-0839        Cleveland, Ohio
44114        Phone: 216-689-4660        Facsimile:   216-689-3566       
Attention:   Kevin Murray      With a copy to:            KeyBank National
Association        127 Public Square        Cleveland, Ohio 44114       
Attention:   Michelle Barber          Real Estate Capital Client Services     
Phone: 216-    -            Facsimile: 216-    -      

 

J-3



--------------------------------------------------------------------------------

[NAME OF NEW LENDER] By:  

 

Print Name:  

 

Title:  

 

[Address of New Lender]

 

Phone:  

 

Facsimile:  

 

Attention:  

 

Amount of Commitment:  

 

 

J-4



--------------------------------------------------------------------------------

SCHEDULE 5.6

LITIGATION

(See Section 5.6)

 

1. SEC investigation originally disclosed in the Borrower’s June 30, 2012 10-Q;

 

2. Derivative action originally disclosed in Borrower’s September 30, 2012 10-Q;
and

 

3. Formation of a special litigation committee originally disclosed in
Borrower’s September 30, 2012 10-Q.

 

Schedule 5.6-1



--------------------------------------------------------------------------------

SCHEDULE 5.7

SUBSIDIARIES OF INLAND AMERICAN

REAL STATE TRUST, INC. (“INLAND AMERICAN”)

Inland American Real Estate Trust, Inc.

Maryland, Corporation, FEIN 34-2019608

IA Anderson Central, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508230

Percentage Ownership Interest 100 %

IA Boynton Beach Congress, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1503664

Percentage Ownership Interest 100 %

IA Branch Florida Portfolio, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2093858

Percentage Ownership Interest 100 %

IA Dothan Pavilion, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3937899

Percentage Ownership Interest 100 %

IA Fultondale Promenade, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4147326

Percentage Ownership Interest 100 %

IA Bryant Alcoa, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2722793

Percentage Ownership Interest 100 %

IA Bryant Alcoa II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4000922

Percentage Ownership Interest 100 %

IA Cartersville Bartow, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1504051

Percentage Ownership Interest 100 %

IA Cartersville Bartow II, L.L.C.

Delaware, Limited Liability Company, FEIN 27-2662070

Percentage Ownership Interest 100 %

IA Duluth Pleasant Hill, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1504085

Percentage Ownership Interest 100 %

IA Duluth Venture, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508007

Percentage Ownership Interest 100 %

IA Hiram Smith, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508047

Percentage Ownership Interest 100 %

 

Schedule 5.7-1



--------------------------------------------------------------------------------

IA Hiram Smith II, L.L.C.

Delaware, Limited Liability Company, FEIN 27-4004918

Percentage Ownership Interest 100 %

IA Lithonia Stonecrest, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508076

Percentage Ownership Interest 100 %

IA Warner Robins City, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508130

Percentage Ownership Interest 100 %

IA Augusta Fury’s Ferry, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8167096

Percentage Ownership Interest 100 %

IA Tucker Hugh Howell, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8167038

Percentage Ownership Interest 100 %

IA Bloomington Fields, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8483195

Percentage Ownership Interest 100 %

IA Baton Rouge Siegen, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3638959

Percentage Ownership Interest 100 %

IA Devens Barnum, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0688463

Percentage Ownership Interest 100 %

Inland American North Hatfield, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8091560

Percentage Ownership Interest 100 %

Inland American South Hatfield Elm, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8091537

Percentage Ownership Interest 100 %

Inland American Westfield Summit Lock, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8091515

Percentage Ownership Interest 100 %

IA High Ridge Gravois, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8936362

Percentage Ownership Interest 100 %

IA High Ridge Gravois II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2062365

Percentage Ownership Interest 100 %

IA Independence Hartman, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8991210

Percentage Ownership Interest 100 %

 

Schedule 5.7-2



--------------------------------------------------------------------------------

IA Jacksonville Gateway, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508158

Percentage Ownership Interest 100 %

IA Matthews Sycamore, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1508198

Percentage Ownership Interest 100 %

IA Garner White Oak, L.L.C.

Delaware, Limited Liability Company, FEIN 45-2682821

Percentage Ownership Interest 100 %

MB Houston Eldridge GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3735299

Percentage Ownership Interest 100 %

MB Houston Eldridge Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735339

Percentage Ownership Interest 1 %

MB Houston Eldridge Town Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3735411

Percentage Ownership Interest 100 %

MB Houston Eldridge Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735444

Percentage Ownership Interest 1 %

MB Houston Highland GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789603

Percentage Ownership Interest 100 %

MB Houston Highland Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787534

Percentage Ownership Interest 1 %

MB Houston Hunting Bayou Restaurant GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779609

Percentage Ownership Interest 100 %

MB Houston Hunting Bayou Restaurant Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779569

Percentage Ownership Interest 1 %

MB Houston Winchester GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789650

Percentage Ownership Interest 100 %

MB Houston Winchester Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787579

Percentage Ownership Interest 1 %

MB Houston Windemere GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3735085

Percentage Ownership Interest 100 %

 

Schedule 5.7-3



--------------------------------------------------------------------------------

MB Houston Windemere Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735135

Percentage Ownership Interest 1 %

MB Jacinto City Market GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779760

Percentage Ownership Interest 100 %

MB Jacinto City Market Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779729

Percentage Ownership Interest 1 %

MB Jacinto City Restaurant GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779865

Percentage Ownership Interest 100 %

MB Jacinto City Restaurant Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779831

Percentage Ownership Interest 1 %

MB Jacinto City Theater GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3780755

Percentage Ownership Interest 100 %

MB Jacinto City Theater Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779894

Percentage Ownership Interest 1 %

IA Monroe Poplin, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2753338

Percentage Ownership Interest 100 %

IA Shallotte, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8939393

Percentage Ownership Interest 100 %

MB Tomball Town Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3790048

Percentage Ownership Interest 100 %

MB Tomball Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788582

Percentage Ownership Interest 1 %

IA Wilson Heritage, L.L.C.

Delaware, Limited Liability Company, FEIN 27-2113718

Percentage Ownership Interest 100 %

MB Willis Town Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3684751

Percentage Ownership Interest 100 %

MB Willis Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684883

Percentage Ownership Interest 1 %

 

Schedule 5.7-4



--------------------------------------------------------------------------------

IA Edmond Legacy Woods, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2998052

Percentage Ownership Interest 100 %

IA Legacy Portfolio Auto, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4001033

Percentage Ownership Interest 100 %

IA Midwest City Legacy Corner, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2998140

Percentage Ownership Interest 100 %

IA Oklahoma City Legacy Arts Quarter, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2944347

Percentage Ownership Interest 100 %

IA Oklahoma City Legacy Crossing, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2944408

Percentage Ownership Interest 100 %

IA Oklahoma City Penn, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0688404

Percentage Ownership Interest 100 %

IA Tulsa 71st, L.L.C.

Delaware, Limited Liability Company, FEIN 27-2290549

Percentage Ownership Interest 100 %

MB Pittsburgh Bridgeside DST

Delaware, Statutory Trust, FEIN 61-6319685

Percentage Ownership Interest 100 %

IA Communities Group, Inc.

Delaware, Corporation, FEIN 20-8587646

Common 100 %

IA Communities Third Party, Inc.

Delaware, Corporation, FEIN 20-8960264

Common 100 %

IA Communities Third Party Polytech, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3019805

Percentage Ownership Interest 100 %

Cityville Partners, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945271

Percentage Ownership Interest 100 %

Cityville Block 121 Development, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0529960

Percentage Ownership Interest 100 %

Cityville at the Perimeter LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0723904

Percentage Ownership Interest 100 %

 

Schedule 5.7-5



--------------------------------------------------------------------------------

Cityville at the Perimeter, L.P.

Illinois, Limited Partnership, FEIN 26-0723753

Percentage Ownership Interest 99 %

Cityville Dallas Haskell LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Cityville Dallas Haskell Limited Partnership

Illinois, Limited Partnership, FEIN 26-2040892

Percentage Ownership Interest 99 %

Cityville Oak Park LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

Cityville Oak Park Limited Partnership

Illinois, Limited Partnership, FEIN 26-0647569

Percentage Ownership Interest 99 %

Cityville Oak Park II LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

Cityville Oak Park II Limited Partnership

Illinois, Limited Partnership, FEIN 26-1423707

Percentage Ownership Interest 99 %

Cityville at the Perimeter GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0723806

Percentage Ownership Interest 100 %

Cityville at the Perimeter, L.P.

Illinois, Limited Partnership, FEIN 26-0723753

Percentage Ownership Interest 1 %

Cityville Oak Park GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0625004

Percentage Ownership Interest 100 %

Cityville Oak Park Limited Partnership

Illinois, Limited Partnership, FEIN 26-0647569

Percentage Ownership Interest 1 %

Cityville Oak Park II GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1399246

Percentage Ownership Interest 100 %

Cityville Oak Park II Limited Partnership

Illinois, Limited Partnership, FEIN 26-1423707

Percentage Ownership Interest 1 %

Cityville Dallas Haskell GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2040789

Percentage Ownership Interest 100 %

 

Schedule 5.7-6



--------------------------------------------------------------------------------

Cityville Dallas Haskell Limited Partnership

Illinois, Limited Partnership, FEIN 26-2040892

Percentage Ownership Interest 1 %

Cityville Decatur, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945360

Percentage Ownership Interest 100 %

Cityville Maiden Creek, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945318

Percentage Ownership Interest 100 %

Cityville Venue at the Ballpark, L.L.C.

Delaware, Limited Liability Company, FEIN 37-1739962

Percentage Ownership Interest 100 %

IA Communities Partners, Inc.

Delaware, Corporation, FEIN 20-8960518

Common 100 %

IA Communities Development, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8960614

Percentage Ownership Interest 100 %

IA Communities Management, L.L.C.

Delaware, Limited Liability Company, FEIN 36-4788096

Percentage Ownership Interest 100 %

IA Communities Acquisitions, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0163284

Percentage Ownership Interest 100 %

University Partners, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945074

Percentage Ownership Interest 100 %

University House 14th Street, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0688542

Percentage Ownership Interest 100 %

University House Lafayette, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945218

Percentage Ownership Interest 100 %

University House Mesa, L.L.C.

Delaware, Limited Liability Company, FEIN 27-4789531

Percentage Ownership Interest 100 %

University House Huntsville, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945181

Percentage Ownership Interest 100 %

University House Fullerton, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3473214

Percentage Ownership Interest 100 %

 

Schedule 5.7-7



--------------------------------------------------------------------------------

University House Central Florida, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3473168

Percentage Ownership Interest 100 %

University House Gainesville, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8945136

Percentage Ownership Interest 100 %

Walnut Street Holding Company, LLC

Delaware, Limited Liability Company, FEIN 20-8548467

Percentage Ownership Interest 100 %

Walnut Street Holdings GP, LLC

Delaware, Limited Liability Company, FEIN 20-8548425

Percentage Ownership Interest 100 %

Walnut Street Holdings, L.P.

Delaware, Limited Partnership, FEIN 20-8548535

Percentage Ownership Interest 1 %

Walnut Street GP, LLC

Delaware, Limited Liability Company, FEIN 20-8543933

Percentage Ownership Interest 100 %

Walnut Street Lessee, L.P.

Delaware, Limited Partnership, FEIN 20-8543995

Percentage Ownership Interest 1 %

Walnut Street Lessee, L.P.

Delaware, Limited Partnership, FEIN 20-8543995

Percentage Ownership Interest 99 %

Walnut Street Holdings, L.P.

Delaware, Limited Partnership, FEIN 20-8548535

Percentage Ownership Interest 99 %

University House Eugene Member, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0877314

Percentage Ownership Interest 100 %

15th & Walnut Owner, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 61.72 %

University House Tallahassee, L.L.C.

Delaware, Limited Liability Company, FEIN 61-1693522

Percentage Ownership Interest 100 %

University House Charlotte, L.L.C.

48925

Delaware, Limited Liability Company, FEIN 90-0899314

Percentage Ownership Interest 100 %

University House Raleigh, L.L.C.

Delaware, Limited Liability Company, FEIN 36-4742879

Percentage Ownership Interest 100 %

 

Schedule 5.7-8



--------------------------------------------------------------------------------

University House Fort Worth, L.L.C.

Delaware, Limited Liability Company, FEIN 36-4752297

Percentage Ownership Interest 100 %

University House Fayetteville, L.L.C.

Delaware, Limited Liability Company, FEIN 90-0834408

Percentage Ownership Interest 100 %

University House Fayetteville II, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0811371

Percentage Ownership Interest 100 %

University House 930 Spring Street, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0944237

Percentage Ownership Interest 100 %

UH Spring Street, LLC

Georgia, Limited Liability Company, FEIN 37-1741597

Percentage Ownership Interest 100 %

University House Tempe, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0944955

Percentage Ownership Interest 100 %

UH 2100 San Antonio, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4901892

Percentage Ownership Interest 100 %

University House Bishop’s Landing, L.L.C.

Delaware, Limited Liability Company, FEIN 35-2519799

Percentage Ownership Interest 100 %

University House Denver, L.L.C.

Delaware, Limited Liability Company, FEIN 37-1770243

Percentage Ownership Interest 100 %

IA Laquinta Pavilion, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3937839

Percentage Ownership Interest 100 %

IA Marion Legacy, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0309549

Percentage Ownership Interest 100 %

IA Communities Acquisitions TRS, Inc.

Delaware, Corporation, FEIN 26-0141775

Common 100 %

Xenia Hotels & Resorts, Inc.

Maryland, Corporation, FEIN 20-0141677

Common 100 %

XHR Acquisitions, LLC

Delaware, Limited Liability Company, FEIN 26-0472268

Percentage Ownership Interest 100 %

 

Schedule 5.7-9



--------------------------------------------------------------------------------

XHR GP, Inc.

Delaware, Corporation, FEIN 26-0240132

Common 100 %

XHR LP

Delaware, Limited Partnership, FEIN 56-1873618

Percentage Ownership Interest 99 %

XHR Holding, Inc.

Delaware, Corporation, FEIN 20-2319464

Common 100 %

IA Urban Hotels Birmingham TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3530140

Percentage Ownership Interest 100 %

IA Urban Hotels Denver TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3726554

Percentage Ownership Interest 100 %

IA Urban Hotels Atlanta Century TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2976893

Percentage Ownership Interest 100 %

Barclay Redwood Inc.

Delaware, Corporation, FEIN 20-4450143

Common 100 %

131 East Redwood (Landlord), LLC

43142

Maryland, Limited Liability Company, FEIN 20-4450143

Percentage Ownership Interest 100 %

Barclay Redwood Manager Inc.

Delaware, Corporation, FEIN 20-4450248

Common 100 %

131 East Redwood (Tenant), LLC

43242

Maryland, Limited Liability Company, FEIN 52-2271013

Percentage Ownership Interest 100 %

IA Lodging Pittsburgh Penn TRS DST

Delaware, Statutory Trust, FEIN 27-6434723

Percentage Ownership Interest 100 %

IA Urban Hotels Phoenix TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2845848

Percentage Ownership Interest 100 %

IA Urban Hotels Fort Worth TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4820500

Percentage Ownership Interest 100 %

IA Urban Hotels Fort Worth TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-4829059

Percentage Ownership Interest 0.5 %

 

Schedule 5.7-10



--------------------------------------------------------------------------------

IA Urban Hotels Houston TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4512254

Percentage Ownership Interest 100 %

IA Urban Hotels Houston TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-4523577

Percentage Ownership Interest 1 %

IA Lodging Garden Grove Harbor TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3447958

Percentage Ownership Interest 100 %

IA Lodging Napa Solano TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 45-2704580

Percentage Ownership Interest 100 %

IA Urban Hotels Washington DC Franklin TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3452418

Percentage Ownership Interest 100 %

IA Urban Hotels Washington DC Terrace TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1814444

Percentage Ownership Interest 100 %

IA Lodging Charleston Lee TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 27-5044494

Percentage Ownership Interest 100 %

IA Gainesville TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0690958

Percentage Ownership Interest 100 %

Jacksonville Lessee Company LLC

Delaware, Limited Liability Company, FEIN 20-5120739

Percentage Ownership Interest 48 %

Marsh Landing Lessee, LLC

North Carolina, Limited Liability Company, FEIN 20-4227165

Percentage Ownership Interest 49 %

IA Lodging West Des Moines TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1787993

Percentage Ownership Interest 100 %

IA Urban Hotels Chicago TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2935755

Percentage Ownership Interest 100 %

IA Lodging Woodlands TRS LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Woodlands TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1403650

Percentage Ownership Interest 99 %

 

Schedule 5.7-11



--------------------------------------------------------------------------------

IA Urban Hotels Cambridge TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3660862

Percentage Ownership Interest 100 %

IA Urban Hotels Baltimore TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3371200

Percentage Ownership Interest 100 %

IA Urban Hotels Hunt Valley TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3530068

Percentage Ownership Interest 100 %

West Des Moines Lessee Project Company LLC

Delaware, Limited Liability Company, FEIN 20-3848969

Percentage Ownership Interest 13.05 %

IA Winston Hotels Chelsea TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1219905

Percentage Ownership Interest 100 %

IA Lodging Dallas Pearl TRS Member, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3475022

Percentage Ownership Interest 100 %

IA Lodging Dallas Pearl TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3475046

Percentage Ownership Interest 100 %

Gateway Hotel Lessee, LLC

Delaware, Limited Liability Company, FEIN 20-4903479

Percentage Ownership Interest 41.7 %

Brookhollow Beverage Corporation

Texas, Corporation,

Common 100 %

IA Lodging Dallas Akard TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-2780842

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard TRS LP

Illinois, Limited Partnership, FEIN 45-2780892

Percentage Ownership Interest 1 %

IA Lodging Woodlands TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0749470

Percentage Ownership Interest 100 %

IA Lodging Woodlands TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1403650

Percentage Ownership Interest 1 %

Winston Kansas City, LP

Delaware, Limited Partnership, FEIN 26-0101103

Percentage Ownership Interest 0.1 %

 

Schedule 5.7-12



--------------------------------------------------------------------------------

IA Lodging Savannah TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 32-0382834

Percentage Ownership Interest 100 %

IA Winston Hotels Kansas City TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 90-0840853

Percentage Ownership Interest 100 %

IA Lodging Orlando Downtown TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 90-0871578

Percentage Ownership Interest 100 %

IA Lodging St. Louis TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 61-1675913

Percentage Ownership Interest 100 %

IA Lodging Burlingame TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0795825

Percentage Ownership Interest 100 %

IA Lodging Atlanta Waverly TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3722512

Percentage Ownership Interest 100 %

IA Lodging Celebration TRS, L.L.C.

43711

Delaware, Limited Liability Company, FEIN 90-0898051

Percentage Ownership Interest 100 %

IA Lodging San Diego TRS, L.L.C.

43712

Delaware, Limited Liability Company, FEIN 90-0937225

Percentage Ownership Interest 100 %

IA Lodging Denver City Center TRS, L.L.C.

43713

Delaware, Limited Liability Company, FEIN 30-0767990

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3706119

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum TRS Limited Partnership

Illinois, Limited Partnership, FEIN 45-3706289

Percentage Ownership Interest 1 %

IA Lodging Austin Arboretum TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum TRS Limited Partnership

Illinois, Limited Partnership, FEIN 45-3706289

Percentage Ownership Interest 99 %

 

Schedule 5.7-13



--------------------------------------------------------------------------------

IA Lodging Savannah Barnard TRS, L.L.C.

43714

Delaware, Limited Liability Company, FEIN 46-3399712

Percentage Ownership Interest 100 %

IA Lodging Santa Clara TRS, L.L.C.

43716

Delaware, Limited Liability Company, FEIN 46-3410646

Percentage Ownership Interest 100 %

IA Lodging Napa First TRS, L.L.C.

43715

Delaware, Limited Liability Company, FEIN 46-3399727

Percentage Ownership Interest 100 %

IA Lodging Houston Galleria TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3410876

Percentage Ownership Interest 100 %

IA Lodging Houston Galleria TRS, L.P

43754

Illinois, Limited Partnership, FEIN 46-3358664

Percentage Ownership Interest 0.1 %

IA Lodging Houston Galleria TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Lodging Houston Galleria TRS, L.P

43754

Illinois, Limited Partnership, FEIN 46-3358664

Percentage Ownership Interest 99.9 %

IA Lodging Houston Oaks TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 32-0417155

Percentage Ownership Interest 100 %

IA LODGING HOUSTON OAKS TRS, L.P.

43755

Illinois, Limited Partnership, FEIN 46-3358755

Percentage Ownership Interest 0.1 %

IA Lodging Houston Oaks TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA LODGING HOUSTON OAKS TRS, L.P.

43755

Illinois, Limited Partnership, FEIN 46-3358755

Percentage Ownership Interest 99.9 %

IA Lodging New Orleans TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3750894

Percentage Ownership Interest 100 %

 

Schedule 5.7-14



--------------------------------------------------------------------------------

IA Lodging Alexandria King TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3794349

Percentage Ownership Interest 100 %

IA Lodging Denver Champa TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3834810

Percentage Ownership Interest 100 %

IA Lodging Chicago Wabash TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3831563

Percentage Ownership Interest 100 %

IA Lodging Salt Lake City TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3853975

Percentage Ownership Interest 100 %

IA Kessler Charleston Meeting TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3843994

Percentage Ownership Interest 75 %

IA Lodging Key West TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3932427

Percentage Ownership Interest 100 %

Inland CCC Homewood Hotel Lessee, LLC

Delaware, Limited Liability Company, FEIN 26-1264509

Percentage Ownership Interest 100 %

Homewood Hotel Lessee LLC

Delaware, Limited Liability Company, FEIN 26-1264580

Percentage Ownership Interest 100 %

IA Lodging Waikiki Beach TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4834606

Percentage Ownership Interest 100 %

Evanston Lessee, LLC

Delaware, Limited Liability Company, FEIN 32-0452688

Percentage Ownership Interest 100 %

XHR Bottling Court TRS, LLC

Delaware, Limited Liability Company, FEIN 61-1749279

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard Beverage Corporation

Texas, Corporation, FEIN 45-2521339

Common 100 %

IA Urban Hotels Denver, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3726514

Percentage Ownership Interest 100 %

IA Urban Hotels Atlanta Century, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2976830

Percentage Ownership Interest 100 %

 

Schedule 5.7-15



--------------------------------------------------------------------------------

Winston Alpharetta SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Atlanta HI SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Urban Hotels Baltimore, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3371130

Percentage Ownership Interest 100 %

IA Urban Baltimore Hotel Associates I, L.L.C.

Maryland, Limited Liability Company, FEIN 90-0062988

Percentage Ownership Interest 100 %

Winston Kansas City, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Kansas City, LP

Delaware, Limited Partnership, FEIN 26-0101103

Percentage Ownership Interest 0.01 %

IA Winston Hotels Cary Ashville, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3197983

Percentage Ownership Interest 100 %

IA Winston Hotels Charlotte, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3198078

Percentage Ownership Interest 100 %

Winston Durham HS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Raleigh HS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Pittsburgh Penn DST

Delaware, Statutory Trust, FEIN 27-6434699

Percentage Ownership Interest 100 %

IA Urban Hotels Birmingham, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3529499

Percentage Ownership Interest 100 %

IA Urban Hotels Phoenix, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2849892

Percentage Ownership Interest 100 %

IA Urban Hotels Fort Worth GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4820430

Percentage Ownership Interest 100 %

 

Schedule 5.7-16



--------------------------------------------------------------------------------

IA Urban Hotels Fort Worth Limited Partnership

Delaware, Limited Partnership, FEIN 20-4828963

Percentage Ownership Interest 0.5 %

Winston Phoenix Associates, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2429775

Percentage Ownership Interest 100 %

IA Urban Hotels Houston GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4507801

Percentage Ownership Interest 100 %

IA Urban Hotels Houston Limited Partnership

Delaware, Limited Partnership, FEIN 20-4507100

Percentage Ownership Interest 1 %

Winston Phoenix HS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Houston HS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Garden Grove Harbor L.L.C.

Delaware, Limited Liability Company, FEIN 26-3447889

Percentage Ownership Interest 100 %

IA Lodging Napa Solano, L.L.C.

Delaware, Limited Liability Company, FEIN 45-2704506

Percentage Ownership Interest 100 %

IA Urban Hotels Washington DC Franklin, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3452115

Percentage Ownership Interest 100 %

IA Urban Hotels Washington DC Terrace, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1814383

Percentage Ownership Interest 100 %

IA Lodging Charleston Lee, L.L.C.

Delaware, Limited Liability Company, FEIN 27-5042511

Percentage Ownership Interest 100 %

IA Lodging Gainesville, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0706439

Percentage Ownership Interest 100 %

Jacksonville Hotel Associates LLC

Delaware, Limited Liability Company, FEIN 20-5120321

Percentage Ownership Interest 48 %

Marsh Landing Hotel Associates, LLC

Delaware, Limited Liability Company, FEIN 56-2177694

Percentage Ownership Interest 49 %

 

Schedule 5.7-17



--------------------------------------------------------------------------------

Winston Lake Mary SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston SPE LLC

Virginia, Limited Liability Company, FEIN 56-2103356

Percentage Ownership Interest 99 %

IA Lodging West Des Moines, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1787861

Percentage Ownership Interest 100 %

IA Urban Hotels Chicago, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2935679

Percentage Ownership Interest 100 %

Evanston Hotel Associates, LLC

Delaware, Limited Liability Company, FEIN 58-2531254

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard LP

Illinois, Limited Partnership, FEIN 45-2780783

Percentage Ownership Interest 99 %

IA Lodging Dallas Pearl LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Dallas Pearl Limited Partnership

Illinois, Limited Partnership, FEIN 27-3463778

Percentage Ownership Interest 99 %

IA Lodging Woodlands LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Woodlands Limited Partnership

Illinois, Limited Partnership, FEIN 26-0759228

Percentage Ownership Interest 99 %

IA Urban Hotels Hunt Valley, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3529676

Percentage Ownership Interest 100 %

Winston Concord LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 50 %

Gateway Hotel Associates, LLC

Delaware, Limited Liability Company, FEIN 13-4316973

Percentage Ownership Interest 41.7 %

 

Schedule 5.7-18



--------------------------------------------------------------------------------

Chapel Hill Hotel Associates, LLC

North Carolina, Limited Liability Company, FEIN 90-0088389

Percentage Ownership Interest 49 %

Winston Opportunity Management, LLC

North Carolina, Limited Liability Company, FEIN 71-0919093

Percentage Ownership Interest 100 %

Winston Hotel Opportunity Venture LLC

Delaware, Limited Liability Company, FEIN 71-0919022

Percentage Ownership Interest 15 %

WCC Project Company LLC

Delaware, Limited Liability Company, FEIN 22-3887862

Percentage Ownership Interest 87 %

WC Houston LP

Delaware, Limited Liability Company, FEIN 02-0705489

Percentage Ownership Interest 99 %

WC West Des Moines LLC

Delaware, Limited Liability Company, FEIN 03-0422169

Percentage Ownership Interest 100 %

WCC Des Moines Springhill LLC

Delaware, Limited Liability Company, FEIN 20-1420562

Percentage Ownership Interest 100 %

WCC GP LLC

Delaware, Limited Liability Company, FEIN 02-0705486

Percentage Ownership Interest 100 %

WC Houston LP

Delaware, Limited Liability Company, FEIN 02-0705489

Percentage Ownership Interest 1 %

IA Lodging Dallas Akard GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-2780696

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard LP

Illinois, Limited Partnership, FEIN 45-2780783

Percentage Ownership Interest 1 %

IA Lodging Dallas Pearl GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3443046

Percentage Ownership Interest 100 %

IA Lodging Dallas Pearl Limited Partnership

Illinois, Limited Partnership, FEIN 27-3463778

Percentage Ownership Interest 1 %

IA Lodging Woodlands GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0759146

Percentage Ownership Interest 100 %

 

Schedule 5.7-19



--------------------------------------------------------------------------------

IA Lodging Woodlands Limited Partnership

Illinois, Limited Partnership, FEIN 26-0759228

Percentage Ownership Interest 1 %

Winston Charleston QS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Manager II LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Manager Corporation

Virginia, Corporation, FEIN 56-2103359

Common 100 %

Winston SPE LLC

Virginia, Limited Liability Company, FEIN 56-2103356

Percentage Ownership Interest 1 %

Winston Kansas City, LP

Delaware, Limited Partnership, FEIN 26-0101103

Percentage Ownership Interest 0.1 %

IA Urban Hotels Cambridge, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3660810

Percentage Ownership Interest 100 %

IA Lodging Lexington Newtown, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3722632

Percentage Ownership Interest 100 %

IA Lodging Savannah, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0836632

Percentage Ownership Interest 100 %

IA Winston Hotels Kansas City, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0813960

Percentage Ownership Interest 100 %

IA Lodging Orlando Downtown, L.L.C.

Delaware, Limited Liability Company, FEIN 36-4737904

Percentage Ownership Interest 100 %

IA Lodging St. Louis, L.L.C.

Delaware, Limited Liability Company, FEIN 80-0784299

Percentage Ownership Interest 100 %

IA Lodging Burlingame, L.L.C.

Delaware, Limited Liability Company, FEIN 32-0372769

Percentage Ownership Interest 100 %

IA Lodging Atlanta Waverly, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3722470

Percentage Ownership Interest 100 %

 

Schedule 5.7-20



--------------------------------------------------------------------------------

IA Lodging Celebration, L.L.C.

43611

Delaware, Limited Liability Company, FEIN 80-08558910

Percentage Ownership Interest 100 %

IA Lodging San Diego, L.L.C.

43612

Delaware, Limited Liability Company, FEIN 90-0937197

Percentage Ownership Interest 100 %

Winston Baltimore Associates, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Winston Richmond Associates, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

New Stanley GP LLC

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

IA Lodging Denver City Center, L.L.C.

43613

Delaware, Limited Liability Company, FEIN 90-0948268

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3705989

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum Limited Partnership

Illinois, Limited Partnership, FEIN 45-3706223

Percentage Ownership Interest 1 %

IA Lodging Austin Arboretum LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Lodging Austin Arboretum Limited Partnership

Illinois, Limited Partnership, FEIN 45-3706223

Percentage Ownership Interest 99 %

IA Lodging Savannah Barnard, L.L.C.

43614

Delaware, Limited Liability Company, FEIN 46-3410786

Percentage Ownership Interest 100 %

IA Lodging Santa Clara, L.L.C.

43616

Delaware, Limited Liability Company, FEIN 46-3410803

Percentage Ownership Interest 100 %

IA Lodging Napa First, L.L.C.

43615

Delaware, Limited Liability Company, FEIN 46-3410718

Percentage Ownership Interest 100 %

 

Schedule 5.7-21



--------------------------------------------------------------------------------

IA Lodging Houston Galleria GP, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3410869

Percentage Ownership Interest 100 %

IA Lodging Houston Galleria, L.P.

43654

Illinois, Limited Partnership, FEIN 46-3353510

Percentage Ownership Interest 0.1 %

IA Lodging Houston Galleria LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Lodging Houston Galleria, L.P.

43654

Illinois, Limited Partnership, FEIN 46-3353510

Percentage Ownership Interest 99.9 %

IA Lodging Houston Oaks GP, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3393677

Percentage Ownership Interest 100 %

IA Lodging Houston Oaks, L.P.

43655

Illinois, Limited Partnership, FEIN 46-3357226

Percentage Ownership Interest 0.1 %

IA Lodging Houston Oaks LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Lodging Houston Oaks, L.P.

43655

Illinois, Limited Partnership, FEIN 46-3357226

Percentage Ownership Interest 99.9 %

IA Lodging New Orleans, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3750763

Percentage Ownership Interest 100 %

IA Lodging Alexandria King, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3792669

Percentage Ownership Interest 100 %

IA Lodging Denver Champa, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3834771

Percentage Ownership Interest 100 %

IA Lodging Chicago Wabash, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3831497

Percentage Ownership Interest 100 %

IA Lodging Salt Lake City, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3853931

Percentage Ownership Interest 100 %

 

Schedule 5.7-22



--------------------------------------------------------------------------------

IA Kessler Charleston Meeting, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3843980

Percentage Ownership Interest 75 %

IA Lodging Key West, L.L.C.

Delaware, Limited Liability Company, FEIN 46-3932377

Percentage Ownership Interest 100 %

IA Kessler Mountain Brook, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4174670

Percentage Ownership Interest 75 %

XHR Management, LLC

Delaware, Limited Liability Company, FEIN 46-4190999

Percentage Ownership Interest 100 %

IA Lodging Waikiki Beach, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4727318

Percentage Ownership Interest 100 %

XHR Bottling Court, LLC

Delaware, Limited Liability Company, FEIN 47-2232952

Percentage Ownership Interest 100 %

XHR Payment Manager, L.L.C.

Delaware, Limited Liability Company, FEIN 47-1895048

Percentage Ownership Interest 100 %

Inland American Winston Acquisitions, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0685084

Percentage Ownership Interest 100 %

XHR LP

Delaware, Limited Partnership, FEIN 56-1873618

Percentage Ownership Interest 1 %

IA Lauderhill Universal, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1503710

Percentage Ownership Interest 100 %

IA Orlando Palazzo, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8956373

Percentage Ownership Interest 100 %

IA Orlando Sand, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5621730

Percentage Ownership Interest 100 %

IA Orlando Sand Lake, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1503760

Percentage Ownership Interest 100 %

IA Orlando Sand Lake Outlot, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8817733

Percentage Ownership Interest 100 %

 

Schedule 5.7-23



--------------------------------------------------------------------------------

IA Sarasota Tamiami, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1503903

Percentage Ownership Interest 100 %

IA Finance Corporation

Delaware, Corporation, FEIN 26-2988901

Common 100 %

IA CP Investment, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1816318

Percentage Ownership Interest 100 %

IA Charlotte Lender, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4202216

Percentage Ownership Interest 100 %

IA Finance Dakota Ridge, L.L.C.

Delaware, Limited Liability Company, FEIN 27-4219013

Percentage Ownership Interest 100 %

IA Finance Portfolio I, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3426041

Percentage Ownership Interest 100 %

IA Kato Milmont Lender, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4202476

Percentage Ownership Interest 100 %

Inland American Finance TALF Lender, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1049759

Percentage Ownership Interest 100 %

Inland American Finance TALF Lender II, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1247969

Percentage Ownership Interest 100 %

Inland American Finance TALF Lender III, L.L.C

Delaware, Limited Liability Company, FEIN 27-1280788

Percentage Ownership Interest 100 %

IA Northbrook Lender, L.L.C.

Delaware, Limited Liability Company, FEIN 37-1770287

Percentage Ownership Interest 100 %

IA St. Petersburg Gateway, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1503962

Percentage Ownership Interest 100 %

IA West Palm Beach Paradise, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1504007

Percentage Ownership Interest 100 %

IA Holding TRS, Inc.

Delaware, Corporation, FEIN 26-0556711

Common 100 %

 

Schedule 5.7-24



--------------------------------------------------------------------------------

IA Lodging Operations TRS, Inc.

Delaware, Corporation, FEIN 26-0557208

Common 100 %

IA Orchard TRS Holding, Inc.

Delaware, Corporation, FEIN 26-0701357

Common 100 %

IA Orchard Hotels Colorado Springs TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1438313

Percentage Ownership Interest 100 %

IA Orchard Hotels Danbury TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1439486

Percentage Ownership Interest 100 %

IA Orchard Hotels Baton Rouge TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1439996

Percentage Ownership Interest 100 %

IA Orchard Hotels Albuquerque TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440769

Percentage Ownership Interest 100 %

IA Orchard Hotels Harlingen TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448147

Percentage Ownership Interest 100 %

IA Orchard Hotels Harlingen TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483747

Percentage Ownership Interest 1 %

IA Orchard Hotels Tucson East Williams TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437733

Percentage Ownership Interest 100 %

IA Orchard Hotels Tucson South Williams TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437675

Percentage Ownership Interest 100 %

IA Orchard Hotels Nashville TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441338

Percentage Ownership Interest 100 %

IA Orchard Hotels Los Alamitos TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437895

Percentage Ownership Interest 100 %

IA Orchard Hotels Tampa TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1439616

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441829

Percentage Ownership Interest 100 %

 

Schedule 5.7-25



--------------------------------------------------------------------------------

IA Orchard Hotels Addison TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483284

Percentage Ownership Interest 99 %

IA Orchard Hotels Brownsville TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1445965

Percentage Ownership Interest 100 %

IA Orchard Hotels Brownsville TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483441

Percentage Ownership Interest 99 %

IA Orchard Hotels Dallas TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447177

Percentage Ownership Interest 100 %

IA Orchard Hotels Dallas TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483544

Percentage Ownership Interest 99 %

IA Orchard Hotels Fort Worth TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447442

Percentage Ownership Interest 100 %

IA Orchard Hotels Fort Worth TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483625

Percentage Ownership Interest 99 %

IA Orchard Hotels Harlingen TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448182

Percentage Ownership Interest 100 %

IA Orchard Hotels Harlingen TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483747

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 2929 Westpark TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448741

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2929 Westpark TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484058

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 2939 Westpark TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450225

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2939 Westpark TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484174

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 9965 Westheimer TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448357

Percentage Ownership Interest 100 %

 

Schedule 5.7-26



--------------------------------------------------------------------------------

IA Orchard Hotels Houston 9965 Westheimer TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483870

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 9975 Westheimer TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448641

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9975 Westheimer TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483950

Percentage Ownership Interest 99 %

IA Orchard Hotels Irving TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450253

Percentage Ownership Interest 100 %

IA Orchard Hotels Irving TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484269

Percentage Ownership Interest 99 %

IA Orchard Hotels Cranbury TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440134

Percentage Ownership Interest 100 %

IA Orchard Hotels Lebanon TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440253

Percentage Ownership Interest 100 %

IA Orchard Hotels Somerset TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440639

Percentage Ownership Interest 100 %

IA Orchard Hotels Hauppauge TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440871

Percentage Ownership Interest 100 %

IA Orchard Hotels Westbury TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441112

Percentage Ownership Interest 100 %

IA Orchard Hotels Solon TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441228

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441776

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483284

Percentage Ownership Interest 1 %

IA Orchard Hotels Brownsville TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1445908

Percentage Ownership Interest 100 %

 

Schedule 5.7-27



--------------------------------------------------------------------------------

IA Orchard Hotels Brownsville TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483441

Percentage Ownership Interest 1 %

IA Orchard Hotels Dallas TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447126

Percentage Ownership Interest 100 %

IA Orchard Hotels Dallas TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483544

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 2929 Westpark TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448712

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2929 Westpark TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484058

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 2939 Westpark TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450215

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2939 Westpark TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484174

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 9965 Westheimer TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448329

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9965 Westheimer TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483870

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 9975 Westheimer TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448603

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9975 Westheimer TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483950

Percentage Ownership Interest 1 %

IA Orchard Hotels Irving TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450249

Percentage Ownership Interest 100 %

IA Orchard Hotels Irving TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484269

Percentage Ownership Interest 1 %

IA Orchard Hotels Fort Worth TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447392

Percentage Ownership Interest 100 %

 

Schedule 5.7-28



--------------------------------------------------------------------------------

IA Orchard Hotels Fort Worth TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483625

Percentage Ownership Interest 1 %

IA Orchard Hotels Vienna TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450266

Percentage Ownership Interest 100 %

IA Orchard Hotels Federal Way TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450286

Percentage Ownership Interest 100 %

IA Select Lodging TRS Holding, Inc.

Delaware, Corporation, FEIN 26-0882665

Common 100 %

IA Urban Hotels Colorado Springs TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4004546

Percentage Ownership Interest 100 %

IA Urban Hotels Atlanta Galleria TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4005122

Percentage Ownership Interest 100 %

IA Urban Hotels Burlington TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0286008

Percentage Ownership Interest 100 %

IA Urban Hotels Medford TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5209025

Percentage Ownership Interest 100 %

IA Winston Hotels Chapel Hill Hamilton TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0864605

Percentage Ownership Interest 100 %

IA Lodging West Homestead Waterfront TRS DST

Delaware, Statutory Trust, FEIN 27-6434769

Percentage Ownership Interest 100 %

IA Urban Hotels San Antonio TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1770724

Percentage Ownership Interest 100 %

IA Urban Hotels San Antonio TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-8973712

Percentage Ownership Interest 0.5 %

IA Urban Hotels Fort Worth TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-4829059

Percentage Ownership Interest 99.5 %

IA Urban Hotels Houston TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-4523577

Percentage Ownership Interest 99 %

 

Schedule 5.7-29



--------------------------------------------------------------------------------

IA Lodging West Palm Beach Centerpark TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1784957

Percentage Ownership Interest 100 %

IA Urban Hotels Annapolis Junction TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2413583

Percentage Ownership Interest 100 %

IA Urban Hotels Elizabeth 83 TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0376156

Percentage Ownership Interest 100 %

IA Urban Hotels Elizabeth 87 TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0376003

Percentage Ownership Interest 100 %

IA Urban Hotels Poughkeepsie TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3624503

Percentage Ownership Interest 100 %

IA Urban Hotels San Antonio TRS Limited Partnership

Delaware, Limited Partnership, FEIN 20-8973712

Percentage Ownership Interest 99.5 %

Barclay Hospitality Services, LLC

North Carolina, Limited Liability Company, FEIN 56-2242010

Percentage Ownership Interest 100 %

IA Winston Hotels Cary Ashville TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3198029

Percentage Ownership Interest 100 %

IA Winston Hotels Charlotte TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3198267

Percentage Ownership Interest 100 %

IA Winston Hotels Wilmington Rock Spring TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3556980

Percentage Ownership Interest 100 %

Winston Phoenix Associates TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2429833

Percentage Ownership Interest 100 %

Winston Princeton Associates TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2430022

Percentage Ownership Interest 100 %

IA Winston Hotels Albany TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3197938

Percentage Ownership Interest 100 %

Chapel Hill Lessee, LLC

North Carolina, Limited Liability Company, FEIN 37-1473810

Percentage Ownership Interest 49 %

 

Schedule 5.7-30



--------------------------------------------------------------------------------

IA Winston Hotels Houston 1050 Bay Area TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3565169

Percentage Ownership Interest 100 %

IA Winston Hotels Houston 1050 Bay Area TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-3581388

Percentage Ownership Interest 1 %

Richmond Hotel Lessee, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1235151

Percentage Ownership Interest 100 %

IA Winston Hotels Roanoke 3305 Ordway TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3355894

Percentage Ownership Interest 100 %

Winston Baltimore Associates TRS, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Winston Richmond Associates TRS, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard TRS LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Lodging Dallas Akard TRS LP

Illinois, Limited Partnership, FEIN 45-2780892

Percentage Ownership Interest 99 %

IA Lodging Lexington Newtown TRS, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3722697

Percentage Ownership Interest 100 %

IA Management and Development TRS, Inc.

Delaware, Corporation, FEIN 26-0557293

Common 100 %

IA Property Sales TRS, Inc.

Delaware, Corporation, FEIN 26-0557248

Common 100 %

Cityville Oak Park TRS LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

Cityville Oak Park TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-0647145

Percentage Ownership Interest 99 %

Cityville Oak Park TRS GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0631988

Percentage Ownership Interest 100 %

 

Schedule 5.7-31



--------------------------------------------------------------------------------

Cityville Oak Park TRS Limited Partnership

Illinois, Limited Partnership, FEIN 26-0647145

Percentage Ownership Interest 1 %

Inland American/Weber Lewisville GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2317193

Percentage Ownership Interest 100 %

IA Brandon Centre, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8853548

Percentage Ownership Interest 100 %

Inland American Lodging Corporation

Delaware, Corporation, FEIN 26-0567818

Common 100 %

Inland American Lodging Associates, Inc.

Delaware, Corporation, FEIN 26-0691318

Common 100 %

Inland American Lodging Addison, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0761665

Percentage Ownership Interest 100 %

Inland American Urban Hotels, Inc.

Delaware, Corporation, FEIN 26-0788253

Common 100 %

IA Urban Hotels San Antonio GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1770383

Percentage Ownership Interest 100 %

IA Urban Hotels San Antonio Limited Partnership

Delaware, Limited Partnership, FEIN 20-8973682

Percentage Ownership Interest 0.5 %

IA Urban Hotels Fort Worth Limited Partnership

Delaware, Limited Partnership, FEIN 20-4828963

Percentage Ownership Interest 99.5 %

IA Urban Hotels Houston Limited Partnership

Delaware, Limited Partnership, FEIN 20-4507100

Percentage Ownership Interest 99 %

IA Urban Hotels San Antonio Limited Partnership

Delaware, Limited Partnership, FEIN 20-8973682

Percentage Ownership Interest 99.5 %

IA Orchard Hotels, Inc.

Delaware, Corporation, FEIN 26-0573111

Common 100 %

IA Orchard Hotels Los Alamitos, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437817

Percentage Ownership Interest 100 %

 

Schedule 5.7-32



--------------------------------------------------------------------------------

IA Orchard Hotels Colorado Springs, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1438260

Percentage Ownership Interest 100 %

IA Orchard Hotels Danbury, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1438364

Percentage Ownership Interest 100 %

IA Orchard Hotels Baton Rouge, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1439921

Percentage Ownership Interest 100 %

IA Orchard Hotels Tucson East Williams, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437576

Percentage Ownership Interest 100 %

IA Orchard Hotels Tucson South Williams, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1437343

Percentage Ownership Interest 100 %

IA Orchard Hotels Tampa, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1439561

Percentage Ownership Interest 100 %

IA Orchard Hotels Irving GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450229

Percentage Ownership Interest 100 %

IA Orchard Hotels Irving Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484215

Percentage Ownership Interest 1 %

IA Orchard Hotels Addison LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441742

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483217

Percentage Ownership Interest 99 %

IA Orchard Hotels Albuquerque, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440721

Percentage Ownership Interest 100 %

IA Orchard Hotels Brownsville LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1445855

Percentage Ownership Interest 100 %

IA Orchard Hotels Brownsville Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483355

Percentage Ownership Interest 99 %

IA Orchard Hotels Dallas LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447075

Percentage Ownership Interest 100 %

 

Schedule 5.7-33



--------------------------------------------------------------------------------

IA Orchard Hotels Dallas Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483495

Percentage Ownership Interest 99 %

IA Orchard Hotels Fort Worth LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447307

Percentage Ownership Interest 100 %

IA Orchard Hotels Fort Worth Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483584

Percentage Ownership Interest 99 %

IA Orchard Hotels Harlingen LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448102

Percentage Ownership Interest 100 %

IA Orchard Hotels Harlingen Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483687

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 2929 Westpark LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448691

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2929 Westpark Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484008

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 2939 Westpark LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450204

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2939 Westpark Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484126

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 9965 Westheimer LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448256

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9965 Westheimer Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483809

Percentage Ownership Interest 99 %

IA Orchard Hotels Houston 9975 Westheimer LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448577

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9975 Westheimer Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483909

Percentage Ownership Interest 99 %

IA Orchard Hotels Irving LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450243

Percentage Ownership Interest 100 %

 

Schedule 5.7-34



--------------------------------------------------------------------------------

IA Orchard Hotels Irving Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484215

Percentage Ownership Interest 99 %

IA Orchard Hotels Cranbury, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440069

Percentage Ownership Interest 100 %

IA Orchard Hotels Lebanon, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440198

Percentage Ownership Interest 100 %

IA Orchard Hotels Somerset, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440579

Percentage Ownership Interest 100 %

IA Orchard Hotels Hauppauge, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1440828

Percentage Ownership Interest 100 %

IA Orchard Hotels Westbury, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441064

Percentage Ownership Interest 100 %

IA Orchard Hotels Solon, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441162

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441695

Percentage Ownership Interest 100 %

IA Orchard Hotels Addison Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483217

Percentage Ownership Interest 1 %

IA Orchard Hotels Brownsville GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1445812

Percentage Ownership Interest 100 %

IA Orchard Hotels Brownsville Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483355

Percentage Ownership Interest 1 %

IA Orchard Hotels Dallas GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1446908

Percentage Ownership Interest 100 %

IA Orchard Hotels Dallas Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483495

Percentage Ownership Interest 1 %

IA Orchard Hotels Fort Worth GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447248

Percentage Ownership Interest 100 %

 

Schedule 5.7-35



--------------------------------------------------------------------------------

IA Orchard Hotels Fort Worth Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483584

Percentage Ownership Interest 1 %

IA Orchard Hotels Harlingen GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1447996

Percentage Ownership Interest 100 %

IA Orchard Hotels Harlingen Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483687

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 2929 Westpark GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448665

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2929 Westpark Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484008

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 2939 Westpark GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450197

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 2939 Westpark Limited Partnership

Illinois, Limited Partnership, FEIN 26-1484126

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 9965 Westheimer GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448288

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9965 Westheimer Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483809

Percentage Ownership Interest 1 %

IA Orchard Hotels Houston 9975 Westheimer GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1448553

Percentage Ownership Interest 100 %

IA Orchard Hotels Houston 9975 Westheimer Limited Partnership

Illinois, Limited Partnership, FEIN 26-1483909

Percentage Ownership Interest 1 %

IA Orchard Hotels Nashville, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1441285

Percentage Ownership Interest 100 %

IA Orchard Hotels Vienna, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450259

Percentage Ownership Interest 100 %

IA Orchard Hotels Federal Way, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1450278

Percentage Ownership Interest 100 %

 

Schedule 5.7-36



--------------------------------------------------------------------------------

IA Class B Member, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Arlington Riverview LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Arlington Riverview Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783575

Percentage Ownership Interest 99 %

IA Middleburg Crossings, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0433969

Percentage Ownership Interest 100 %

IA Austin Scofield LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not Required

Percentage Ownership Interest 100 %

IA Austin Scofield Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783618

Percentage Ownership Interest 99 %

IA ST Florida Portfolio II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1438324

Percentage Ownership Interest 100 %

IA ST Florida Portfolio III, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1438702

Percentage Ownership Interest 100 %

IA ST Florida Portfolio IV, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2093658

Percentage Ownership Interest 100 %

IA ST Florida Portfolio V, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2093757

Percentage Ownership Interest 100 %

IA Carrollton Josey Oaks LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Carrollton Josey Oaks Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783886

Percentage Ownership Interest 99 %

IA (CDH II) Sub, LLC

Delaware, Limited Liability Company, FEIN 27-1556405

Percentage Ownership Interest 100 %

IA Cobalt Investors, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0538472

Percentage Ownership Interest 100 %

 

Schedule 5.7-37



--------------------------------------------------------------------------------

IA Lynchburg Wards, L.L.C.

44901

Delaware, Limited Liability Company, FEIN 27-1508281

Percentage Ownership Interest 100 %

IA (Concord) Sub, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2947565

Percentage Ownership Interest 100 %

IA MAC CORPORATION

Delaware, Corporation, FEIN 26-3900888

Common 100 %

IA San Pedro Garden, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0032445

Percentage Ownership Interest 100 %

IA Colorado Springs Cheyenne, L.L.C.

Delaware, Limited Liability Company, FEIN 13-4210913

Percentage Ownership Interest 100 %

Inland American Newnan Coweta, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1356051

Percentage Ownership Interest 100 %

IA Newnan Thomas, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938203

Percentage Ownership Interest 100 %

IA Woodstock Rose Creek, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938163

Percentage Ownership Interest 100 %

IA Raleigh Bent Tree, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938010

Percentage Ownership Interest 100 %

IA Birmingham Southgate, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938236

Percentage Ownership Interest 100 %

IA San Marcos Campus, L.L.C.

Delaware, Limited Liability Company, FEIN 11-3652369

Percentage Ownership Interest 100 %

IA Wildomar Bear Creek, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2176275

Percentage Ownership Interest 100 %

IA Palm Coast Palm Harbor, L.L.C.

Delaware, Limited Liability Company, FEIN 20-0406148

Percentage Ownership Interest 100 %

IA Port Charlotte Peachland, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3934427

Percentage Ownership Interest 100 %

 

Schedule 5.7-38



--------------------------------------------------------------------------------

IA Carol Stream Heritage I, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2176176

Percentage Ownership Interest 100 %

IA Carol Stream Heritage II, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2442305

Percentage Ownership Interest 100 %

IA Erlanger Silverlake, L.L.C.

Delaware, Limited Liability Company, FEIN 01-0553357

Percentage Ownership Interest 100 %

IA Atlanta Buckhead Member, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Atlanta Buckhead, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1355978

Percentage Ownership Interest 100 %

IA Englewood Merchants Member, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Englewood Merchants, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4507077

Percentage Ownership Interest 100 %

IA Greeley Centerplace Holding, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1970497

Percentage Ownership Interest 100 %

IA Greeley Centerplace, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1953633

Percentage Ownership Interest 100 %

IA Columbia Rosewood, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938061

Percentage Ownership Interest 100 %

IA Simpsonville Fairview, L.L.C.

Delaware, Limited Liability Company, FEIN 20-1356158

Percentage Ownership Interest 100 %

IA Tacoma James, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3938110

Percentage Ownership Interest 100 %

Inland American Atlanta Lindbergh, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Atlanta Northlake, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

 

Schedule 5.7-39



--------------------------------------------------------------------------------

Inland American Atlanta Trowbridge, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Frankfort Franklin, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Las Vegas Centennial, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Lynn Haven, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3934606

Percentage Ownership Interest 100 %

Inland American Marietta Powers Ferry, L.L.C.

Delaware, Limited Liability Company, FEIN Not Obtained

Percentage Ownership Interest 100 %

Inland American Milford, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Newnan Coweta, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Woodstock Crossing, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

IA Flower Mound Cross Timbers LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Flower Mound Cross Timbers Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784176

Percentage Ownership Interest 99 %

IA Chicago Lincoln, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5072909

Percentage Ownership Interest 100 %

IA Flower Mound Crossing LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Flower Mound Crossing Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784091

Percentage Ownership Interest 99 %

IA Chicago Lincoln II, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5552333

Percentage Ownership Interest 100 %

 

Schedule 5.7-40



--------------------------------------------------------------------------------

IA Flower Mound Highlands LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Flower Mound Highlands Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784005

Percentage Ownership Interest 99 %

IA Morse Member, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Continental Morse, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5977609

Percentage Ownership Interest 90 %

IA Gahanna Morse, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5977583

Percentage Ownership Interest 100 %

IA Garland Shiloh LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Garland Shiloh Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783744

Percentage Ownership Interest 99 %

IA Homewood Washington Park, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0204832

Percentage Ownership Interest 100 %

IA Grapevine Heritage Heights LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Grapevine Heritage Heights Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784048

Percentage Ownership Interest 99 %

IA Grapevine Park West LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Grapevine Park West Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783843

Percentage Ownership Interest 99 %

IA Hendersonville Indian Lake Member, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3790321

Percentage Ownership Interest 100 %

IA Hendersonville Indian Lake, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3790408

Percentage Ownership Interest 100 %

 

Schedule 5.7-41



--------------------------------------------------------------------------------

IA Loves Park Clifford, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8489073

Percentage Ownership Interest 100 %

IA Oak Lawn Cicero, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3154731

Percentage Ownership Interest 100 %

IA Wheeling Loan Investment, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2281259

Percentage Ownership Interest 100 %

MB REIT (Florida), Inc.

Florida, Corporation, FEIN 59-1790923

Common 100 %

Class A 10 %

MB Highlands Ranch Ridgeline, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5976473

Percentage Ownership Interest 100 %

MB Margate Lakewood II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0292285

Percentage Ownership Interest 100 %

MB Eagles Stockbridge, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4588252

Percentage Ownership Interest 100 %

MB Minneapolis 8th Street, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5336487

Percentage Ownership Interest 100 %

MB Shakopee Vierling, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4522794

Percentage Ownership Interest 100 %

MB Springfield National, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3780863

Percentage Ownership Interest 100 %

MB St. Louis Chestnut, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8023202

Percentage Ownership Interest 100 %

MB Keene Monadnock, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3949852

Percentage Ownership Interest 100 %

MB Arlington Collins GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5760439

Percentage Ownership Interest 100 %

MB Arlington Collins Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779464

Percentage Ownership Interest 1 %

 

Schedule 5.7-42



--------------------------------------------------------------------------------

MB Conroe GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3680193

Percentage Ownership Interest 100 %

MB Conroe Limited Partnership

Illinois, Limited Partnership, FEIN 20-3680132

Percentage Ownership Interest 1 %

MB Corpus Christi Saratoga GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3684639

Percentage Ownership Interest 100 %

MB Corpus Christi Saratoga Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684791

Percentage Ownership Interest 1 %

MB Cypress Cyfair Outlot GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4910140

Percentage Ownership Interest 100 %

MB Cypress Cyfair Outlot Limited Partnership

Illinois, Limited Partnership, FEIN 20-4928720

Percentage Ownership Interest 1 %

MB Dallas Carver Creek GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779357

Percentage Ownership Interest 100 %

MB Dallas Carver Creek Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779302

Percentage Ownership Interest 1 %

MB Friendswood Parkwood GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789409

Percentage Ownership Interest 100 %

MB Friendswood Parkwood Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787308

Percentage Ownership Interest 1 %

MB Houston 6101 Richmond GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3646404

Percentage Ownership Interest 100 %

MB Houston 6101 Richmond Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646441

Percentage Ownership Interest 1 %

MB Cleveland Erieview, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8708426

Percentage Ownership Interest 100 %

MB Houston 6234 Richmond GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3684683

Percentage Ownership Interest 100 %

 

Schedule 5.7-43



--------------------------------------------------------------------------------

MB Houston 6234 Richmond Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684830

Percentage Ownership Interest 1 %

MB Houston 21602 Tomball GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3646485

Percentage Ownership Interest 100 %

MB Houston 21602 Tomball Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646612

Percentage Ownership Interest 1 %

MB Houston Ashford GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779424

Percentage Ownership Interest 100 %

MB Houston Ashford Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779393

Percentage Ownership Interest 1 %

MB Houston Cypress GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789500

Percentage Ownership Interest 100 %

MB Houston Cypress Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787431

Percentage Ownership Interest 1 %

MB Houston Eldridge Lakes GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789555

Percentage Ownership Interest 100 %

MB Houston Eldridge Lakes Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787471

Percentage Ownership Interest 1 %

MB Houston New Forest II GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5951905

Percentage Ownership Interest 100 %

MB Houston New Forest II Limited Partnership

Illinois, Limited Partnership, FEIN 20-5961869

Percentage Ownership Interest 1 %

MB Houston West End GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779701

Percentage Ownership Interest 100 %

MB Houston West End Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779655

Percentage Ownership Interest 1 %

MB Houston Woodforest GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3684710

Percentage Ownership Interest 100 %

 

Schedule 5.7-44



--------------------------------------------------------------------------------

MB Houston Woodforest Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684856

Percentage Ownership Interest 1 %

MB Humble Pinehurst GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3646714

Percentage Ownership Interest 100 %

MB Humble Pinehurst Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646762

Percentage Ownership Interest 1 %

MB Jacinto City Hunting Bayou GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789699

Percentage Ownership Interest 100 %

MB Jacinto City Hunting Bayou Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787618

Percentage Ownership Interest 1 %

MB San Antonio Brooks GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4917731

Percentage Ownership Interest 100 %

MB San Antonio Brooks Limited Partnership

Illinois, Limited Partnership, FEIN 20-4990694

Percentage Ownership Interest 0.5 %

MB Sherman Town Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789776

Percentage Ownership Interest 100 %

MB Sherman Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788423

Percentage Ownership Interest 1 %

MB Spring Town Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3790002

Percentage Ownership Interest 100 %

MB Spring Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788509

Percentage Ownership Interest 1 %

MB Bloomsburg Buckhorn DST

Delaware, Statutory Trust, FEIN 61-6326325

Percentage Ownership Interest 100 %

MB Spring Town Center III GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0390345

Percentage Ownership Interest 100 %

MB Spring Town Center III Limited Partnership

Illinois, Limited Partnership, FEIN 26-0405348

Percentage Ownership Interest 1 %

 

Schedule 5.7-45



--------------------------------------------------------------------------------

MB Pennsylvania BP Portfolio DST

Delaware, Statutory Trust, FEIN 20-5917485

Percentage Ownership Interest 100 %

MB Texas BP Portfolio GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4136066

Percentage Ownership Interest 100 %

MB Texas BP Portfolio Limited Partnership

Illinois, Limited Partnership, FEIN 20-4135940

Percentage Ownership Interest 1 %

MB Webster Gulf Freeway GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3780819

Percentage Ownership Interest 100 %

MB Webster Gulf Freeway Limited Partnership

Illinois, Limited Partnership, FEIN 20-3780788

Percentage Ownership Interest 1 %

MB Lincoln Mall, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4967478

Percentage Ownership Interest 100 %

MB Largo Paradise, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3545827

Percentage Ownership Interest 100 %

MB Margate Lakewood I, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3686063

Percentage Ownership Interest 100 %

MB Sioux City Lakeport, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0777180

Percentage Ownership Interest 100 %

MB Evanston Sherman, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8115281

Percentage Ownership Interest 100 %

MB Fabyan Randall Plaza Batavia, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5007787

Percentage Ownership Interest 100 %

MB Hoffman Estates, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3744991

Percentage Ownership Interest 100 %

MB Rockford State, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5888591

Percentage Ownership Interest 100 %

MB Louisville Southgate, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4390133

Percentage Ownership Interest 100 %

 

Schedule 5.7-46



--------------------------------------------------------------------------------

MB Maryland BP Portfolio, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5884224

Percentage Ownership Interest 100 %

MB Maryland BP Portfolio Acquisitions, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8059645

Percentage Ownership Interest 100 %

MB Canfield Main, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4648603

Percentage Ownership Interest 100 %

MB Columbus Hilliard, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5088304

Percentage Ownership Interest 100 %

MB West Chester, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5815093

Percentage Ownership Interest 100 %

MB Arlington Collins LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Arlington Collins Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779464

Percentage Ownership Interest 99 %

MB Conroe LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Conroe Limited Partnership

Illinois, Limited Partnership, FEIN 20-3680132

Percentage Ownership Interest 99 %

MB Corpus Christi Saratoga LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Corpus Christi Saratoga Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684791

Percentage Ownership Interest 99 %

MB Cypress Cyfair Outlot LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Cypress Cyfair Outlot Limited Partnership

Illinois, Limited Partnership, FEIN 20-4928720

Percentage Ownership Interest 99 %

MB Dallas Carver Creek LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-47



--------------------------------------------------------------------------------

MB Dallas Carver Creek Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779302

Percentage Ownership Interest 99 %

MB Friendswood Parkwood LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Friendswood Parkwood Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787308

Percentage Ownership Interest 99 %

MB Houston 6234 Richmond LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston 6234 Richmond Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684830

Percentage Ownership Interest 99 %

MB Houston Ashford LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Ashford Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779393

Percentage Ownership Interest 99 %

MB Houston Cypress LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Cypress Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787431

Percentage Ownership Interest 99 %

MB Houston Eldridge Lakes LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Eldridge Lakes Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787471

Percentage Ownership Interest 99 %

MB Houston New Forest II LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston New Forest II Limited Partnership

Illinois, Limited Partnership, FEIN 20-5961869

Percentage Ownership Interest 99 %

MB Houston West End LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-48



--------------------------------------------------------------------------------

MB Houston West End Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779655

Percentage Ownership Interest 99 %

MB Houston Woodforest LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Woodforest Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684856

Percentage Ownership Interest 99 %

MB Humble Pinehurst LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Humble Pinehurst Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646762

Percentage Ownership Interest 99 %

MB Jacinto City Hunting Bayou LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Jacinto City Hunting Bayou Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787618

Percentage Ownership Interest 99 %

MB San Antonio Brooks LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB San Antonio Brooks Limited Partnership

Illinois, Limited Partnership, FEIN 20-4990694

Percentage Ownership Interest 99.5 %

MB Sherman Town Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Sherman Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788423

Percentage Ownership Interest 99 %

MB Spring Town Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Spring Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788509

Percentage Ownership Interest 99 %

MB Spring Town Center III LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-49



--------------------------------------------------------------------------------

MB Spring Town Center III Limited Partnership

Illinois, Limited Partnership, FEIN 26-0405348

Percentage Ownership Interest 99 %

MB Texas BP Portfolio LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Texas BP Portfolio Limited Partnership

Illinois, Limited Partnership, FEIN 20-4135940

Percentage Ownership Interest 99 %

MB Webster Gulf Freeway LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Webster Gulf Freeway Limited Partnership

Illinois, Limited Partnership, FEIN 20-3780788

Percentage Ownership Interest 99 %

MB BP Portfolio, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5729246

Percentage Ownership Interest 100 %

MB Herndon, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5188319

Percentage Ownership Interest 100 %

MB Suffolk Lake View, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3544972

Percentage Ownership Interest 100 %

MB Longview Triangle, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3827062

Percentage Ownership Interest 100 %

MB Houston 21602 Tomball LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston 21602 Tomball Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646612

Percentage Ownership Interest 99 %

MB Houston 6101 Richmond LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston 6101 Richmond Limited Partnership

Illinois, Limited Partnership, FEIN 20-3646441

Percentage Ownership Interest 99 %

IA Houston Medical Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-50



--------------------------------------------------------------------------------

IA Houston Medical Center Limited Partnership

Illinois, Limited Partnership, FEIN 27-1609528

Percentage Ownership Interest 99 %

IA Lexington Bellerive, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8783470

Percentage Ownership Interest 100 %

IA Houston Northwest LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Houston Northwest Limited Partnership

Illinois, Limited Partnership, FEIN 26-0269375

Percentage Ownership Interest 99 %

IA (LIP) Sub, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0290705

Percentage Ownership Interest 100 %

LIP Holdings, LLC

Delaware, Limited Liability Company, FEIN 26-0298651

Percentage Ownership Interest 100 %

MCP Partners One, LLC

Indiana, Limited Liability Company, FEIN 30-0068736

Percentage Ownership Interest 100 %

SMPD One, LP

Indiana, Limited Partnership, FEIN 20-3575187

Percentage Ownership Interest 99.99 %

Midlothian Medical Partners, LLC

Indiana, Limited Liability Company, FEIN 20-2694821

Percentage Ownership Interest 100 %

Intech Retail Associates One, LLC

Indiana, Limited Liability Company, FEIN 20-0543274

Percentage Ownership Interest 100 %

MCP Associates Two, LLC

Indiana, Limited Liability Company, FEIN 20-4084524

Percentage Ownership Interest 100 %

MCP Partners Two, LLC

Indiana, Limited Liability Company, FEIN 20-3794186

Percentage Ownership Interest 85 %

IA (LIP) Member, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3842833

Percentage Ownership Interest 100 %

Dakota Ridge Associates, LLC

Indiana, Limited Liability Company, FEIN 20-8175962

Percentage Ownership Interest 100 %

 

Schedule 5.7-51



--------------------------------------------------------------------------------

Dakota Ridge Partners, LLC

Indiana, Limited Liability Company, FEIN 20-4888872

Percentage Ownership Interest 98.01 %

Crystal Lake Medical Associates, LLC

Indiana, Limited Liability Company, FEIN 20-8832916

Percentage Ownership Interest 100 %

Crystal Lake Medical Partners, LLC

Indiana, Limited Liability Company, FEIN 20-8832878

Percentage Ownership Interest 100 %

MCP Partners Three, LLC

Indiana, Limited Liability Company, FEIN 20-4931995

Percentage Ownership Interest 100 %

North Bay Medical Associates, LLC

Indiana, Limited Liability Company, FEIN 26-1968013

Percentage Ownership Interest 100 %

North Bay Medical Partners, LLC

Indiana, Limited Liability Company, FEIN 26-1968018

Percentage Ownership Interest 95.31 %

North Pointe Park Partners, LLC

Indiana, Limited Liability Company, FEIN 26-2420375

Percentage Ownership Interest 100 %

IA Frederick Oak, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3828639

Percentage Ownership Interest 100 %

IA Frederick Oak SPE, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1412077

Percentage Ownership Interest 100 %

IA Salisbury, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0501939

Percentage Ownership Interest 100 %

IA SALISBURY SPE, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0674552

Percentage Ownership Interest 100 %

IA New Ulm Atlas, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1142040

Percentage Ownership Interest 100 %

IA St. Paul Atlas, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1142121

Percentage Ownership Interest 100 %

IA Sparks Crossing, L.L.C.

Delaware, Limited Liability Company, FEIN 45-0835761

Percentage Ownership Interest 100 %

 

Schedule 5.7-52



--------------------------------------------------------------------------------

IA New York 33rd, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0769919

Percentage Ownership Interest 100 %

IA Mckinney Towne Crossing LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA McKinney Towne Crossing Limited Partnership

Illinois, Limited Partnership, FEIN 27-1890777

Percentage Ownership Interest 99 %

IA Mesquite Pioneer LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Mesquite Pioneer Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783790

Percentage Ownership Interest 99 %

IA Mesquite Pioneer II LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Mesquite Pioneer II Limited Partnership

Illinois, Limited Partnership, FEIN 26-3783230

Percentage Ownership Interest 99 %

IA Missouri City Riverstone LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Missouri City Riverstone Limited Partnership

Illinois, Limited Partnership, FEIN 26-0405316

Percentage Ownership Interest 99 %

IA (Net Lease) Sub, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0675364

Percentage Ownership Interest 100 %

IA Omaha L Street, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1720914

Percentage Ownership Interest 100 %

IA Pearland Shadow Creek LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Pearland Shadow Creek Limited Partnership

Illinois, Limited Partnership, FEIN 26-3436719

Percentage Ownership Interest 99 %

Carrington SCR, L.P.

Georgia, Limited Partnership, FEIN Not obtained

Percentage Ownership Interest 99 %

 

Schedule 5.7-53



--------------------------------------------------------------------------------

IA Plano 14th Street Market LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Plano 14th Street Market Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784227

Percentage Ownership Interest 99 %

IA Plano Hunters Glen LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Plano Hunters Glen Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783940

Percentage Ownership Interest 99 %

IA Plano Suncreek LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Plano Suncreek Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783706

Percentage Ownership Interest 99 %

IA Richardson Custer Creek LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Richardson Custer Creek Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784133

Percentage Ownership Interest 99 %

IA Rosenberg Brazos LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Rosenberg Brazos Limited Partnership

Illinois, Limited Partnership, FEIN 26-3832486

Percentage Ownership Interest 99 %

IA Round Rock University Oaks LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Round Rock University Oaks Limited Partnership

Illinois, Limited Partnership, FEIN 27-1609647

Percentage Ownership Interest 99 %

IA Grove City Stringtown, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5705539

Percentage Ownership Interest 100 %

IA San Antonio Encino Canyon LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0845999

Percentage Ownership Interest 100 %

 

Schedule 5.7-54



--------------------------------------------------------------------------------

IA San Antonio Encino Canyon Limited Partnership

Illinois, Limited Partnership, FEIN 26-0831988

Percentage Ownership Interest 99 %

IA Grove City Stringtown Outlot, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5977417

Percentage Ownership Interest 100 %

IA San Antonio Woodlake LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA San Antonio Woodlake Limited Partnership

Illinois, Limited Partnership, FEIN 27-1555489

Percentage Ownership Interest 99 %

IA San Marcos Stone Creek LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1157342

Percentage Ownership Interest 100 %

Stone Creek Crossing, L.P.

Delaware, Limited Partnership, FEIN 26-1127946

Percentage Ownership Interest 99 %

STONE CREEK CROSSING GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1128116

Percentage Ownership Interest 100 %

Stone Creek Crossing, L.P.

Delaware, Limited Partnership, FEIN 26-1127946

Percentage Ownership Interest 1 %

IA Sherman Town Center II LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Sherman Town Center II Limited Partnership

Illinois, Limited Partnership, FEIN 27-4462659

Percentage Ownership Interest 99 %

IA Skyport, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2954136

Percentage Ownership Interest 100 %

IA Spring Woodridge Park LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Spring Woodridge Park Limited Partnership

Illinois, Limited Partnership, FEIN 27-0205026

Percentage Ownership Interest 99 %

IA Stonebriar Member, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0491624

Percentage Ownership Interest 100 %

 

Schedule 5.7-55



--------------------------------------------------------------------------------

Inland American The Woodlands Alden Landing LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American The Woodlands Alden Landing Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385225

Percentage Ownership Interest 99 %

IA The Woodlands Grogans Landing LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA The Woodlands Grogans Landing Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385296

Percentage Ownership Interest 99 %

Inland American The Woodlands Lake Wyndemere LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American The Woodlands Lake Wyndemere Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385369

Percentage Ownership Interest 99 %

IA The Woodlands Parkside LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA The Woodlands Parkside Limited Partnership

Illinois, Limited Partnership, FEIN 27-0205151

Percentage Ownership Interest 99 %

IA The Woodlands Sterling Ridge LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA The Woodlands Sterling Ridge Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385437

Percentage Ownership Interest 99 %

Inland American The Woodlands Village Square LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American The Woodlands Village Square Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385502

Percentage Ownership Interest 99 %

IA Universal City Kitty Hawk LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Universal City Kitty Hawk Limited Partnership

Illinois, Limited Partnership, FEIN 26-0264029

Percentage Ownership Interest 99 %

 

Schedule 5.7-56



--------------------------------------------------------------------------------

IA Webster Clear Lake LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Webster Clear Lake Limited Partnership

Illinois, Limited Partnership, FEIN 20-8744672

Percentage Ownership Interest 99 %

IA Webster Seven Palms LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0870353

Percentage Ownership Interest 100 %

IA Webster Seven Palms Limited Partnership

Illinois, Limited Partnership, FEIN 26-0885916

Percentage Ownership Interest 99 %

IA Westlake LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Westlake Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783665

Percentage Ownership Interest 99 %

IA Woodlake Acquisitions, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Wylie Woodbridge LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1918724

Percentage Ownership Interest 100 %

Woodbridge Crossing GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1852747

Percentage Ownership Interest 100 %

Woodbridge Crossing, L.P.

Delaware, Limited Partnership, FEIN 26-1852685

Percentage Ownership Interest 0.01 %

Woodbridge Crossing, L.P.

Delaware, Limited Partnership, FEIN 26-1852685

Percentage Ownership Interest 9.995 %

MB East Humble Atascocita LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB East Humble Atascocita Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787277

Percentage Ownership Interest 99 %

MB Houston Eldridge LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-57



--------------------------------------------------------------------------------

MB Houston Eldridge Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735339

Percentage Ownership Interest 99 %

MB Houston Eldridge Town Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Eldridge Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735444

Percentage Ownership Interest 99 %

MB Houston Highland LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Highland Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787534

Percentage Ownership Interest 99 %

MB Houston Hunting Bayou Restaurant LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Hunting Bayou Restaurant Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779569

Percentage Ownership Interest 99 %

MB Houston Winchester LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Winchester Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787579

Percentage Ownership Interest 99 %

MB Houston Windemere LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Houston Windemere Limited Partnership

Illinois, Limited Partnership, FEIN 20-3735135

Percentage Ownership Interest 99 %

MB Jacinto City Market LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Jacinto City Market Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779729

Percentage Ownership Interest 99 %

MB Jacinto City Restaurant LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-58



--------------------------------------------------------------------------------

MB Jacinto City Restaurant Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779831

Percentage Ownership Interest 99 %

MB Jacinto City Theater LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Jacinto City Theater Limited Partnership

Illinois, Limited Partnership, FEIN 20-3779894

Percentage Ownership Interest 99 %

MB Tomball Town Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Tomball Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788582

Percentage Ownership Interest 99 %

MB Willis Town Center LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Willis Town Center Limited Partnership

Illinois, Limited Partnership, FEIN 20-3684883

Percentage Ownership Interest 99 %

IA Lewisville LP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2317238

Percentage Ownership Interest 100 %

Weber/Inland American Lewisville TC Limited Partnership

Texas, Limited Partnership, FEIN 26-2365694

Class A 99 %

IA Cranberry General Partner DST

Delaware, Statutory Trust, FEIN 26-6060506

Percentage Ownership Interest 100 %

IA Continental Cranberry Specialty Partner, L.P.

Delaware, Limited Partnership, FEIN 26-1234889

Percentage Ownership Interest 1 %

IA Cranberry Specialty, L.P.

Illinois, Limited Partnership, FEIN 26-1234756

Percentage Ownership Interest 99 %

IA Cranberry Specialty GP DST

Delaware, Statutory Trust, FEIN 26-6060457

Percentage Ownership Interest 100 %

IA Cranberry Specialty, L.P.

Illinois, Limited Partnership, FEIN 26-1234756

Percentage Ownership Interest 1 %

 

Schedule 5.7-59



--------------------------------------------------------------------------------

IA Cranberry Limited Partner DST

Delaware, Statutory Trust, FEIN 26-6060534

Percentage Ownership Interest 100 %

IA Continental Cranberry Specialty Partner, L.P.

Delaware, Limited Partnership, FEIN 26-1234889

Percentage Ownership Interest 99 %

IA CFG Portfolio, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0190739

Percentage Ownership Interest 100 %

IA CFG Pennsylvania Portfolio DST

Delaware, Statutory Trust, FEIN 26-0231972

Percentage Ownership Interest 100 %

IA ST Portfolio III, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2191459

Percentage Ownership Interest 100 %

IA Branch Portfolio, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2191628

Percentage Ownership Interest 100 %

IA Austin Scofield GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8763944

Percentage Ownership Interest 100 %

IA Austin Scofield Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783618

Percentage Ownership Interest 1 %

Inland Public Properties Development, Inc.

Delaware, Corporation, FEIN 20-8298685

Common 100 %

Inland PPD Hudson Associates, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3194862

Percentage Ownership Interest 100 %

Inland PPD Charter Holdings, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721048

Percentage Ownership Interest 100 %

Inland PPD Charter Avondale, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721173

Percentage Ownership Interest 100 %

Inland PPD Charter Coolidge, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721272

Percentage Ownership Interest 100 %

Inland PPD Charter Colorado Springs, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721429

Percentage Ownership Interest 100 %

 

Schedule 5.7-60



--------------------------------------------------------------------------------

Inland PPD Charter Firestone, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721353

Percentage Ownership Interest 100 %

Inland PPD Charter Washington DC, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721684

Percentage Ownership Interest 100 %

Inland PPD Charter Palm Coast, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721499

Percentage Ownership Interest 100 %

Inland PPD Charter Baltimore, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1721608

Percentage Ownership Interest 100 %

Inland PPD Charter Coolidge II, L.L.C.

Delaware, Limited Liability Company, FEIN 27-4791030

Percentage Ownership Interest 100 %

Inland PPD Haskell Associates LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland PPD Haskell Associates Limited Partnership

Illinois, Limited Partnership, FEIN 26-3205094

Percentage Ownership Interest 99 %

Inland PPD Haskell Associates GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3194952

Percentage Ownership Interest 100 %

Inland PPD Haskell Associates Limited Partnership

Illinois, Limited Partnership, FEIN 26-3205094

Percentage Ownership Interest 1 %

IA Arlington Riverview GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8763884

Percentage Ownership Interest 100 %

IA Arlington Riverview Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783575

Percentage Ownership Interest 1 %

IA Carrollton Josey Oaks GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764250

Percentage Ownership Interest 100 %

IA Carrollton Josey Oaks Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783886

Percentage Ownership Interest 1 %

IA Flower Mound Cross Timbers GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764525

Percentage Ownership Interest 100 %

 

Schedule 5.7-61



--------------------------------------------------------------------------------

IA Flower Mound Cross Timbers Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784176

Percentage Ownership Interest 1 %

IA Flower Mound Crossing GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764446

Percentage Ownership Interest 100 %

IA Flower Mound Crossing Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784091

Percentage Ownership Interest 1 %

IA Flower Mound Highlands GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764345

Percentage Ownership Interest 100 %

IA Flower Mound Highlands Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784005

Percentage Ownership Interest 1 %

IA Garland Shiloh GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764078

Percentage Ownership Interest 100 %

IA Garland Shiloh Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783744

Percentage Ownership Interest 1 %

IA Grapevine Heritage Heights GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764407

Percentage Ownership Interest 100 %

IA Grapevine Heritage Heights Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784048

Percentage Ownership Interest 1 %

IA Grapevine Park West GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764205

Percentage Ownership Interest 100 %

IA Grapevine Park West Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783843

Percentage Ownership Interest 1 %

IA Houston Medical Center GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1595231

Percentage Ownership Interest 100 %

IA Houston Medical Center Limited Partnership

Illinois, Limited Partnership, FEIN 27-1609528

Percentage Ownership Interest 1 %

IA Houston Northwest GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0269414

Percentage Ownership Interest 100 %

 

Schedule 5.7-62



--------------------------------------------------------------------------------

IA Houston Northwest Limited Partnership

Illinois, Limited Partnership, FEIN 26-0269375

Percentage Ownership Interest 1 %

IA Mckinney Towne Crossing GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1890695

Percentage Ownership Interest 100 %

IA McKinney Towne Crossing Limited Partnership

Illinois, Limited Partnership, FEIN 27-1890777

Percentage Ownership Interest 1 %

IA Mesquite Pioneer GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764150

Percentage Ownership Interest 100 %

IA Mesquite Pioneer Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783790

Percentage Ownership Interest 1 %

IA Mesquite Pioneer II GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3783210

Percentage Ownership Interest 100 %

IA Mesquite Pioneer II Limited Partnership

Illinois, Limited Partnership, FEIN 26-3783230

Percentage Ownership Interest 1 %

IA Missouri City Riverstone GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0390272

Percentage Ownership Interest 100 %

IA Missouri City Riverstone Limited Partnership

Illinois, Limited Partnership, FEIN 26-0405316

Percentage Ownership Interest 1 %

IA Pearland Shadow Creek GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3436664

Percentage Ownership Interest 100 %

IA Pearland Shadow Creek Limited Partnership

Illinois, Limited Partnership, FEIN 26-3436719

Percentage Ownership Interest 1 %

Carrington SCR, L.P.

Georgia, Limited Partnership, FEIN Not obtained

Percentage Ownership Interest 1 %

IA Plano 14th Street Market GP, LLC

Delaware, Limited Liability Company, FEIN 20-8764561

Percentage Ownership Interest 100 %

IA Plano 14th Street Market Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784227

Percentage Ownership Interest 1 %

 

Schedule 5.7-63



--------------------------------------------------------------------------------

IA Plano Hunters Glen GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764298

Percentage Ownership Interest 100 %

IA Plano Hunters Glen Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783940

Percentage Ownership Interest 1 %

IA Plano Suncreek GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764025

Percentage Ownership Interest 100 %

IA Plano Suncreek Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783706

Percentage Ownership Interest 1 %

IA Richardson Custer Creek GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8764483

Percentage Ownership Interest 100 %

IA Richardson Custer Creek Limited Partnership

Illinois, Limited Partnership, FEIN 20-8784133

Percentage Ownership Interest 1 %

IA Rosenberg Brazos GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3832438

Percentage Ownership Interest 100 %

IA Rosenberg Brazos Limited Partnership

Illinois, Limited Partnership, FEIN 26-3832486

Percentage Ownership Interest 1 %

IA San Antonio Encino Canyon GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0814940

Percentage Ownership Interest 100 %

IA San Antonio Encino Canyon Limited Partnership

Illinois, Limited Partnership, FEIN 26-0831988

Percentage Ownership Interest 1 %

IA San Antonio Woodlake GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1537649

Percentage Ownership Interest 100 %

IA San Antonio Woodlake Limited Partnership

Illinois, Limited Partnership, FEIN 27-1555489

Percentage Ownership Interest 1 %

IA Sherman Town Center II GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-4448258

Percentage Ownership Interest 100 %

IA Sherman Town Center II Limited Partnership

Illinois, Limited Partnership, FEIN 27-4462659

Percentage Ownership Interest 1 %

 

Schedule 5.7-64



--------------------------------------------------------------------------------

IA Spring Woodridge Park GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0186344

Percentage Ownership Interest 100 %

IA Spring Woodridge Park Limited Partnership

Illinois, Limited Partnership, FEIN 27-0205026

Percentage Ownership Interest 1 %

Inland American The Woodlands Alden Landing GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0375835

Percentage Ownership Interest 100 %

Inland American The Woodlands Alden Landing Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385225

Percentage Ownership Interest 1 %

IA The Woodlands Grogans Landing GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0375638

Percentage Ownership Interest 100 %

IA The Woodlands Grogans Landing Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385296

Percentage Ownership Interest 1 %

Inland American The Woodlands Lake Wyndemere GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0376021

Percentage Ownership Interest 100 %

Inland American The Woodlands Lake Wyndemere Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385369

Percentage Ownership Interest 1 %

IA The Woodlands Parkside GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0186444

Percentage Ownership Interest 100 %

IA The Woodlands Parkside Limited Partnership

Illinois, Limited Partnership, FEIN 27-0205151

Percentage Ownership Interest 1 %

IA The Woodlands Sterling Ridge GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0376126

Percentage Ownership Interest 100 %

IA The Woodlands Sterling Ridge Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385437

Percentage Ownership Interest 1 %

Inland American The Woodlands Village Square GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-0376248

Percentage Ownership Interest 100 %

Inland American The Woodlands Village Square Limited Partnership

Illinois, Limited Partnership, FEIN 27-0385502

Percentage Ownership Interest 1 %

 

Schedule 5.7-65



--------------------------------------------------------------------------------

IA Universal City Kitty Hawk GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0241455

Percentage Ownership Interest 100 %

IA Universal City Kitty Hawk Limited Partnership

Illinois, Limited Partnership, FEIN 26-0264029

Percentage Ownership Interest 1 %

IA Waterford GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8637976

Percentage Ownership Interest 100 %

IA Waterford Limited Partnership

Illinois, Limited Partnership, FEIN 20-8711305

Percentage Ownership Interest 1 %

IA Webster Clear Lake GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-8730015

Percentage Ownership Interest 100 %

IA Webster Clear Lake Limited Partnership

Illinois, Limited Partnership, FEIN 20-8744672

Percentage Ownership Interest 1 %

IA Webster Seven Palms GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0870316

Percentage Ownership Interest 100 %

IA Webster Seven Palms Limited Partnership

Illinois, Limited Partnership, FEIN 26-0885916

Percentage Ownership Interest 1 %

IA Westlake GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8763977

Percentage Ownership Interest 100 %

IA Westlake Limited Partnership

Illinois, Limited Partnership, FEIN 20-8783665

Percentage Ownership Interest 1 %

MB East Humble Atascocita GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789360

Percentage Ownership Interest 100 %

MB East Humble Atascocita Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787277

Percentage Ownership Interest 1 %

IA Aiken Eastgate, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8853503

Percentage Ownership Interest 100 %

IA Nashville Donelson, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8783520

Percentage Ownership Interest 100 %

 

Schedule 5.7-66



--------------------------------------------------------------------------------

IA TN Distribution, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8815754

Percentage Ownership Interest 100 %

IA Round Rock University Oaks GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1595095

Percentage Ownership Interest 100 %

IA Round Rock University Oaks Limited Partnership

Illinois, Limited Partnership, FEIN 27-1609647

Percentage Ownership Interest 1 %

IA Chesapeake Commons, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8766521

Percentage Ownership Interest 100 %

IA Chesapeake Crossroads, L.L.C.

Delaware, Limited Liability Company, FEIN 20-8766447

Percentage Ownership Interest 100 %

IA Herndon Worldgate, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0216195

Percentage Ownership Interest 100 %

IA Fond du Lac Forest Plaza, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0388283

Percentage Ownership Interest 100 %

IA Fond Du Lac Forest Plaza II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1148056

Percentage Ownership Interest 100 %

IA Grafton Port Washington, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1484646

Percentage Ownership Interest 100 %

IA Sacramento Development VP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3571434

Percentage Ownership Interest 100 %

IA Sacramento Holdings, L.L.C.

Delaware, Limited Liability Company, FEIN 27-3571382

Percentage Ownership Interest 100 %

IA Sacramento Rail, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0566391

Percentage Ownership Interest 100 %

IA (Stephens) Sub, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0294678

Percentage Ownership Interest 100 %

D.R. Stephens Institutional Fund, LLC

Delaware, Limited Liability Company, FEIN 83-0478139

Percentage Ownership Interest 90 %

 

Schedule 5.7-67



--------------------------------------------------------------------------------

Inland American/Stephens (Gibraltar) Ventures, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Technology) Ventures, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Las Plumas) Ventures, LLC

Delaware, Limited Liability Company, FEIN 46-4245699

Percentage Ownership Interest 100 %

IA/Stephens (Trimble) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Timber) Ventures, LLC

Delaware, Limited Liability Company, FEIN 46-4257785

Percentage Ownership Interest 100 %

IA/Stephens (N First) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Fremont Blvd) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Southpoint) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Sonora) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Fremont Tech) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA/Stephens (Sycamore II) Ventures, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American Waterford LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Waterford Limited Partnership

Illinois, Limited Partnership, FEIN 20-8711305

Percentage Ownership Interest 99 %

IA Venture Corporation

Delaware, Corporation,

Common 100 %

 

Schedule 5.7-68



--------------------------------------------------------------------------------

IA Fremont Kato Milmont, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3214543

Percentage Ownership Interest 100 %

IA Louisville Westport, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Louisville Westport SPE, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

Camelot Acquisition, LLC

44728

Kentucky, Limited Liability Company, FEIN 20-1382956

Percentage Ownership Interest 1 %

Camelot Holdings SPE, LLC

Delaware, Limited Liability Company, FEIN 45-0680494

Percentage Ownership Interest 100 %

Camelot Acquisition, LLC

44728

Kentucky, Limited Liability Company, FEIN 20-1382956

Percentage Ownership Interest 99 %

IA Acquisitions Corp.

Delaware, Corporation, FEIN 80-0926130

Common 100 %

MB Bloomsburg Buckhorn GP, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

MB Bloomsburg Buckhorn Limited Partnership

Illinois, Limited Partnership, FEIN 20-5887348

Percentage Ownership Interest 1 %

MB Bloomsburg Buckhorn LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Bloomsburg Buckhorn Limited Partnership

Illinois, Limited Partnership, FEIN 20-5887348

Percentage Ownership Interest 99 %

Inland American Jasper, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American Alpharetta Windward, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Canton Woodmont, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

 

Schedule 5.7-69



--------------------------------------------------------------------------------

Inland American Jonesboro Lovejoy, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American Stone Mountain Rockbridge, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Summerville Central, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0674464

Percentage Ownership Interest 100 %

Inland American Burr Ridge High Ridge, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1209054

Percentage Ownership Interest 100 %

Inland American Mesa Gateway, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0882582

Percentage Ownership Interest 100 %

Inland American Cranberry Specialty Member, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Continental Cranberry Specialty, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Stringtown Member, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Continental Stringtown, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5977292

Percentage Ownership Interest 90 %

Inland American Stringtown Outlot Member, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Continental Stringtown Outlot, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5977458

Percentage Ownership Interest 90 %

Inland American Harvey Manhattan, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Albuquerque Unser, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3156885

Percentage Ownership Interest 100 %

Inland American Kalamazoo WMU, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4490349

Percentage Ownership Interest 100 %

 

Schedule 5.7-70



--------------------------------------------------------------------------------

Inland American Cincinnati Northgate, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3643499

Percentage Ownership Interest 100 %

Inland American Cincinnati Northgate II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3666401

Percentage Ownership Interest 100 %

Inland American Denton Golden Triangle GP, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3666495

Percentage Ownership Interest 100 %

Inland American Denton Golden Triangle Limited Partnership

Illinois, Limited Partnership, FEIN 26-3694300

Percentage Ownership Interest 1 %

Inland American Denton Golden Triangle LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Denton Golden Triangle Limited Partnership

Illinois, Limited Partnership, FEIN 26-3694300

Percentage Ownership Interest 99 %

Inland American Orlando Sand Lake Outlot, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Carlsbad Forum, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Norcross Forum, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3937949

Percentage Ownership Interest 100 %

Inland American Norcross Forum II, L.L.C.

Delaware, Limited Liability Company, FEIN 26-4621786

Percentage Ownership Interest 100 %

MB (Delaware), LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IAGM Retail Fund I Member, L.L.C.

Delaware, Limited Liability Company, FEIN 46-2265977

Percentage Ownership Interest 100 %

IAGM Retail Fund I, L.L.C.

Delaware, Limited Liability Company, FEIN 46-2401610

Percentage Ownership Interest 55 %

IAGM REIT I, LLC

Delaware, Limited Liability Company, FEIN 46-2393471

Percentage Ownership Interest 100 %

 

Schedule 5.7-71



--------------------------------------------------------------------------------

MB League City Bay Colony GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789738

Percentage Ownership Interest 100 %

MB League City Bay Colony Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787656

Percentage Ownership Interest 1 %

MB Spring Stables GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789823

Percentage Ownership Interest 100 %

MB Spring Stables Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788462

Percentage Ownership Interest 1 %

IA Cypress Cyfair LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Cypress CyFair Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037662

Percentage Ownership Interest 99 %

IA Dallas Prestonwood LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Dallas Prestonwood Limited Partnership

Illinois, Limited Partnership, FEIN 27-2357500

Percentage Ownership Interest 99 %

IA Houston Antoine Outlot LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Houston Antoine Outlot Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037737

Percentage Ownership Interest 99 %

IA League City Bay Colony LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA League City Bay Colony Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037523

Percentage Ownership Interest 99 %

IA League City Victory Lakes LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA League City Victory Lakes Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037789

Percentage Ownership Interest 99 %

 

Schedule 5.7-72



--------------------------------------------------------------------------------

MB Cypress Cyfair LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

MB Cypress Cyfair Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787241

Percentage Ownership Interest 99 %

MB Houston Antoine LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

MB Houston Antoine Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788723

Percentage Ownership Interest 99 %

MB Houston Blackhawk LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

A-S 66 Beltway 8-Blackhawk, L.P.

Texas, Limited Partnership, FEIN 20-0371682

Percentage Ownership Interest 99 %

MB League City Bay Colony LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB League City Bay Colony Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787656

Percentage Ownership Interest 99 %

MB Spring Stables LP, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

MB Spring Stables Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788462

Percentage Ownership Interest 99 %

IA Cypress Cyfair GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3037244

Percentage Ownership Interest 100 %

IA Cypress CyFair Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037662

Percentage Ownership Interest 1 %

IA Dallas Prestonwood GP, L.L.C.

Delaware, Limited Liability Company, FEIN 27-2357418

Percentage Ownership Interest 100 %

IA Dallas Prestonwood Limited Partnership

Illinois, Limited Partnership, FEIN 27-2357500

Percentage Ownership Interest 1 %

 

Schedule 5.7-73



--------------------------------------------------------------------------------

IA Houston Antoine Outlot GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3037308

Percentage Ownership Interest 100 %

IA Houston Antoine Outlot Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037737

Percentage Ownership Interest 1 %

IA League City Bay Colony GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3037367

Percentage Ownership Interest 100 %

IA League City Bay Colony Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037523

Percentage Ownership Interest 1 %

IA League City Victory Lakes GP, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3037422

Percentage Ownership Interest 100 %

IA League City Victory Lakes Limited Partnership

Illinois, Limited Partnership, FEIN 45-3037789

Percentage Ownership Interest 1 %

MB Cypress Cyfair GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789306

Percentage Ownership Interest 100 %

MB Cypress Cyfair Limited Partnership

Illinois, Limited Partnership, FEIN 20-3787241

Percentage Ownership Interest 1 %

MB Houston Antoine GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3789453

Percentage Ownership Interest 100 %

MB Houston Antoine Limited Partnership

Illinois, Limited Partnership, FEIN 20-3788723

Percentage Ownership Interest 1 %

MB Houston Blackhawk GP, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3779512

Percentage Ownership Interest 100 %

A-S 66 Beltway 8-Blackhawk, L.P.

Texas, Limited Partnership, FEIN 20-0371682

Percentage Ownership Interest 1 %

IA San Antonio Stone Ridge, L.L.C.

Delaware, Limited Liability Company, FEIN 80 0869144

Percentage Ownership Interest 100 %

IA Oklahoma City Rockwell, L.L.C.

Delaware, Limited Liability Company, FEIN 36-4747133

Percentage Ownership Interest 100 %

 

Schedule 5.7-74



--------------------------------------------------------------------------------

IA South Frisco Village, L.L.C.

44729

Delaware, Limited Liability Company, FEIN 37-1719895

Percentage Ownership Interest 100 %

IA Edmond Bryant, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4630576

Percentage Ownership Interest 100 %

IA San Antonio Westover, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4855789

Percentage Ownership Interest 100 %

IA San Antonio Westover Outlot, L.L.C.

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Inland American Tomball Town Center Outlot GP, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Tomball Town Center Outlot Limited Partnership

Illinois, Limited Partnership, FEIN Not obtained

Percentage Ownership Interest 0.01 %

Inland American Tomball Town Center Outlot LP, L.L.C.

Delaware, Limited Liability Company, FEIN Not obtained

Percentage Ownership Interest 100 %

Inland American Tomball Town Center Outlot Limited Partnership

Illinois, Limited Partnership, FEIN Not obtained

Percentage Ownership Interest 99.99 %

IA Wheeling JV, L.L.C.

Delaware, Limited Liability Company, FEIN Not required

Percentage Ownership Interest 100 %

IA Finance North Pointe Lender, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Austin Walden Park, L.L.C.

44730

Delaware, Limited Liability Company, FEIN 46-3323016

Percentage Ownership Interest 100 %

IA Austin West Creek, L.L.C.

44731

Delaware, Limited Liability Company, FEIN 46-3394138

Percentage Ownership Interest 100 %

IA Salem-Concord Holdings, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4013473

Percentage Ownership Interest 100 %

 

Schedule 5.7-75



--------------------------------------------------------------------------------

IA Management, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4191122

Percentage Ownership Interest 100 %

IA Orlando Suncrest Village, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4725510

Percentage Ownership Interest 100 %

IA Ocoee Plantation Grove, L.L.C.

Delaware, Limited Liability Company, FEIN 46-4671196

Percentage Ownership Interest 100 %

IA Select Lodging, LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Urban Hotels Colorado Springs, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4004413

Percentage Ownership Interest 100 %

IA Urban Hotels Atlanta Galleria, L.L.C.

Delaware, Limited Liability Company, FEIN 20-4004979

Percentage Ownership Interest 100 %

Winston Duluth HI SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Urban Hotels Burlington, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0285936

Percentage Ownership Interest 100 %

IA Urban Hotels Annapolis Junction, L.L.C.

Delaware, Limited Liability Company, FEIN 20-2413650

Percentage Ownership Interest 100 %

Winston Ann Arbor SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Winston Hotels Chapel Hill Hamilton, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3398894

Percentage Ownership Interest 100 %

IA Winston Hotels Morrisville, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1330304

Percentage Ownership Interest 100 %

IA Winston Hotels Wilmington Rock Spring, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3557237

Percentage Ownership Interest 100 %

Winston Cary HS SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

 

Schedule 5.7-76



--------------------------------------------------------------------------------

IA Urban Hotels Elizabeth 87, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0375912

Percentage Ownership Interest 100 %

Winston Princeton Associates, L.L.C.

Delaware, Limited Liability Company, FEIN 26-2429924

Percentage Ownership Interest 100 %

IA Lodging West Homestead Waterfront DST

Delaware, Statutory Trust, FEIN 27-6434741

Percentage Ownership Interest 100 %

Richmond Hotel Associates, L.L.C.

Delaware, Limited Liability Company, FEIN 26-1235239

Percentage Ownership Interest 100 %

IA Lodging West Palm Beach Centerpark, L.L.C.

Delaware, Limited Liability Company, FEIN 27-1784846

Percentage Ownership Interest 100 %

IA Urban Hotels Elizabeth 83, L.L.C.

Delaware, Limited Liability Company, FEIN 26-0376079

Percentage Ownership Interest 100 %

IA Urban Hotels Poughkeepsie, L.L.C.

Delaware, Limited Liability Company, FEIN 20-3624376

Percentage Ownership Interest 100 %

IA Winston Hotels Albany, L.L.C.

Delaware, Limited Liability Company, FEIN 26-3197873

Percentage Ownership Interest 100 %

Winston Elmsford SPE LLC

Delaware, Limited Liability Company, FEIN 20-4929191

Percentage Ownership Interest 100 %

Winston SPE II LLC

Delaware, Limited Liability Company, FEIN 37-1504251

Percentage Ownership Interest 100 %

Winston Houston CY SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Roanoke SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

Winston Windsor SPE LLC

Delaware, Limited Liability Company,

Percentage Ownership Interest 100 %

IA Urban Hotels Medford, L.L.C.

Delaware, Limited Liability Company, FEIN 20-5208923

Percentage Ownership Interest 100 %

 

Schedule 5.7-77



--------------------------------------------------------------------------------

IA Winston Hotels Roanoke 3305 Ordway, L.L.C.

Delaware, Limited Liability Company, FEIN 45-3355764

Percentage Ownership Interest 100 %

Inland CCC Homewood Hotel, LLC

Delaware, Limited Liability Company, FEIN 26-1124398

Percentage Ownership Interest 100 %

Homewood Hotel Associates, LLC

Delaware, Limited Liability Company, FEIN 26-1124534

Percentage Ownership Interest 100 %

IA Denver Quebec Square, L.L.C.

Delaware, Limited Liability Company, FEIN 47-2480197

Percentage Ownership Interest 100 %

 

Schedule 5.7-78



--------------------------------------------------------------------------------

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

(See Section 5.18)

The environmental matters disclosed to Lenders with respect to the Sacramento
Project.

 

Schedule 5.18-1



--------------------------------------------------------------------------------

SCHEDULE 6.13

NON-STANDARD PERMITTED INVESTMENTS

(See Section 6.13)

None.

 

Schedule 6.13-1